      CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 1 of 243




                   UNITED STATES DISTRICT COURT
                      DISTRICT OF MINNESOTA


PETERSON, et al.                         Case No. 0:19-cv-01129-JRT-HB

                          Plaintiffs,    CONSUMER INDIRECT
                                         PURCHASER PLAINTIFFS’
     v.                                  CORRECTED THIRD AMENDED
                                         CLASS ACTION COMPLAINT
JBS S.A, JBS USA FOOD COMPANY
HOLDINGS, JBS PACKERLAND, INC.,
SWIFT BEEF COMPANY,TYSON
FOODS, INC., TYSON FRESH MEATS,
INC., CARGILL MEAT SOLUTIONS
CORPORATION, CARGILL, INC., and          DEMAND FOR JURY TRIAL
NATIONAL BEEF PACKING
COMPANY, LLC,

                        Defendants.




                       ***REDACTED VERSION***
        CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 2 of 243




                                             TABLE OF CONTENTS
                                                                                                                                    Page

I.     NATURE OF ACTION .................................................................................................. 1

II.    JURISDICTION AND VENUE ................................................................................... 18

III.   PARTIES ...................................................................................................................... 19

       A.         Plaintiffs ............................................................................................................ 19

       B.         Defendants ........................................................................................................ 24

                  1.         The Tyson Defendants .......................................................................... 24

                  2.         The JBS Defendants.............................................................................. 25

                  3.         The Cargill Defendants ......................................................................... 27

                  4.         National Beef ........................................................................................ 29

IV.    THE MEATPACKING DEFENDANTS CONSPIRED TO ELEVATE THEIR
       MARGINS BY DEPRESSING THE PRICE THAT THEY PAID TO ACQUIRE
       CATTLE ....................................................................................................................... 29

       A.         Industry Background ......................................................................................... 30

       B.         The Meatpacking Defendants coordinated to reduce output, elevate their
                  margins, and suppress the prices paid to beef farmers...................................... 34

                  1.         Mr. Hooker Was Well Positioned to Know About Defendants’
                             Agreement ............................................................................................. 36

                  2.         Witness 1 Learns of an Agreement Among Defendants ....................... 39

                  3.         The Available Data Corroborates Witness 1’s Account ....................... 42

                  4.         Meatpacking Defendants Agreed to Slash Cash Cattle Purchases
                             During Slaughter Reductions ................................................................ 47
       C.         Meatpacking Defendants Coordinated their Procurement Practices for Cash
                  Cattle ................................................................................................................. 54

                  1.         The Meatpacking Defendants continued to import foreign cattle after it
                             became uneconomical for them to do so............................................... 71

       D.         Meatpacking Defendants Agreed to Restrict Their Slaughtering Capacity ...... 76

V.     PACKING DEFENDANTS’ CONSPIRACY CAUSED THE 2015 PRICE OF FED
       CATTLE TO COLLAPSE AND SUPPRESSED PRICES THEREAFTER ............... 80

       A.         Meatpacking Defendants’ Conduct Precipitated the Collapse in Fed Cattle
                  Prices in 2015 .................................................................................................... 80

                                                                 -i-
       CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 3 of 243



      B.        Meatpacking Defendants’ Ongoing Conduct Continues to Depress Fed Cattle
                Prices across 2016 ............................................................................................. 93

      C.        Meatpacking Defendants Continue their Scheme in 2017 and 2018 despite
                Increased Cattle Availability............................................................................. 99

      D.        2019 and 2020 Bring Continued Parallel Slaughter and Pricing Behavior, a Fire
                at a Plant, and Regulatory Investigations. ....................................................... 103

                1.         Defendants react to a processing plant fire by dropping cattle prices and
                           raising beef prices ............................................................................... 112

                2.         USDA continues to investigate Meatpacking Defendants’ price
                           manipulation following the Holcomb fire and during the COVID
                           crisis .................................................................................................... 118

      E.        Economic Analysis Supports the Existence of the Alleged Conspiracy......... 120

                3.         Supply and Demand Principles Do Not Explain the 2015 Price Collapse
                           or Subsequent Low Cattle Prices ........................................................ 120

                4.         Explanations Proffered for the Drop in Fed Cattle Prices Do Not
                           Withstand Scrutiny.............................................................................. 131

VI.   STRUCTURE OF THE BEEF PACKER INDUSTRY IS CONDUCIVE TO THE
      CONSPIRACY ........................................................................................................... 132

      A.        The beef meatpacking industry was highly concentrated. .............................. 133

      B.        The beef packer market featured high barriers to entry. ................................. 136

      C.        Beef is a commodity product. ......................................................................... 137

      D.        The beef meatpacking market featured unusual market share stability during
                the relevant period........................................................................................... 138

      E.        The demand for beef is inelastic. .................................................................... 140

      F.        Abnormal pricing during the Class Period demonstrates the success of the
                collusive scheme. ............................................................................................ 141

      G.        Overcharges due to the cartel were passed through to the indirect purchaser
                class. ................................................................................................................ 142

      H.        The elevation in processor margins during the Class Period is not explained by
                changes in export levels or international demand for beef. ............................ 146

      I.        The Meatpacking Defendants had numerous trade organizations and
                opportunities to meet and collude. .................................................................. 148

      J.        The Meatpacking Defendants have significant oversight of each other’s prices
                and production decisions................................................................................. 150



                                                               - ii -
           CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 4 of 243



VII.      THE MEATPACKING DEFENDANTS’ CONDUCT IS THE SUBJECT OF
          ONGOING INVESTIGATIONS IN THIS AND RELATED INDUSTRIES ........... 152

          A.         The DOJ Is Investigating the Meatpacking Defendants for Price-Fixing,
                     Market Manipulation and Unfair Practices in the Cattle and Beef Markets. .. 152

          B.         The USDA Is Investigating Defendants’ Activities in Light of the Fire at
                     Tyson’s Holcomb Plant and COVID-19-related Market Disruptions ............ 154

          C.         JBA S.A.’s Brazilian Parent and Related Companies Are Guilty of Bribery and
                     Corruption ....................................................................................................... 156

          D.         The Conduct Alleged Here is Similar to Conduct in the Broiler Chicken and
                     Pork Markets. .................................................................................................. 158

          E.         The Meatpacking Defendants actively concealed the conspiracy. ................. 160

          F.         The Meatpacking Defendants’ conspiracy continues through the present. .... 164

VIII.     CLASS ACTION ALLEGATIONS ........................................................................... 165

IX.       ANTITRUST INJURY ............................................................................................... 171

X.        CAUSES OF ACTION ............................................................................................... 173

VIOLATION OF THE SHERMAN ACT .............................................................................. 173

FIRST CLAIM FOR RELIEF VIOLATION OF SECTION 1 OF THE SHERMAN ACT 15
      U.S.C. § 1 (ON BEHALF OF NATIONWIDE CLASS FOR INJUNCTIVE AND
      EQUITABLE RELIEF) .............................................................................................. 173

VIOLATIONS OF STATE ANTITRUST LAWS ................................................................. 174

SECOND CLAIM FOR RELIEF VIOLATION OF ARIZONA’S UNIFORM STATE
     ANTITRUST ACT, ARIZ. REV. STAT. § 44-1401, ET SEQ. (ON BEHALF OF
     THE ARIZONA CLASS) ........................................................................................... 175

THIRD CLAIM FOR RELIEF VIOLATION OF CALIFORNIA’S CARTWRIGHT ACT,
     CAL. BUS. & PROF. CODE § 16700, ET SEQ. (ON BEHALF OF THE
     CALIFORNIA CLASS).............................................................................................. 176

FOURTH CLAIM FOR RELIEF VIOLATION OF THE DISTRICT OF COLUMBIA
     ANTITRUST ACT, D.C. CODE § 28-4501, ET SEQ. (ON BEHALF OF THE
     DISTRICT OF COLUMBIA CLASS) ....................................................................... 177

FIFTH CLAIM FOR RELIEF VIOLATION OF THE ILLINOIS ANTITRUST ACT, 740
      ILL. COMP. STAT. ANN. 10/3(1), ET SEQ. (ON BEHALF OF THE ILLINOIS
      CLASS) ....................................................................................................................... 178

SIXTH CLAIM FOR RELIEF VIOLATION OF THE IOWA COMPETITION LAW IOWA
     CODE § 553.1, ET SEQ. (ON BEHALF OF THE IOWA CLASS) ......................... 179




                                                                  - iii -
           CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 5 of 243



SEVENTH CLAIM FOR RELIEF VIOLATION OF THE KANSAS RESTRAINT OF
     TRADE ACT KAN. STAT. ANN. § 50-101, ET SEQ. (ON BEHALF OF THE
     KANSAS CLASS) ...................................................................................................... 180

EIGHTH CLAIM FOR RELIEF VIOLATION OF THE MAINE’S ANTITRUST STATUTE
     ME. REV. STAT. ANN. TIT. 10 § 1101, ET SEQ. (ON BEHALF OF THE MAINE
     CLASS) ....................................................................................................................... 181

NINTH CLAIM FOR RELIEF VIOLATION OF THE MICHIGAN ANTITRUST REFORM
     ACT MICH. COMP. LAWS § 445.771, ET SEQ. (ON BEHALF OF THE
     MICHIGAN CLASS) ................................................................................................. 182

TENTH CLAIM FOR RELIEF VIOLATION OF THE MINNESOTA ANTITRUST LAW,
     MINN. STAT. § 325D.49, ET SEQ. (ON BEHALF OF THE MINNESOTA
     CLASS) ....................................................................................................................... 183

ELEVENTH CLAIM FOR RELIEF VIOLATION OF THE MISSISSIPPI ANTITRUST
     STATUTE, MISS. CODE ANN. § 74-21-1, ET SEQ. (ON BEHALF OF THE
     MISSISSIPPI CLASS) ............................................................................................... 185

TWELFTH CLAIM FOR RELIEF VIOLATION OF THE MISSOURI MERCHANDISING
    PRACTICES ACT, MO. ANN. STAT. § 407.010, ET SEQ. (ON BEHALF OF THE
    MISSOURI CLASS) ................................................................................................... 186

THIRTEENTH CLAIM FOR RELIEF VIOLATION OF THE NEBRASKA JUNKIN ACT,
     NEB. REV. STAT. § 59-801, ET SEQ. (ON BEHALF OF THE NEBRASKA
     CLASS) ....................................................................................................................... 187

FOURTEENTH CLAIM FOR RELIEF VIOLATION OF THE NEVADA UNFAIR TRADE
     PRACTICES ACT, NEV. REV. STAT. § 598A.010, ET SEQ. (ON BEHALF OF
     THE NEVADA CLASS) ............................................................................................ 188

FIFTEENTH CLAIM FOR RELIEF VIOLATION OF NEW HAMPSHIRE’S ANTITRUST
      STATUTE, N.H. REV. STAT. ANN. TIT. XXXI, § 356, ET SEQ. (ON BEHALF OF
      THE NEW HAMPSHIRE CLASS) ............................................................................ 190

SIXTEENTH CLAIM FOR RELIEF VIOLATION OF THE NEW MEXICO ANTITRUST
     ACT, N.M. STAT. ANN. §§ 57-1-1, ET SEQ. (ON BEHALF OF THE NEW
     MEXICO CLASS) ...................................................................................................... 191

SEVENTEENTH CLAIM FOR RELIEF VIOLATION OF SECTION 340 OF THE NEW
     YORK GENERAL BUSINESS LAW (ON BEHALF OF THE NEW YORK
     CLASS) ....................................................................................................................... 192

EIGHTEENTH CLAIM FOR RELIEF VIOLATION OF THE NORTH CAROLINA
     GENERAL STATUTES, N.C. GEN. STAT. § 75-1, ET SEQ. (ON BEHALF OF
     THE NORTH CAROLINA CLASS).......................................................................... 193

NINETEENTH CLAIM FOR RELIEF VIOLATION OF THE NORTH DAKOTA
     UNIFORM STATE ANTITRUST ACT, N.D. CENT. CODE § 51-08.1, ET SEQ.
     (ON BEHALF OF THE NORTH DAKOTA CLASS)............................................... 194




                                                                 - iv -
           CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 6 of 243



TWENTIETH CLAIM FOR RELIEF VIOLATION OF THE OREGON ANTITRUST LAW,
    OR. REV. STAT. § 646.705, ET SEQ. (ON BEHALF OF THE OREGON
    CLASS) ....................................................................................................................... 195

TWENTY-FIRST CLAIM FOR RELIEF VIOLATION OF THE RHODE ISLAND
    ANTITRUST ACT, R.I. GEN LAWS § 6-36-1, ET SEQ. (ON BEHALF OF THE
    RHODE ISLAND CLASS) ........................................................................................ 196

TWENTY-SECOND CLAIM FOR RELIEF VIOLATION OF THE SOUTH DAKOTA
    ANTITRUST STATUTE, S.D. CODIFIED LAWS § 37-1-3.1, ET SEQ. (ON
    BEHALF OF THE SOUTH DAKOTA CLASS) ....................................................... 197

TWENTY-THIRD CLAIM FOR RELIEF VIOLATION OF THE TENNESSEE TRADE
    PRACTICES ACT, TENN. CODE, § 47-25-101, ET SEQ. (ON BEHALF OF THE
    TENNESSEE CLASS) ............................................................................................... 198

TWENTY-FOURTH CLAIM FOR RELIEF VIOLATION OF THE UTAH ANTITRUST
    ACT, UTAH CODE ANN. §§ 76-10-911, ET SEQ. (ON BEHALF OF THE UTAH
    CLASS) ....................................................................................................................... 200

TWENTY-FIFTH CLAIM FOR RELIEF VIOLATION OF THE WEST VIRGINIA
    ANTITRUST ACT, W. VA. CODE §47-18-1, ET SEQ. (ON BEHALF OF THE
    WEST VIRGINIA CLASS) ........................................................................................ 201

TWENTY-SIXTH CLAIM FOR RELIEF VIOLATION OF THE WISCONSIN
    ANTITRUST ACT, WIS. STAT. ANN. § 133.01(1), ET SEQ. (ON BEHALF OF
    THE WISCONSIN CLASS) ....................................................................................... 202

VIOLATIONS OF STATE CONSUMER PROTECTION LAWS ....................................... 203

TWENTY-SEVENTH CLAIM FOR RELIEF VIOLATION OF CALIFORNIA’S UNFAIR
    COMPETITION LAW CAL. BUS. & PROF. CODE § 17200, ET SEQ. (THE
    “UCL”) (ON BEHALF OF THE CALIFORNIA CLASS) ....................................... 204

TWENTY-EIGHTH CLAIM FOR RELIEF VIOLATION OF THE DISTRICT OF
    COLUMBIA CONSUMER PROTECTION PROCEDURES ACT, D.C. CODE § 28-
    3901, ET SEQ. (ON BEHALF OF THE DISTRICT OF COLUMBIA CLASS) ...... 206

TWENTY-NINTH CLAIM FOR RELIEF VIOLATION OF THE FLORIDA DECEPTIVE
    AND UNFAIR TRADE PRACTICES ACT, FLA. STAT. § 501.201(2), ET SEQ.
    (ON BEHALF OF THE FLORIDA CLASS) ............................................................. 207

THIRTIETH CLAIM FOR RELIEF VIOLATION OF THE HAWAII REVISED STATUTES
     ANNOTATED §§ 480-1, ET SEQ. (ON BEHALF OF HAWAII CLASS) ............... 209

THIRTY-FIRST CLAIM FOR RELIEF VIOLATION OF THE ILLINOIS CONSUMER
     FRAUD AND DECEPTIVE BUSINESS PRACTICES ACT, 815 ILL. COMP.
     STAT. ANN. 505/10A, ET SEQ. (ON BEHALF OF THE ILLINOIS CLASS) ....... 210

THIRTY-SECOND CLAIM FOR RELIEF VIOLATION OF THE MASSACHUSETTS
     CONSUMER PROTECTION ACT, MASS. GEN. LAWS CH. 93A § 1, ET SEQ.
     (ON BEHALF OF THE MASSACHUSETTS CLASS) ............................................ 211



                                                                -v-
           CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 7 of 243



THIRTY-THIRD CLAIM FOR RELIEF VIOLATION OF THE MICHIGAN CONSUMER
     PROTECTION ACT, MICH. COMP. LAWS ANN. § 445.901, ET SEQ. (ON
     BEHALF OF THE MICHIGAN CLASS) .................................................................. 212

THIRTY-FOURTH CLAIM FOR RELIEF VIOLATION OF THE MINNESOTA
     CONSUMER FRAUD ACT, MINN. STAT. § 325F.68, ET SEQ. (ON BEHALF OF
     THE MINNESOTA CLASS) ..................................................................................... 213

THIRTY- FIFTH CLAIM FOR RELIEF VIOLATION OF THE MONTANA UNFAIR
     TRADE PRACTICES AND CONSUMER PROTECTION ACT OF 1970, MONT.
     CODE, §§ 30-14-103, ET SEQ., AND §§ 30-14-201, ET. SEQ. (ON BEHALF OF
     THE MONTANA CLASS)......................................................................................... 214

THIRTY-SIXTH CLAIM FOR RELIEF VIOLATION OF THE NEBRASKA CONSUMER
     PROTECTION ACT, NEB. REV. STAT. § 59-1602, ET SEQ. (ON BEHALF OF
     THE NEBRASKA CLASS) ....................................................................................... 215

THIRTY-SEVENTH CLAIM FOR RELIEF VIOLATION OF THE NEVADA DECEPTIVE
     TRADE PRACTICES ACT, NEV. REV. STAT. § 598.0903, ET SEQ. (ON
     BEHALF OF THE NEVADA CLASS) ..................................................................... 217

THIRTY-EIGHTH CLAIM FOR RELIEF VIOLATION OF THE NEW HAMPSHIRE
     CONSUMER PROTECTION ACT, N.H. REV. STAT. ANN. TIT. XXXI, § 358-A,
     ET SEQ. (ON BEHALF OF THE NEW HAMPSHIRE CLASS) ............................. 218

THIRTY-NINTH CLAIM FOR RELIEF VIOLATION OF THE NEW MEXICO UNFAIR
     PRACTICES ACT, N.M. STAT. ANN. §§ 57-12-3, ET SEQ. (ON BEHALF OF
     THE NEW MEXICO CLASS) ................................................................................... 219

FORTIETH CLAIM FOR RELIEF VIOLATION OF THE NORTH CAROLINA UNFAIR
     TRADE AND BUSINESS PRACTICES ACT, N.C. GEN. STAT. § 75-1.1, ET SEQ.
     (ON BEHALF OF THE NORTH CAROLINA CLASS) ........................................... 221

FORTY-FIRST CLAIM FOR RELIEF VIOLATION OF THE NORTH DAKOTA UNFAIR
     TRADE PRACTICES LAW, N.D. CENT. CODE § 51-10, ET SEQ. (ON BEHALF
     OF THE NORTH DAKOTA CLASS) ....................................................................... 222

FORTY-SECOND CLAIM FOR RELIEF VIOLATION OF THE OREGON UNLAWFUL
     TRADE PRACTICES ACT, OR. REV. STAT. § 646.605, ET SEQ. (ON BEHALF
     OF THE OREGON CLASS) ...................................................................................... 224

FORTY-THIRD CLAIM FOR RELIEF VIOLATION OF THE RHODE ISLAND
     DECEPTIVE TRADE PRACTICES ACT, R.I. GEN. LAWS § 6-13.1-1, ET SEQ.
     (ON BEHALF OF THE RHODE ISLAND CLASS) ................................................. 225

FORTY-FOURTH CLAIM FOR RELIEF VIOLATION OF THE SOUTH CAROLINA’S
     UNFAIR TRADE PRACTICES ACT, S.C. CODE ANN. §§ 39-5-10, ET SEQ. (ON
     BEHALF OF THE SOUTH CAROLINA CLASS) ................................................... 227

FORTY-FIFTH CLAIM FOR RELIEF VIOLATION OF THE SOUTH DAKOTA
     DECEPTIVE TRADE PRACTICES AND CONSUMER PROTECTION LAW, S.D.
     CODIFIED LAWS § 37-24, ET SEQ. (ON BEHALF OF THE SOUTH DAKOTA
     CLASS) ....................................................................................................................... 228


                                                                 - vi -
          CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 8 of 243



FORTY-SIXTH CLAIM FOR RELIEF VIOLATION OF THE UTAH CONSUMER SALES
     PRACTICES ACT, UTAH CODE ANN. §§ 13-11-1, ET SEQ. (ON BEHALF OF
     THE UTAH CLASS) .................................................................................................. 229

FORTY-SEVENTH CLAIM FOR RELIEF VIOLATION OF THE UTAH UNFAIR
     PRACTICES ACT, UTAH CODE ALL. §§ 13-5-1, ET SEQ. (ON BEHALF OF
     THE UTAH CLASS) .................................................................................................. 231

FORTY-EIGHTH CLAIM FOR RELIEF UNJUST ENRICHMENT ................................... 232

XI.      REQUEST FOR RELIEF ........................................................................................... 232

XII.     JURY TRIAL DEMANDED ...................................................................................... 234




                                                           - vii -
          CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 9 of 243




         Plaintiffs bring this action on behalf of themselves individually and on behalf of a

plaintiff class consisting of all persons and entities who purchased beef indirectly from a

defendant or co-conspirator for personal use in the United States from at least January 1,

2015 until the present (Class Period). Plaintiffs bring this action for injunctive relief

under Section 1 of the Sherman Act, and for treble damages under the antitrust laws,

unfair competition laws, consumer protection laws, and unjust enrichment common laws

of the several states against defendants, and demand a trial by jury.

                                I.     NATURE OF ACTION

          1.      The defendants in this case (the Meatpacking Defendants) are the largest

 meatpacking companies in the world and the leading processors of approximately $100

 billion in annual commerce in the retail beef industry. These defendants entered into a

 conspiracy to maximize profits from the distribution channel of beef—by both extracting

 all gains from the ranchers who raised the cattle, as well as artificially inflating the price

 of beef being sold to the consumer. The defendants engaged in a concerted scheme to

 suppress their output of beef, artificially depressing both the amount of cattle they

 purchased and the amount of processed beef they sold to retail operations. The purpose of

 the scheme was to lower beef supply and thus maximize the margins they received from

 sale of beef. The result of the scheme was that the defendants both underpaid the cattle

 ranchers by artificially depressing demand for cattle, and simultaneously overcharged

 consumers by reducing their output of beef and thus inflating consumer prices.

          2.      Defendants’ scheme was successful, in part, because of the structure of the

 beef industry. The slaughter and packing of beef is an essential part of the beef supply


                                              -1-
010808-11/1421601 V1
          CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 10 of 243




 chain. A small number of meatpackers – the Meatpacking Defendants – control this crucial

 step of the distribution chain. The Meatpacking Defendants purchase fed cattle from

 farmers, process them into beef, and then sell the beef to retailers. Defendants and their

 co-conspirators collectively control over 70 percent of the wholesale beef market.

          3.      An industry insider familiar with the operations of the Meatpacking

 Defendants stated that the “beef industry is very unique.” According to insiders, much of

 the business operations for the beef industry operate in a “gray area” and that “meat works

 like the mafia.” The business operations of the Meatpacking Defendants are intertwined

 because, due to vertical integration into various stages of the distribution stages of beef,

 the Meatpacking Defendants frequently sell meat to each other which is then processed

 for retail sale. The result is that “someone may be a competitor but also a customer.” Given

 these frequent interactions, executives at companies in the Meatpacking Industry “all

 know each other.”

          4.      The Meatpacking Defendants, Tyson Foods, Inc., Tyson Fresh Meats, Inc.

 (“Tyson Fresh”) (collectively, “Tyson”)), Inc., JBS S.A., JBS USA Food Company, Swift

 Beef Company, JBS Packerland, Inc. (collectively, “JBS”), Cargill, Incorporated, Cargill

 Meat Solutions Corporation (collectively, “Cargill”),          and National Beef Packing

 Company, LLC (“National Beef”) (and all collectively, the Meatpacking Defendants)

 entered into a conspiracy from at least 2015 to the present to fix, raise, maintain and

 stabilize the price of beef.1



    1
        For the purposes of this complaint, beef includes beef meat purchased fresh or frozen.


                                              -2-
010808-11/1421601 V1
             CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 11 of 243




             5.      Packing Defendants control the U.S. market for the purchase of slaughter-

    weight fed cattle. Following a series of mergers and acquisitions beginning in the 1980s

    and culminating in 2013, Packing Defendants, through their operating subsidiaries, Tyson

    Fresh, Swift/Packerland, CMS, and National Beef have purchased and slaughtered

    between 82% and 87% of all fed cattle sold within the United States on an annual basis.2

    Figure 1 demonstrates Packing Defendants’ overwhelming dominance of the market for

    the purchase of fed cattle:

      Figure 1: Meatpacking Defendants’ Share of Annual U.S. Fed Cattle Slaughter
                                      Volumes

    100.0%

     90.0%

     80.0%

     70.0%

     60.0%

     50.0%

     40.0%

     30.0%

     20.0%

     10.0%

      0.0%
              2007     2008   2009    2010    2011    2012     2013    2014   2015   2016   2017   2018   2019

                                     Tyson Fresh     JBS USA     CMS     National Beef



2
        Cattle Buyers Weekly, “Top 30 Beef Packers” Annual Reports, 2008-2019,
http://www.cattlebuyersweekly.com/users/rankings/index.php (“CBW Top 30 Beef
Packers”); 2018 Meat & Poultry Facts, 47th Ed., NORTH AMERICAN MEAT INSTITUTE,
2019, at 11 (“2018 Meat & Poultry Facts”). (Unless otherwise indicated, all websites
cited in this Complaint were last accessed on December 22, 2020.)


                                                               -3-
010808-11/1421601 V1
         CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 12 of 243




          6.      The principal (but not exclusive) method by which defendants implemented

 and executed their conspiracy was by coordinating on collusive conduct that depressed

 the price, and thus future supply, of cattle that they purchased while continuing to maintain

 an elevated price at which they sold beef to retail operations. As alleged in this complaint,

 the Meatpacking Defendants have a shared incentive to collectively reduce the amount of

 beef that they procure, because this artificial restriction on their collective demand for fed

 cattle will lead to reduced prices that each one must pay for fed cattle. The Meatpacking

 Defendants increase their profits by widening the spread between the price that they pay

 for cattle and the price at which they sell beef. The basics of supply and demand mean

 that an artificially restrained amount of cattle processed by the Meatpacking Defendants

 leads to a higher price for beef sold to consumers and other purchasers. The Meatpacking

 Defendants reap increased profits while both the cattle ranchers and consumers are

 harmed.

          7.      Beginning in 2015, the beef market saw a marked change in pricing practices.

 Before 2015, the prices of cattle and beef moved in tandem. This is a natural relationship

 because beef is simply cattle that has been processed for sale. After 2015, and during the

 conspiracy, this fundamental economic relationship was severed. From 2015 through

 2020, the price of cattle declined significantly while the price of beef remained elevated.

 As starkly demonstrated in the following chart, around 2015, the price of live cattle

 declined (the red line), while the retail price being charged to consumers (the blue bars)

 remained inflated, and unlike in prior years, almost completely unrelated to the price of

 live cattle:


                                               -4-
010808-11/1421601 V1
          CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 13 of 243




                       Figure 2: Fed Cattle Prices versus Retail Beef Prices




          8.      Most egregiously, the Meatpacking Defendants all engaged in periodic and

 parallel slaughter reductions throughout the Class Period. As explained by Tyson

 Fresh’s President, Stephen Stouffer, on the eve of the Class Period, because defendants’

 beef packing business was “a margin spread game”, Tyson Fresh and its competitors

 could be profitable notwithstanding the shortage of fed cattle they faced in the coming

 years:

                  By rationing that supply, by lowering that volume coming
                  into the market we are able to generate that margin spread.
                  And that is not going to change anytime soon. As we continue




                                               -5-
010808-11/1421601 V1
          CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 14 of 243




                  on in these tightened supply periods we’re going to continue
                  to manage margin.3

          9.      The Meatpacking Defendants’ joint management of their respective

 slaughter volumes during the Class Period is immediately apparent from the below figure,

 which tracks their quarterly slaughter volumes:

        Figure 3: Meatpacking Defendants’ Quarterly Fed Cattle Slaughter Volume




          10.     In particular, this figure shows the reduction in each Meatpacking

 Defendant’s slaughter volumes across 2015, precipitating the collapse in fed cattle prices

 discussed below. It also shows the consistent reductions made by Meatpacking Defendants

 in the late winter/spring and fall of each year – highlighted in their Q1 and Q4 slaughter

 figures. The figure also highlights the remarkable extent to which Meatpacking




    3
    Stephen Stouffer, President, Tyson Fresh, Presentation at Tyson Foods Investor Day
(December 10, 2014).


                                              -6-
010808-11/1421601 V1
         CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 15 of 243




 Defendants’ quarter-to-quarter slaughter changes move in lockstep, consistent with an

 agreement to jointly manage their collective demand below the available cattle supply.

 Remarkably, despite record margins during the Class Period, none of the Meatpacking

 Defendants sought to increase their profits by competitively increasing their market share

 of the available cattle.

          11.     While the Meatpacking Defendants reaped billions of dollars in profits,

 consumers suffered financial harm. In a functioning market with unconstrained supply,

 lower cattle prices would lead to lower beef prices. But, as discussed below, the

 econometric evidence indicates the Meatpacking Defendants agreed not to compete on the

 price of beef because during the period of anticompetitive activity, beef prices became

 severed from underlying cattle prices. Unlike the period prior to the conspiracy, at several

 points during the class period, the relationship between cattle and beef prices actually

 inverted – with beef prices rising even as cattle prices fell. Furthermore, the actions of the

 Defendants artificially reduced demand for cattle, reducing future supply of cattle, and

 thus elevating prices of beef. Prior to the conspiracy, the U.S. Department of Justice (DOJ)

 recognized that when the beef market is functioning competitively, there is a strong

 relationship between the supply of cattle and the price being charged to consumers (the

 pass-through of the overcharge). The DOJ has stated that:

                  [A]ll else being equal, when the meat packing industry reduces
                  production levels, feedlots and cattle producers are paid less
                  for fed cattle because fewer fed cattle are demanded and
                  customers pay more for [beef] because less is available for
                  purchase. Because the supply of fed cattle and demand for
                  [beef] are relatively insensitive to short-term changes in price,



                                                -7-
010808-11/1421601 V1
         CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 16 of 243




                  even small changes in industry production levels can
                  significantly affect packer profits.

In fact, as the United States pointed out in 2008, concern over anticompetitive conduct by

beef processors that harmed both cattle ranchers and beef consumers was a leading driver

for the initial passage of the Sherman Act.4

          12.     The anticompetitive actions of the defendants were successful in severing the

 relationship between cattle and beef prices. As shown in the following chart, prior to the

 conspiracy, cattle and beef prices were closely correlated to each other:




    4
     See FED. TRADE COMM’N, ROUNDTABLE ON MONOPSONY AND BUYER
POWER 1 (October 13, 2008), available at
https://www.ftc.gov/sites/default/files/attachments/us-submissions-oecd-and-other-
international-competition-fora/monopsony.pdf (“The 1890 debates in both houses of the
United States Congress demonstrated concern with the exercise of market power on both
the buying and selling sides of the market. Many legislators singled out large meat
packers for condemnation, and they were condemned as much for reducing the prices
paid to cattle farmers as for raising prices to consumers. In response, Congress passed the
Sherman Act, “aimed at preserving free and unfettered competition as the rule of trade.”
“The Act is comprehensive in its terms and coverage, protecting all who are made
victims of the forbidden practices by whomever they may be perpetrated.”)


                                               -8-
010808-11/1421601 V1
         CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 17 of 243




        Figure 4: Relationship of Cattle and Beef Prices (Jan. 2002 to Dec. 2014)




          13.     After the start of the anticompetitive activity in 2015, the strong relationship

 between cattle and beef prices disappeared as a result of the anticompetitive actions of the

 defendants. This econometric evidence indicates an agreement among defendants not to

 compete on price in the beef market. As shown in the following chart, cattle and beef

 prices had almost no relationship to each other between January 2016 and February 2019:




                                                -9-
010808-11/1421601 V1
         CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 18 of 243




         Figure 5: Relationship of Cattle and Beef Prices (Jan. 2016 to Feb. 2019)




          14.     As shown in the below chart, during certain periods of time from 2015-2018,

 the relationship between cattle and beef prices inverted. This is an expected economic

 consequence of a conspiracy by the Meatpacking Defendants to reduce throughput –

 artificially reducing both the supply of cattle they purchase and the supply of beef that

 they sell to retail operations – because the supply reductions on both end of the beef supply

 chain cause both a reduction in the number of cattle and an elevation in the retail price of

 beef:




                                              - 10 -
010808-11/1421601 V1
         CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 19 of 243




                Figure 6: Cattle Prices Fall While Retail Prices Rise, Early 2018




          15.     Tyson, JBS, Cargill, and National Beef each engaged in periodic and parallel

 slaughter reductions since 2015. As shown in Figure 7 the below chart, each Meatpacking

 Defendant reduced its respective annual slaughter volume relative to the pre-Class Period

 for which data exists. However, other U.S. beef packers – i.e., independent regional

 packing businesses – increased their slaughter volume as a whole during the same time

 period.




                                              - 11 -
010808-11/1421601 V1
                                                      CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 20 of 243




  Figure 7: Average Pre- and Post-Class Period Fed Cattle Slaughter of Defendants
                                  versus Others

                                                       8,000
   Average Annual Fed Cattle Slaughter (1,000 head)




                                                       7,000

                                                       6,000

                                                       5,000

                                                       4,000

                                                       3,000

                                                       2,000

                                                       1,000

                                                            ‐
                                                                    JBS USA     Tyson Fresh             CMS           National Beef   Others

                                                                                 2007‐14 Ave.          2015‐19 Ave.


                                                      16.       The annual slaughter volumes for each Meatpacking Defendant was lower

 for each year in the Class Period compared to their pre-2015 averages. The below chart

 shows the Meatpacking Defendants’ and the other U.S. beef packers’ annual slaughter

 volumes pre-2015 and post-2015 – but broken out for each year of the Class Period for

 which data is available. Figure 8 shows the Meatpacking Defendants’ annual slaughter

 volumes were lower than pre-2015 averages. And, although Tyson, JBS, CMS, and

 National Beef each increased its slaughter volume during the Class Period, the below

 figure shows independent regional packing businesses had much higher rates of slaughter

 volume increases during the same period:




                                                                                              - 12 -
010808-11/1421601 V1
                                 CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 21 of 243




   Figure 8: Average Pre- and Post-Class Period Fed Cattle Slaughter Defendants
                                  versus Others.5

                                        8,000
   Annual Fed Cattle Slaughter (1,000



                                        7,000
                                        6,000
                                        5,000
                head)




                                        4,000
                                        3,000
                                        2,000
                                        1,000
                                              ‐
                                                       JBS USA          Tyson Fresh          CMS     National Beef*   Others*

                                                         2007‐14 Ave.      2015       2016    2017   2018    2019


                                        17.       As shown in the above figures, each Defendant slashed its fed cattle slaughter

 levels in 2015, and then maintained artificially low slaughter levels throughout the

 remainder of the Class Period.

                                        18.       In any market, economic theory predicts it may be more profitable for an

 industry to produce a smaller amount of output. There are two reasons for this: (1) the

 industry is able to buy from the subset of suppliers who are able to tolerate lower prices,

 and (2) the industry is able to sell their output to the subset of consumers that are able to

 tolerate a higher price. Upstream producers and downstream consumers both lose out as

 overall level of throughput is constricted – sellers are underpaid as if there were a glut,



       5
    National Beef acquired Iowa Premium in June 2019, adding 300,000 head to its
annual fed cattle slaughter volume. Absent that acquisition, its year-over-year slaughter
volume was flat against 2018, while independent packers’ (others’) collective slaughter
volume rose by approximately 100,000 head (netting out National Beef’s acquisition of
Iowa Premium).


                                                                                  - 13 -
010808-11/1421601 V1
          CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 22 of 243




 while buyers pay a premium as if there were a shortage. The market may eventually adjust

 to this situation, as suppliers go out of business and consumers learn to pay more or live

 with less, but the long-term effect is inevitably a smaller industry and a worse-off

 consumer. Courts recognize such markets harm both producers, here, the cattle ranchers,

 and the end user consumers, because they lead to higher consumer prices, suboptimal

 output of the product, reduced product quality, and the substitution of less efficient

 alternative products.6

          19.     The econometric data showing the suppression of cattle prices and the

 artificial maintenance of retail prices for beef from 2015 to the present is indicative of the

 same underlying agreement to reduce throughput. Indeed, as the econometric evidence

 shows, the defendant’s anti-competitive conspiracy to restrain beef output had

 consequences both for cattle feeders and consumers. The sharp drop in the price of fed

 cattle from 2015 onwards reflects a pent-up supply of cattle that packers were not

 slaughtering, while the unexpectedly high retail price reflects a relative undersupply of

 beef in the consumer market. By 2016, even though cattle prices had generally been

 pushed back down to pre-2014/2015 levels, consumers were still paying inflated retail

 prices as if it were the height of the cattle price spike. Because no packer was willing

 “break ranks” and increase throughput, connecting the oversupply of fed cattle to the

 unmet consumer demand for beef, the packer cartel was able to maintain its unprecedented

 margins.



    6
        Been v. O.K. Indus., Inc., 495 F.3d 1217, 1232 (10th Cir. 2007).


                                             - 14 -
010808-11/1421601 V1
         CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 23 of 243




          20.     Under competitive conditions, however, an industry is prevented from

 intentionally restricting its production levels in this way because competitors will pick up

 the slack. A company willing to operate at a tight margin can out-produce and undercut a

 company that is not, bringing a larger quantity of less expensive goods to the benefit of

 both consumers and suppliers. The degree to which competing companies can both agree

 between themselves about the degree to which they will restrain their throughput, and the

 degree to which all are able to verify that the others are holding to the agreement, is

 directly proportional to their ability to keep margins high over a long period of time. In

 short, information sharing regarding present and future plans is a critical ingredient for a

 successful agreement between competitors to restrain throughput. Here, confidential

 witnesses confirm that the Meatpacking Defendants were engaging in exactly this kind of

 information sharing.

          21.     Following the collusive scheme by the Meatpacking Defendants to suppress

 cattle prices, the operating margins of the beef packers steadily grew from 2016 to 2018.

 By the end of 2018, Tyson and JBS, the two publicly traded beef packers, were reporting

 record operating margins in their beef business. For example, in 2018, Tyson reported

 operating margins for its beef business of 7 percent, now above its margin for poultry of

 6 percent. Similarly, in the second quarter of 2018, JBS reported margins of 10.2 percent

 for its beef business, significantly higher than its margin of 7.2 percent for its pork

 business. The following figure demonstrates the record per-head meat margins for the

 defendants – a significant departure from previous levels:




                                            - 15 -
010808-11/1421601 V1
         CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 24 of 243




Figure 9: Weekly Packer Per-Head Meat Margin (1,399 lb. Avg. Live Steer 65-80%
                      Choice; 874 Avg. Dressed Carcass)7




          22.     Confidential witness accounts confirm the existence of the Meatpacking

 Defendants’ conspiracy to suppress fed cattle prices. To begin with, a witness previously

 employed by Swift (JBS) at its Cactus, Texas slaughter plant confirmed that each of the

 Meatpacking Defendants expressly agreed to periodically reduce their respective purchase




    7
     Table prepared using USDA Market News Service Reports: 5-Area Weekly Live
Steer Price per CWT (LM_CT150), National Weekly Boxed Beef Cutout and Boxed
Beef Cuts - Negotiated Sales (LM_XB459) and By-Product Drop Value data available
here: https://marketnews.usda.gov/mnp/ls-report-config.


                                            - 16 -
010808-11/1421601 V1
         CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 25 of 243




 and slaughter volumes in order to reduce the prices they would otherwise pay for fed cattle

 during the Class Period.

          23.     In addition, there are numerous “plus factors” in the beef industry during the

 Class Period, including but not limited to multiple industry characteristics which facilitate

 collusion, such as high barriers to entry, high beef industry consolidation and

 concentration, inelastic supply and demand, unusual market share stability, and a

 homogenous product. These plus factors add plausibility to plaintiffs’ allegations of a

 price fixing scheme.

          24.     Defendants’ coordination caused plaintiffs to pay artificially elevated prices

 for beef. Beginning in 2015, the earnings of the Meatpacking Defendants began to

 increase, as they took an increasing amount of the profits available in the beef industry. In

 the two years between 2015 and 2017, the average farm value of cattle dropped by 29

 percent from its pre-2015 peak value. In contrast to earlier years, however, the relationship

 between cattle prices and beef prices became severed, as the retail price of beef only

 dropped around 6 percent. As shown in the below chart, the beef packers have nearly

 doubled their share of revenues from consumer spending on beef over the relevant time

 period:




                                               - 17 -
010808-11/1421601 V1
         CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 26 of 243




                   Figure 10: Average Wholesale Share of Beef Value Chain




          25.     As a result of defendants’ unlawful conduct, plaintiffs and the classes paid

 artificially inflated prices for beef during the Class Period. Such prices exceeded the

 amount they would have paid if the price for beef had been determined by a competitive

 market. Thus, plaintiffs and class members were injured by defendants’ conduct.

                             II.    JURISDICTION AND VENUE

          26.     Plaintiffs bring this action under Section 16 of the Clayton Act (15 U.S.C. §

 26) to secure injunctive relief against defendants for violating Section 1 of the Sherman

 Act (15 U.S.C. § 1). Plaintiffs also bring these state law class claims on behalf of all the

 classes to recover actual and/or compensatory damages, double and treble damages as

 permitted, pre- and post-judgment interest, costs, and attorneys’ fees for the injury caused

 by defendants’ conduct in restricting the supply of beef and increasing the price of beef.

 Plaintiffs seek damages in excess of $5,000,000. This Court has subject matter jurisdiction


                                              - 18 -
010808-11/1421601 V1
         CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 27 of 243




 under 28 U.S.C. §§ 1331, 1337, and Sections 4 and 16 of the Clayton Act, 15 U.S.C. §§

 15(a) and 26.

          27.     Venue is appropriate in this District under 28 U.S.C. § 1391(b), (c) and (d)

 because one or more defendants resided or transacted business in this District, is licensed

 to do business or is doing business in this District, and because a substantial portion of the

 affected interstate commerce described herein was carried out in this District.

          28.     This Court has personal jurisdiction over each defendant because, inter alia,

 each defendant: (a) transacted business throughout the United States, including in this

 District; (b) manufactured, sold, shipped, and/or delivered substantial quantities of beef

 throughout the United States, including in this District; (c) had substantial contacts with

 the United States, including in this District; and/or (d) engaged in an antitrust conspiracy

 that was directed at and had a direct, foreseeable, and intended effect of causing injury to

 the business or property of persons residing in, located in, or doing business throughout

 the United States, including in this District.

          29.     The activities of the defendants and all co-conspirators, as described herein,

 were within the flow of, were intended to, and did have direct, substantial, and reasonably

 foreseeable effects on, the foreign and interstate commerce of the United States.

                                        III.   PARTIES

A.       Plaintiffs

          30.     Plaintiff Kenneth Peterson is a resident of Nevada and citizen of the United

 States. During the Class Period and while residing in Nevada, plaintiff Peterson indirectly

 purchased beef and beef products for his own use and not for resale that were produced



                                               - 19 -
010808-11/1421601 V1
         CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 28 of 243




 by one or more defendants or their co-conspirators. Plaintiff Peterson suffered injury as a

 result of defendants’ conduct alleged herein.

          31.     Plaintiff Richard Kimble is a resident of Wisconsin and citizen of the United

 States. During the Class Period and while residing in Wisconsin, plaintiff Kimble

 indirectly purchased beef and beef products for his own use and not for resale that were

 produced by one or more defendants or their co-conspirators. Plaintiff Kimble suffered

 injury as a result of defendants’ conduct alleged herein.

          32.     Plaintiff Sharon Dawson-Green is a resident of Missouri and citizen of the

 United States. During the Class Period and while residing in Missouri, plaintiff Dawson-

 Green indirectly purchased beef and beef products for her own use and not for resale that

 were produced by one or more defendants or their co-conspirators. Plaintiff Dawson-

 Green suffered injury as a result of defendants’ conduct alleged herein.

          33.     Plaintiff Lisa Melegari is a resident of Florida and citizen of the United

 States. During the Class Period and while residing in Florida, plaintiff Melegari indirectly

 purchased beef and beef products for her own use and not for resale that were produced

 by one or more defendants or their co-conspirators. Plaintiff Melegari suffered injury as a

 result of defendants’ conduct alleged herein.

          34.     Plaintiff Cindy Abernathy is a resident of Utah and citizen of the United

 States. During the Class Period and while residing in Florida, plaintiff Abernathy

 indirectly purchased beef and beef products for her own use and not for resale that were

 produced by one or more defendants or their co-conspirators. Plaintiff Abernathy suffered

 injury as a result of defendants’ conduct alleged herein.


                                              - 20 -
010808-11/1421601 V1
         CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 29 of 243




          35.     Plaintiff Andrew Cohen is a resident of Arizona and citizen of the United

 States. During the Class Period and while residing in Arizona, plaintiff Cohen indirectly

 purchased beef and beef products for his own use and not for resale that were produced

 by one or more defendants or their co-conspirators. Plaintiff Cohen suffered injury as a

 result of defendants’ conduct alleged herein.

          36.     Plaintiff Marcelo Lopez is a resident of California and citizen of the United

 States. During the Class Period and while residing in California, plaintiff Lopez indirectly

 purchased beef and beef products for her own use and not for resale that were produced

 by one or more defendants or their co-conspirators. Plaintiff Lopez suffered injury as a

 result of defendants’ conduct alleged herein.

          37.     Plaintiff Tanya Lewis is a resident of Hawaii and citizen of the United States.

 During the Class Period and while residing in Hawaii, plaintiff Lewis indirectly purchased

 beef and beef products for her own use and not for resale that were produced by one or

 more defendants or their co-conspirators. Plaintiff Lewis suffered injury as a result of

 defendants’ conduct alleged herein.

          38.     Plaintiff Nicole Gutierrez is a resident of Illinois and citizen of the United

 States. During the Class Period and while residing in Illinois, plaintiff Gutierrez indirectly

 purchased beef and beef products for her own use and not for resale that were produced

 by one or more defendants or their co-conspirators. Plaintiff Gutierrez suffered injury as

 a result of defendants’ conduct alleged herein.

          39.     Plaintiff Sharon Killmon is a resident of Iowa and citizen of the United

 States. During the Class Period and while residing in Iowa, plaintiff Killmon indirectly


                                               - 21 -
010808-11/1421601 V1
         CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 30 of 243




 purchased beef and beef products for her own use and not for resale that were produced

 by one or more defendants or their co-conspirators. Plaintiff Killmon suffered injury as a

 result of defendants’ conduct alleged herein.

          40.     Plaintiff Karen Carter is a resident of Massachusetts and citizen of the United

 States. During the Class Period and while residing in Massachusetts, plaintiff Carter

 indirectly purchased beef and beef products for her own use and not for resale that were

 produced by one or more defendants or their co-conspirators. Plaintiff Carter suffered

 injury as a result of defendants’ conduct alleged herein.

          41.     Plaintiff Charlie Morgan is a resident of Minnesota and citizen of the United

 States. During the Class Period and while residing in Minnesota, plaintiff Morgan

 indirectly purchased beef and beef products for his own use and not for resale that were

 produced by one or more defendants or their co-conspirators. Plaintiff Morgan suffered

 injury as a result of defendants’ conduct alleged herein.

          42.     Plaintiff Brent Rasmussen is a resident of Montana and citizen of the United

 States. During the Class Period and while residing in Montana, plaintiff Rasmussen

 indirectly purchased beef and beef products for his own use and not for resale that were

 produced by one or more defendants or their co-conspirators. Plaintiff Rasmussen suffered

 injury as a result of defendants’ conduct alleged herein.

          43.     Plaintiff April O’Connor is a resident of Nebraska and citizen of the United

 States. During the Class Period and while residing in Nebraska, plaintiff O’Connor

 indirectly purchased beef and beef products for her own use and not for resale that were




                                               - 22 -
010808-11/1421601 V1
         CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 31 of 243




 produced by one or more defendants or their co-conspirators. Plaintiff O’Connor suffered

 injury as a result of defendants’ conduct alleged herein.

          44.     Plaintiff Kent Winchester is a resident of New Mexico and citizen of the

 United States. During the Class Period and while residing in New Mexico, plaintiff

 Winchester indirectly purchased beef and beef products for his own use and not for resale

 that were produced by one or more defendants or their co-conspirators. Plaintiff

 Winchester suffered injury as a result of defendants’ conduct alleged herein.

          45.     Plaintiff Brenda King is a resident of New York and citizen of the United

 States. During the Class Period and while residing in New York, plaintiff King indirectly

 purchased beef and beef products for her own use and not for resale that were produced

 by one or more defendants or their co-conspirators. Plaintiff King suffered injury as a

 result of defendants’ conduct alleged herein.

          46.     Plaintiff Chong Lor is a resident of North Carolina and citizen of the United

 States. During the Class Period and while residing in North Carolina, plaintiff Lor

 indirectly purchased beef and beef products for his own use and not for resale that were

 produced by one or more defendants or their co-conspirators. Plaintiff Lor suffered injury

 as a result of defendants’ conduct alleged herein.

          47.     Plaintiff Michelle Oversen is a resident of North Dakota and citizen of the

 United States. During the Class Period and while residing in North Dakota, plaintiff

 Oversen indirectly purchased beef and beef products for her own use and not for resale

 that were produced by one or more defendants or their co-conspirators. Plaintiff Oversen

 suffered injury as a result of defendants’ conduct alleged herein.


                                              - 23 -
010808-11/1421601 V1
         CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 32 of 243




          48.     Plaintiff William Gee is a resident of the District of Columbia and citizen of

 the United States. During the Class Period and while residing in the District of Columbia,

 plaintiff Gee indirectly purchased beef and beef products for his own use and not for resale

 that were produced by one or more defendants or their co-conspirators. Plaintiff Gee

 suffered injury as a result of defendants’ conduct alleged herein.

          49.     Plaintiff Jacquelyn Watson is a resident of Tennessee and citizen of the

 United States. During the Class Period and while residing in Tennessee, plaintiff Watson

 indirectly purchased beef and beef products for her own use and not for resale that were

 produced by one or more defendants or their co-conspirators. Plaintiff Watson suffered

 injury as a result of defendants’ conduct alleged herein.

B.       Defendants

         1.       The Tyson Defendants

          50.     Defendant Tyson Foods, Inc. (“Tyson Foods”) is a Delaware corporation

 with its principal place of business located at 2200 Don Tyson Parkway, Springdale,

 Arkansas 72762. Tyson Foods is the parent company of the Tyson group.

          51.     Defendant Tyson Fresh Meats, Inc. (“Tyson Fresh”) is a wholly owned

 subsidiary of Tyson Foods. Tyson Fresh is a Delaware corporation with its principal place

 of business located at 800 Stevens Port Drive, Dakota Dunes, South Dakota 57049. Tyson

 Fresh is the principal operating entity within Tyson’s U.S. cattle and beef business. Tyson

 Fresh owns and operates directly, or indirectly through its subsidiaries, Tyson Fresh’s U.S.

 fed cattle slaughter plants located at: Holcomb, Kansas, Dakota City, Nebraska,




                                               - 24 -
010808-11/1421601 V1
         CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 33 of 243




 Lexington, Nebraska, Amarillo, Texas, Hillsdale, Illinois, and Pasco, Washington. Tyson

 Fresh is the contracting entity for fed cattle purchased and slaughtered at these plants.

          52.     As detailed in Appendix 1, during the Class Period, the Tyson Defendants

 shared a unity of corporate interest and operated as part of a single enterprise in

 furtherance of the conspiracy that purposefully directed conduct that caused injury to, and

 derived direct benefit from, members of both Classes in the United States and in this

 District.

          53.     Defendants Tyson Foods and Tyson Fresh are referred to collectively herein

 as “Tyson” or the “Tyson Defendants.” However, where Plaintiffs ascribe an action to

 “Tyson,” including through use of the defined term “Packing Defendants,” unless stated

 otherwise, the action is alleged to have been taken by Tyson Fresh. For the avoidance of

 doubt, Plaintiffs’ allegations regarding “Tyson’s” purchase and slaughter of fed cattle, the

 operation of slaughter plants, and sale of resultant beef, are directed at Tyson Fresh, as the

 operating entity of the Tyson single enterprise. Allegations as to “Tyson’s” participation

 in the continuing agreement, understanding and conspiracy alleged herein are directed to

 both Tyson Foods and Tyson Fresh

         2.       The JBS Defendants

          54.     Defendant JBS S.A. is a Brazilian corporation with its principal place of

 business located at Av. Marginal Direta do Tiete, 500 Bloco 3-3o. andar, Vila Jaguara,

 Sao Paulo 05.118-100, Brazil. JBS S.A. is the parent company of the JBS group.

          55.     Defendant JBS USA Food Company (“JBS USA”) is a Delaware corporation

 with its principal place of business located at 1770 Promontory Circle, Greeley, Colorado


                                             - 25 -
010808-11/1421601 V1
         CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 34 of 243




 80634. JBS USA is the principal operating entity of JBS’s U.S. cattle/beef business. On

 information and belief, it is the principal operating entity within JBS’s U.S. cattle and beef

 business, and the contracting entity for certain of JBS’s purchases of fed cattle in the USA

 and the freight contracts agreed to transport cattle to JBS’s slaughter plants.

           56.    Defendant Swift Beef Company (“Swift”) is a Delaware corporation with its

 principal place of business located at 1770 Promontory Circle, Greeley, Colorado 80634.

 Swift operates and owns directly, or indirectly through its subsidiaries, JBS’s U.S. fed

 cattle slaughter plants in Cactus, Texas; Greeley, Colorado; Grand Island, Nebraska; and

 Hyrum, Utah plants.

           57.    Defendant JBS Packerland, Inc. (“JBS Packerland” or “Packerland”) is a

 Delaware corporation with its principal place of business located at 1770 Promontory

 Circle, Greeley, Colorado 80634. JBS Packerland operates JBS’ Regional Beef business

 unit. In that capacity, Packerland owns directly, or indirectly through its subsidiaries,

 certain of JBS’s U.S. fed and dairy cattle slaughter plants, including the Packerland

 packing plants in Green Bay, Wisconsin, Plainwell, Michigan, Omaha, Nebraska; the Sun

 Land Beef plant in Tolleson, Arizona; and the Moyer Packing plant in Souderton,

 Pennsylvania. It also contracts for the purchases of fed cattle to be slaughtered at these

 plants.

           58.    JBS has admitted that JBS USA, Swift and Packerland each employed or

 engaged various senior staff and executives responsible for the operation of JBS’s US fed

 cattle and beef business during the Class Period.




                                             - 26 -
010808-11/1421601 V1
         CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 35 of 243




          59.     Defendants JBS USA, Swift, and JBS Packerland were, throughout the Class

 Period, wholly-owned, direct or indirect subsidiaries of JBS S.A.

          60.     As detailed in Appendix 1, during the Class Period, the JBS Defendants

 shared a unity of corporate interest and operated as part of a single enterprise in

 furtherance of the conspiracy that purposefully directed conduct that caused injury to, and

 derived direct benefit from, members of both Classes in the United States and in this

 District.

          61.     Defendants JBS S.A., JBS USA, Swift, and JBS Packerland are referred to

 collectively herein as “JBS” or the “JBS Defendants.” Swift and JBS Packerland are

 collectively referred herein as Swift/Packerland. Where Plaintiffs ascribe an action to

 “JBS,” including through use of the defined term “Packing Defendants,” unless stated

 otherwise, the action is alleged to have been taken by Swift and Packerland. For the

 avoidance of doubt, Plaintiffs’ allegations regarding “JBS’s” purchase and slaughter of

 fed cattle, the operation of slaughter plants, and sale of resultant beef, are directed at Swift

 and Packerland, the operating entities of the JBS single enterprise. Allegations as to

 “JBS’s” participation in the continuing agreement, understanding and conspiracy alleged

 herein are directed at each of JBS S.A., JBS USA, Swift, and Packerland.

         3.       The Cargill Defendants

          62.     Defendant Cargill, Incorporated (“Cargill, Inc.”) is a Delaware corporation

 with its principal place of business at 15407 McGinty Road, Wayzata, Minnesota 55391.

 Cargill, Inc. is the parent company of the Cargill group.




                                              - 27 -
010808-11/1421601 V1
         CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 36 of 243




          63.     Defendant Cargill Meat Solutions Corporation (a/k/a Cargill Protein)

 (“CMS”), a subsidiary of Cargill, Inc., is a Delaware corporation with its principal place

 of business at 825 East Douglas Avenue, Wichita, Kansas 67202. CMS is the principal

 operating entity within Cargill’s U.S. cattle and beef business and a wholly owned

 subsidiary of Cargill, Inc. CMS owns and operates, directly, or indirectly through its

 subsidiaries, Cargill’s U.S. fed cattle slaughter plants locate at: Dodge City, Kansas;

 Schuyler, Nebraska; Friona, Texas; Fort Morgan, Colorado; Fresno, California;

 Wyalusing, Pennsylvania.8 CMS is the contracting entity for fed cattle purchased and

 slaughtered at these plants.

          64.     Defendants Cargill, Inc. and CMS are referred to collectively herein as

 “Cargill” or the “Cargill Defendants.”

          65.     As detailed in Appendix 1, during the Class Period, the Cargill Defendants

 shared a unity of corporate interest and operated as part of a single enterprise in

 furtherance of the conspiracy that purposefully directed conduct that caused injury to, and

 derived direct benefit from, members of both Classes in the United States and in this

 District.

          66.     Where Plaintiffs ascribe an action to “Cargill,” including through use of the

 defined term “Packing Defendants,” unless stated otherwise, the action is alleged to have

 been taken by CMS. For the avoidance of doubt, Plaintiffs’ allegations regarding



    8
     CMS also processes non-fed cattle, principally at its Fresno, CA and Wyalusing, PA
plants. Such cattle are estimated to comprise between 11-13% of its total slaughter
volume annually.


                                              - 28 -
010808-11/1421601 V1
         CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 37 of 243




 “Cargill’s” purchase and slaughter of fed cattle, the operation of slaughter plants, and sale

 of resultant beef, are directed at CMS, as the operating entity of the Cargill single

 enterprise.      Allegations as to “Cargill’s” participation in the continuing agreement,

 understanding and conspiracy alleged herein are directed to both Cargill Inc. and CMS.

         4.       National Beef

          67.     Defendant National Beef Packing Company, LLC (“National Beef”) is a

 Delaware limited liability company with its principal place of business located at 12200

 North Ambassador Drive, Suite 500, Kansas City, Missouri 64163. National Beef owns

 and operates, directly, or indirectly through its subsidiaries, National Beef’s U.S. fed cattle

 slaughter plants, located at: Dodge City, Kansas; Liberal, Kansas; and Tama, Iowa.9

     IV. THE MEATPACKING DEFENDANTS CONSPIRED TO ELEVATE
        THEIR MARGINS BY DEPRESSING THE PRICE THAT THEY PAID TO
                            ACQUIRE CATTLE

          68.     Starting in at least 2015 and continuing to the present, the Meatpacking

 Defendants coordinated with each other to increase their margins and thus harm

 consumers who paid elevated prices for beef as a result. The Meatpacking Defendants’

 conspiracy to depress throughput of beef and elevate their margins included

 anticompetitive activity to depress the prices that they paid to beef ranchers through a

 variety of coordinated mechanisms.




    9
     National Beef acquired the Tama, IA plant in June 2019 from Iowa Premium, LLC,
a regional Independent Packer.


                                             - 29 -
010808-11/1421601 V1
          CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 38 of 243




A.        Industry Background

          69.     The value chain for beef has various components, including ranch and farm

 grazing operations, feedlot operations, meatpacking operations, and retail operations.

          70.     At the first stage, ranch and farm operations are responsible for initially

 birthing and raising the cattle. There are hundreds of thousands of ranching operations in

 the United States. The significant majority of these operations are family-owned or

 individually operated.10

          71.     At the second stage, feedlot operations take possession of cattle and are

 responsible for intensive feeding operations that raise the weight of the cattle prior to sale.

 Once cattle reach between 950 to 1,500 pounds, they are sold to meatpacking operations.

 These cattle are referred to as fed cattle.

          72.     In the third stage, meatpacking operations purchase fed cattle from feedlot

 operations. The Meatpacking Defendants collectively controlled approximately 75

 percent of meatpacking operations in the United States during the relevant period.

          73.     Tyson Fresh, Swift, CMS and National Beef all operate a live fed cattle

 procurement team of employees responsible for procurement of fed cattle. The teams

 feature “field buyers” who are responsible for procurement within specific territories.

 Feed buyers negotiate with producers and feedlot operators. Field buyers negotiate




     10
       National Cattlemen’s Beef Association,
http://www.beefusa.org/beefindustrystatistics.aspx (last visited Dec. 28, 2020).


                                               - 30 -
010808-11/1421601 V1
         CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 39 of 243




 directly with the fed cattle producers and their agents within the parameters set by their

 head buyer.11

          74.     Tyson Fresh, JBS USA/Swift/Packerland, CMS, and National Beef each

 conduct daily meetings, typically from their head office, attended by representatives of

 their respective cattle procurement, plant operations, scheduling, beef sales, and risk

 management teams, among others, to make decisions regarding their respective cattle and

 beef operations. Among other matters, the attendees of these meetings will discuss the

 number of cattle their fed cattle business will procure, the terms on which they will be

 bought, plant scheduling (including slaughter rates) across each of their slaughter

 facilities, and beef sales strategy.

          75.     Tyson, JBS, Cargill, and National Beef each seek to procure sufficient fed

 cattle to operate its slaughter plants at its chosen utilization rates without interruption.

 Weekly plant capacity is determined not only by plant size, but by the number and length

 of shifts run in a given week, and the “chain-speed” at which those shifts are run. 12

 Meatpacking Defendants’ average cost of production increases if they underutilize their

 plant capacity. Thus, it is in the individual interest of each Meatpacking Defendant to

 make sure that it has timely access to sufficient fed cattle to run its plants efficiently.



    11
      Producers commonly delegate authority for marketing their cattle to the
commercial feedlot which has fed their cattle or to third-party marketing cooperatives.
A small portion of the fed cattle sales to Meatpacking Defendants also occur at public
auctions.
    12
       “Chain-speed” refers to the head per hour rate at which a plant slaughters and
fabricates cattle.


                                             - 31 -
010808-11/1421601 V1
         CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 40 of 243




          76.     Meatpacking operations slaughter the cattle that they purchase and then

 process the cattle for sale. The cattle is processed into various cuts that is then sold as

 “boxed beef” to various retail and foodservice operations. Boxed beef is a commodity

 product, which means that competition for sales of boxed beef of the same USDA quality

 and yield grade is primarily on price.

          77.     Retail operations purchase processed beef and sell it to retailers or

 consumers. Retail operations include supermarkets and wholesalers. Retail operations

 include companies such as Sysco, US Foods, Costco, and Sam’s Club.

          78.     The supply of fed cattle is insensitive to short term changes of price because

 of fed cattle’s long life cycle and lack of alternative uses. Because beef demand also is

 relatively insensitive to changes in price, historically the meat margin was highly

 correlated with changes in the underlying slaughter price. But because of their concerted

 scheme, the Meatpacking Defendants were able to increase their margins and profitability

 by artificially suppressing the price they pay for beef while at the same time keeping the

 retail price of beef elevated.

          79.     Fed cattle is sold to processors through two channels: (1) long-term

 contractual arrangements between processors and suppliers; and (2) individual sales on

 the spot market.

          80.     The Meatpacking Defendants procure the majority of their cattle supply

 through contractual arrangements with ranch or feedlot operations. The price of cattle

 under these contracts is usually determined through a price formula that incorporates the

 price at which cattle are sold in weekly trade on the industry’s spot market.


                                               - 32 -
010808-11/1421601 V1
         CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 41 of 243




          81.     The use of formula contracts that rely on the cash-cattle trade as the price

 discovery mechanism means that the price that processors pay for fed cattle in the

 cash-cattle spot market determines the price of almost all fed cattle purchased by the

 Meatpacking Defendants.

          82.     Formula contracts use a stipulated measure of cash-cattle prices at, or just

 prior to, the date of delivery. These contracts commonly use a specified average cash price

 reported by the USDA Agricultural Marketing Service’s Livestock Mandatory Reporting

 summaries.

          83.     Tyson, JBS, Cargill, and National Beef use contractual agreements for

 approximately 70 percent of their supply of fed cattle. The widespread use of these

 contractual agreements, known as captive supply agreements, has facilitated the ability of

 the Meatpacking Defendants to suppress cash-cattle prices. Cattle sold through these type

 of contractual agreements are sometimes referred to as captive cattle.

          84.     The Meatpacking Defendants are not as reliant on the cash-cattle trade

 because they have a guaranteed supply of cattle through their captive supply agreements.

 Therefore, each Meatpacking Defendant can refuse to participate in procuring cash cattle,

 thus pushing down the price of both cash cattle and captive cattle whose price is set based

 on cash-cattle sales.




                                              - 33 -
010808-11/1421601 V1
         CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 42 of 243




B.       The Meatpacking Defendants coordinated to reduce output, elevate their
         margins, and suppress the prices paid to beef farmers.

          85.     From 2009 to 2014, fed-cattle prices increased significantly with beef prices

 increasing in tandem. By the beginning of 2015, the Meatpacking Defendants faced low

 margins as a result of the market dynamics in the cattle and beef market.

          86.     In response, Defendants conspired to depress and stabilize the price of fed

 cattle purchased in the United States. At the core of their collusion was an agreement to

 reduce and then manage their respective slaughter volumes; a classic abuse of monopsony,

 or unfair buying power. Defendant Meatpackers implemented their conspiracy, by

 agreeing to periodically restrain or reduce slaughter numbers so as to reduce or “ration”

 demand for fed cattle, and curtail their purchases of cash cattle during these periods.

 Defendants also coordinated their procurement practices with respect to the cash cattle

 they did actually purchase; imported foreign cattle to depress demand for cheaper

 domestic cattle; and closed or idled slaughter plants and refrain from expanding their

 remaining slaughtering capacity despite the availability of record margins. At the same,

 Defendants also benefitted from strong and increasing beef demand throughout the Class

 Period.

          87.     Meatpacking Defendants agreed to reduce their slaughter numbers so as to

 reduce beef output.

          88.     As confirmed by Jason F. (“Witness 1”), based on conversations with James

 Hooker, head of fabrication at Swift’s Cactus plant, each of the Meatpacking Defendants

 expressly agreed to periodically reduce their respective purchase and slaughter volumes



                                              - 34 -
010808-11/1421601 V1
         CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 43 of 243




 in order to reduce the prices they would otherwise pay for fed cattle during the Class

 Period.

          89.     Witness 1 is a former employee of Defendant Swift. Witness 1 was a quality

 assurance officer (“QA”) at Swift’s Cactus, Texas slaughter plant, located in the Texas

 Panhandle. He worked there for over 10 years until his employment ceased in early 2018.

          90.     During the period of his employment coinciding with the Class Period,

 Witness 1 was a head QA and had primary responsibility for the plant’s kill floor,

 hotboxes, and coolers. The kill floor is where cattle are slaughtered and dressed, i.e., head,

 hide, and internal organs removed. The carcasses are then moved to the hotboxes to cool

 down, before being stored in the coolers ahead of fabrication, where they are broken down

 into smaller cuts. Witness 1 learned of the Meatpacking Defendants’ collusive purchase

 and slaughter reduction agreement from Mr. Hooker. As was the head of fabrication at

 Swift’s Cactus plant and, as explained below, was thus in a position to know about the

 unlawful agreement.

          91.     Witness 1 regularly stopped by Mr. Hooker’s office prior to starting his shift

 to learn the slaughter and fabrication numbers for that day and the upcoming days. These

 numbers affected the execution of Witness 1 and his team’s responsibilities, including the

 placement of his team, arrangement of hotbox and cooler space, the number of carcasses

 they would need to process through the hotbox and coolers that day, and his interactions

 with USDA inspectors. In addition to the fabrication plan, Mr. Hooker, like Witness 1,

 also needed to understand the number of cattle scheduled to be slaughtered each day. If

 the kill volume was lower but the price of beef remained favorable, the fabrication floor


                                               - 35 -
010808-11/1421601 V1
         CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 44 of 243




 would continue to process carcasses at typical rates. However, when kill volumes were

 reduced and the price of beef was unfavorable, Mr. Hooker may order the carcasses to

 spend a longer time in the hot boxes and coolers before being fabricated into beef cuts so

 as to improve grading performance. In this circumstance Witness 1 and his team would

 allow more space between each carcass in the hotboxes. If the kill volume was higher, Mr.

 Hooker may need to increase the number of carcasses fabricated to ensure there was

 sufficient space in the hotboxes and coolers, and Witness 1 would need to space the

 carcasses closer together when filling the hotboxes. Further, the number of carcasses

 expected to be put into the hotboxes would dictate the amount of air and water Witness 1

 and his team used to ensure proper cooling speeds. It was essential to both Mr. Hooker

 and Witness 1 that they know the plant’s planned slaughter figures in order to perform

 their core job duties.

          92.     Witness 1 reports having had a “decent” working relationship with Mr.

 Hooker.

                  1.    Mr. Hooker Was Well Positioned to Know About Defendants’
                        Agreement

          93.     Plaintiffs understand that Mr. Hooker continues to work at Swift’s Cactus,

 Texas plant, where he has worked for over 15 years in that role, including a short stint as

 head of slaughter operations. Witness 1 reports that prior to working for Swift in the early

 2000s, Mr. Hooker worked at Tyson Fresh’s Amarillo, Texas slaughter plant, where he

 was also responsible for fabrication.




                                             - 36 -
010808-11/1421601 V1
         CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 45 of 243




          94.     As a fabrication manager for Swift, Mr. Hooker reported directly both to

 Cactus’s General Manager, Manny Guerrero 13 and directly to the beef production

 department of JBS USA/Swift/Packerland’s head office in Greeley, Colorado.

          95.     As head of fabrication, Mr. Hooker needed to be informed as to cattle

 buying/scheduling, cattle slaughter, and beef selling aspects of JBS U.S. fed cattle

 business. He thus interacted with personnel across JBS’s business. In particular, in

 addition to his direct reports, Mr. Hooker would also speak directly to other managers

 within the JBS corporate office about plant operations, including scheduled slaughter and

 fabrication volumes, and fabrication priorities.

          96.     For example, Mr. Hooker would speak directly to Sergio Sampaio Nogueira,

 Head of Operations and Executive Vice-President of Plant Operations for JBS’s Fed Beef

 Business during the Class Period, when Mr. Nogueira visited the Cactus plant, which

 occurred regularly. Witness 1 understands that Mr. Hooker would also speak to Mr.

 Nogueira at other times. Mr. Hooker’s contact with senior management reflects that JBS

 senior executives maintained direct connections with plant-level managers, like Mr.

 Hooker, during the Class Period. 14




    13
       Mr. Guerrero worked for CMS for approximately 17 years prior to his move to
JBS’s Cactus Plant. He was Plant Manager for CMS’s Fresno, California plant prior to
his departure in early 2012.
    14
        David E. Bell & Catherine Ross, JBS Swift & Co., Harvard Business School, N9-
509-021, at 7-8 (Dec. 12, 2008),
http://cfile234.uf.daum.net/attach/144DF8464F540FDF2D8F22.


                                            - 37 -
010808-11/1421601 V1
         CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 46 of 243




          97.     Mr. Nogueira was installed by Wesley Batista, JBS S.A.’s former CEO,15

 and was regarded as Mr. Batista’s “right hand man” in regards to JBS’s U.S. beef

 operations. Mr. Nogueira had primary responsibility for Swift’s fed cattle plant scheduling

 and/or operations during the Class Period.

          98.     In addition, Mr. Hooker was responsible for the Cactus plant in the absence

 of Mr. Guerrero and the Plant Engineer, along with Ryan Wagnon, Head of Slaughter

 Operations at Cactus. When acting as the Cactus plant’s General Manager, Mr. Hooker

 would liaise closely with fed beef executives from across JBS’s head office.

          99.     Therefore, Mr. Hooker spoke regularly to individuals very highly placed at

 JBS. Indeed, the following recent photo shows the close working relationship he had with

 such management:16




    15
       Wesley Batista is one of the sons of JBS S.A. founder Jose Batista Sobrinho.
Wesley Batista and his brother Joesley Batista took control of JBS S.A. in the early
2000s, prior to JBS’s acquisition of Swift and Pilgrim’s Pride. Wesley was CEO of JBS
S.A. and directed JBS’s takeover of Swift. He remained in that role, and as a director and
senior executive of JBS USA, Swift, and Packerland, until he was implicated in a 2017
bribery and corruption scandal in Brazil, for which he was ousted as CEO and spent time
in prison.
    16
       From right to left: James Hooker - Cactus Fabrication Operations Manager; Donna
Estrada - Cactus Technical Services Manager; Al Almanza - JBS Global Food Safety
Director; Sergio Sampaio Nogueira - JBS Corporate Director of Operations; Paul Kieker
- FSIS Undersecretary USDA Operations; Dr. Hafeez - Texas USDA FLS; Dr Mindy
Brashears - FSIS Undersecretary USDA FS; Brian McFarlane - JBS Corporate Director
of Technical Services; Mark DeRaad - Cactus Value Added Manager; Ryan Wagnon -
JBS Slaughter Operations Manager. See https://www.facebook.com/jbsbeefcactus/photos
/a.760788460716768/2857652041030389/?type=3&is_lookaside=1 (last visited Dec. 15,
2020).


                                              - 38 -
010808-11/1421601 V1
         CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 47 of 243




          100. Mr. Hooker, Mr. Nogueira, and Mr. Wagnon, are respectively pictured on

 the far left, fourth from the left, and far right.

          101. In addition to having corporate information for JBS, Mr. Hooker had

 information regarding the other Defendants. Mr. Hooker regularly told Witness 1 that he

 was in contact with his former colleagues at Tyson Fresh’s Amarillo plant, including his

 replacement there. Mr. Hooker also told Witness 1 that he had friends and former

 colleagues with whom he stayed in touch at other Meatpacking Defendants’ plants. Mr.

 Hooker would often provide Witness 1 with detailed information as to the current and

 future operations of Tyson Fresh, CMS, and National Beef’s nearby packing plants.

                  2.   Witness 1 Learns of an Agreement Among Defendants

          102. Witness 1 reports having multiple discussions with Mr. Hooker during which

 Mr. Hooker explained that all of Meatpacking Defendants reduced their purchase and


                                              - 39 -
010808-11/1421601 V1
         CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 48 of 243




 slaughter volumes in order to reduce fed cattle prices when Meatpacking Defendants

 viewed fed cattle prices as being or becoming “too high” for their liking. During one such

 conversation, Mr. Hooker specifically admitted that Meatpacking Defendants had an

 “agreement” to reduce their purchase and slaughter volumes in response to what they

 perceived to be high cattle prices.

          103. That conversation occurred sometime in 2015. Witness 1 reports that he was

 in Mr. Hooker’s office when Mr. Hooker received an angry phone call from his immediate

 supervisor, who worked out of JBS’s central office in Greeley, Colorado.

          104. After the call concluded, Witness 1 reports that he asked Mr. Hooker how

 “many are we [Swift, Cactus] cutting [i.e., fabricating]?” Witness 1 reports that Mr.

 Hooker replied the “cut” was going to be steady that day, but that the “kills are getting cut

 back, [because the] price is getting too high” (or words to that effect).17 Witness 1 then

 reports asking Mr. Hooker whether Swift Cactus’s competitor plants were also cutting

 back their kill. Witness 1 recalls that Mr. Hooker answered Witness 1’s question as

 follows: “Yes, they are. We have had that agreement that we don’t kill while prices are up

 for a while” (or words to that effect).

          105. Witness 1 is certain that Mr. Hooker intended to convey that all of the

 Meatpacking Defendants were reducing their slaughter volumes by agreement in response




    17
       Witness 1 reports that there was typically a lag between the commencement of a
slaughter reduction and the reduction of fabrication activities. Among other reasons, this
reflected the fact that Slaughter Plant 1’s fabrication team had to continue to process the
carcasses the were already hanging in the coolers.


                                            - 40 -
010808-11/1421601 V1
         CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 49 of 243




 to high prices, and was not simply commenting on the fact that one or some of the

 Meatpacking Defendants had independently decided to do so.

          106. Witness 1 stated that the purpose of the agreed slaughter reductions was to

 force cattle producers (in particular, cash cattle producers) to feed their cattle for longer

 periods, and in doing so, create a condition of oversupply that would encourage producers

 to either accept lower cash prices for their cattle or commit their cattle in advance on

 captive supply agreements. Put another way, by creating and encouraging an apprehension

 among producers that they might not be able to “get their cattle dead,” Meatpacking

 Defendants sought to increase their collective leverage over producers. As Witness 1

 noted, once cattle are fed beyond their ideal slaughter-weight, producers face increasing

 “pressure to drop their prices in order to get rid of their [perishable] cattle.”

          107. Witness 1 stated that Swift’s Cactus plant had a 5,500-6,000 head per day

 slaughtering capacity and might drop its kill level back to around 4,800-5,200 head per

 day when implementing Meatpacking Defendants’ agreement. When Swift implemented

 the Meatpacking Defendants’ agreement by buying and slaughtering fewer cattle,

 consequences included running its slaughter plants at reduced hours, operating those

 plants at lower “chain speeds,” and/or scheduling maintenance shutdowns. Witness 1

 recalls management at Swift’s Cactus plant, including Mr. Guerrero and Mr. Wagnon

 telling staff during these periods of reduced slaughter during the Class Period that kill

 levels were being reduced in response to fed cattle prices.




                                             - 41 -
010808-11/1421601 V1
         CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 50 of 243




          108. Witness 1 reports that Swift’s Cactus Plant would also reduce its slaughter

 during around November and then regularly maintain lower kill volumes through April

 the following year.

                  3.   The Available Data Corroborates Witness 1’s Account

          109. Public reports, Defendants’ slaughter data, and the cattle sales data in

 Plaintiffs’ possession indicate that all Meatpacking Defendants reduced and rationed their

 slaughter volumes during periods of high or rising prices to suppress price rises in fed

 cattle. Meatpacking Defendants also managed their respective slaughter volumes

 throughout the Class Period in relative lockstep to ensure that their collective demand for

 cattle did not exceed the available supply. Meatpacking Defendants did so even as the

 supply of cattle grew and Meatpacking Defendants’ margins ballooned.

          110. Fed cattle prices typically rise in the late winter/early spring, decline in the

 summer months, typically bottoming in July for a few weeks, before again rising in the

 fall. Here, the slaughter reductions, while most obvious at the beginning of each year to

 suppress the seasonal rise in fed cattle prices typically experienced in late winter/early

 spring, occurred throughout the Class Period. In particular, Meatpacking Defendants

 moderated their slaughter volume across the second and third quarters of most years in a

 successful attempt to both lower and to extend the yearly July price trough across a number

 of months, thereby both minimizing and delaying the effect of the fall’s seasonal rise in

 fed cattle prices.




                                             - 42 -
010808-11/1421601 V1
         CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 51 of 243




          111. Notably, Meatpacking Defendants’ joint slaughter management throughout

 the conspiracy period was not a reaction to changes in beef demand, which, as admitted

 by Tyson Fresh’s head of procurement in 2018, had been “off the charts.”18

          112. Nor did any Defendant break from Meatpacking Defendants’ collective

 restraint and buy more cattle in an attempt to capture greater margin share, despite all

 posting profit margins that clearly demonstrated no Meatpacking Defendant was running

 at or near their marginal cost of production. From the end of the first quarter of 2015

 through the end of the class period, Meatpacking Defendants posted record per head net

 margins. Even excluding 2019 and 2020, which saw Meatpacking Defendants’ margins

 skyrocket in the aftermath of the Holcomb fire and COVID disruption (discussed below),

 Meatpacking Defendants average per head margins across the Class Period for the first,

 second, third and fourth quarters vastly exceeded their pre-Class Period averages: $37 v.

 $0, $127 v. $21, $134 v. $25 and $116 v. -$16 respectively.19

          113. Meatpacking Defendants’ rationing of the fed cattle supply amongst

 themselves throughout the Class Period is demonstrated through in the figure below,

 which records each Meatpacking Defendant’s estimated quarterly slaughter volume.


    18
        Tyson Fresh Meats: What the Consumer Demands, John Gerber, VP, Cattle
Procurement, Tyson Foods; Kevin Hueser, VP, Beef Pricing, Tyson Foods, from the
2018 NIAA Antibiotic Symposium: New Science & Technology Tools for Antibiotic
Stewardship, November 13-15, 2018, Overland Park, KS, USA,
https://www.youtube.com/watch?v=qCip3WBcqzo (last visited Dec. 28, 2020).
    19
       Per-head net margin estimates cited in the Complaint sourced from the Sterling
Profit Tracker produced by Sterling Marketing Inc. and published weekly on
www.drovers.com, unless stated otherwise. Pre-class period average per head margins
calculated across 1997 to 2014.


                                          - 43 -
010808-11/1421601 V1
         CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 52 of 243




      Figure 2: Meatpacking Defendants’ Quarterly Fed Cattle Slaughter Volume




          114. The above figure highlights that Tyson, JBS, and National Beef each

 dramatically reduced their slaughter across 2015, while Cargill held its slaughter volumes

 steady following its 2014 cuts. These artificial reductions worked to cause the dramatic

 decline in fed cattle prices across 2015.

          115. The above figure also shows the consistent reductions made by all

 Meatpacking Defendants in the first quarters throughout the Class Period to constrain the

 seasonal rise in fed cattle prices historically experienced in the run up to spring, and the

 parallel, joint extension of these cuts in 2018 and 2019 to encompass Q4 as well.

          116. This uniform reduction during periods of seasonally lower cattle availability

 is not evident in the pre-Class Period. For example, in the fourth quarter of 2012, both

 Cargill and JBS significantly increased their slaughter volumes (3.7% and 12%,

 respectively on a quarter-over-quarter basis), while Tyson’s held its steady (0.1%



                                             - 44 -
010808-11/1421601 V1
         CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 53 of 243




 increase) and National Beef engaged in notable cuts (-4% decline). Similarly, in Q3 2013,

 Tyson and National Beef increased their slaughter volumes, while JBS and Cargill

 reduced theirs. Across 2Q to 4Q 2014, JBS evidently sought to capture market share, first

 substantially increasing its slaughter volume in second quarter (16.3% increase against

 other Meatpacking Defendants increases of between 4.8%-10.2%) before holding it steady

 across the third and fourth quarters while each of the other Meatpacking Defendant’s

 volumes declined noticeably in those two quarters.

          117. This figure demonstrates the remarkable extent to which Meatpacking

 Defendants’ quarter-to-quarter slaughter changes move in lockstep with each other during

 the conspiracy period. This parallelism is consistent with an agreement to jointly manage

 their collective demand.

          118. The impact of Meatpacking Defendants’ periodic coordinated slaughter

 reductions throughout the Class Period is further illustrated in Figure 7 and Figure 8,

 reproduced below. Figure 7 compares the average annual slaughter volume of the

 Meatpacking Defendants during the pre-Class period and the portion of the Class Period

 for which data exists against that of the other US beef packers. It shows that Tyson, JBS,

 Cargill, and National Beef each reduced their annual slaughter volumes relative to the pre-

 Class Period and allowed Independent Packers, who increased their volume as a whole,

 to capture market share in response to the record margins on offer.




                                           - 45 -
010808-11/1421601 V1
                                                      CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 54 of 243




  Figure 7: Average Pre- and Post-Class Period Fed Cattle Slaughter of Defendants
                                  versus Others

                                                       8,000
   Average Annual Fed Cattle Slaughter (1,000 head)




                                                       7,000

                                                       6,000

                                                       5,000

                                                       4,000

                                                       3,000

                                                       2,000

                                                       1,000

                                                          ‐
                                                                JBS USA    Tyson Fresh             CMS           National Beef   Others

                                                                            2007‐14 Ave.          2015‐19 Ave.

                                                      119. Figure 8 also compares the Meatpacking Defendants’ and the Independent

 Packers’ annual slaughter volumes during the Class Period and the pre-Class Period, but

 breaks out the slaughter volumes for each year of the Class Period for which data is

 available. The graph confirms that Tyson, JBS, Cargill, and National Beef each

 slaughtered less in every year in the Class Period compared to their pre-Class Period

 averages. It also shows that while Tyson, JBS, Cargill, and National Beef each gradually

 increased their slaughter volume from 2015 onward, their rate of increase was far slower

 than that of the Independent Packers, consistent with a coordinated effort to manage their

 collective demand for fed cattle below the available supply.




                                                                                         - 46 -
010808-11/1421601 V1
         CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 55 of 243




   Figure 8: Average Pre- & Post-Class Period Fed Cattle Slaughter –Meatpacking
                       Defendants vs Independent Packers 20




          120. That Meatpacking Defendants each slowly raised their slaughter levels as the

 availability of fed cattle increased during the Class Period only reinforces the likelihood

 of a collective agreement to manage slaughter levels after their initial cut – fully 5 years

 later, none of the Meatpacking Defendants have returned to their pre-2015 levels despite

 record profitability, while Independent Packers’ slaughter is up nearly 50% against their

 pre-Class Period average, and 25% against their 2015 levels. By managing their collective

 demand such that it never outpaced supply, Meatpacking Defendants’ ensured constant

 downward pressure on producers’ prices, stalled price rallies and extended price troughs.

                  4.   Meatpacking Defendants Agreed to Slash Cash Cattle Purchases
                       During Slaughter Reductions

          121. To place further downward pressure on cattle prices, Meatpacking

 Defendants also agreed to drastically reduce their cash cattle purchases during periods of


    20
       Id. National Beef acquired Iowa Premium in June 2019, adding 300,000 head to its
annual fed cattle slaughter volume. Absent that acquisition, its 2019 slaughter volume
was flat as against 2018, while Independent Packers’ collective slaughter volume rose by
approximately 100,000 head (net of Iowa Premium disposal).


                                           - 47 -
010808-11/1421601 V1
         CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 56 of 243




 agreed slaughter reduction or restraint. When doing so, Meatpacking Defendants would

 rely on pulling forward cattle deliverable under previously agreed formula and forward

 contracts and pressuring would-be cash sellers to commit their cattle on formula trades

 lest they be left without a marketing outlet.21

          122. And, because Meatpacking Defendants had each largely transitioned to

 formula and forward contracts in the decade preceding 2015, which drastically thinned

 the cash cattle trade already, even small reductions in their cash cattle purchases had an

 outsized impact on cash cattle demand.

          123. Plaintiffs’ analysis of fed cattle sales records constituting approximately 4%

 of all fed cattle sales from 2012-2019, and 11% of all negotiated cash fed cattle sales

 during that period (“Dataset A”) 22 supports the conclusion that each Meatpacking

 Defendant suppressed cash cattle sales at the start of the conspiracy in 2015 – a dramatic

 change from their behavior in 2014.




    21
      See also Cassie Fish, Futures Treading Water; Packers Keep Pressure On, THE
BEEF (Jun. 17, 2015), https://www.thebeefread.com/2015/06/17/futures-treading-water-
packers-keep-pressure-on/ (“The news is well known this week and the packer has the
upper hand. Boxes are higher and margins are black but packers are keeping kills small.
The reliance of packers on captive supply coupled with enormous kill cuts enabled the
packer to buy a limited number of negotiated cattle in June and to buy them
cheaper.”).
    22
        Purchases by Tyson Fresh, Swift, CMS, and National Beef’s constitute 93.7% of
all sales within Dataset A on a per head basis between 2012 and 2019. Their percentage
share of purchases within Dataset A during this period is 15.5%, 23.9%, 24.8%, 29.5%,
respectively. Dataset A contains sales from all the major feeding regions, including
Colorado (6%), Kansas (31%), Nebraska (16%), Oklahoma (2%), Texas (39%), and
Wyoming (5%).


                                            - 48 -
010808-11/1421601 V1
         CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 57 of 243




 Table 1: Year-Over-Year Change in Cash Cattle Volumes Recorded in Dataset A:
                                2015 v 201423

 Comparison            Tyson Fresh     Swift              CMS                National Beef
 2Q2015 v              -56%            -73%               -56%               -92%
 2Q2014
 3Q2015 v              -28%            -29%               -65%               -98%
 3Q2014

          124. Similar declines are seen when Meatpacking Defendants’ activity in 2015 is

 compared against their 2012-2014 average cash cattle purchase volume:

 Table 2: Year-Over-Year Change in Cash Cattle Volumes Recorded in Dataset A:
                          2015 vs 2012-2014 average24

 Comparison            Tyson Fresh     Swift              CMS                National Beef
 2Q2015 v 2Q           -28%            -71%               -83%               -94%
 2012-14
 3Q2015 v 3Q           -24%            -69%               -78%               -98%
 2012-14

          125. By reducing their purchases of cash cattle, Tyson, JBS, Cargill, and National

 Beef sought to reduce the price of all cattle by utilizing the link between cash cattle prices

 and the prices paid under formula and forward contracts. As noted above, by reducing

 their cash cattle purchases for a period of weeks or months, Meatpacking Defendants




    23
       These year-over-year declines are even more remarkable given the 8% year-over-
year increase in total transactions recorded in Dataset A in 2015 (on a per head basis).
    24
        These year-over-year declines are only partially explained by the 11% reduction in
total transactions recorded in Dataset A in 2015 (on a per head basis) as compared to the
2012 to 2014 average.


                                            - 49 -
010808-11/1421601 V1
         CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 58 of 243




 could “back-up” the volume of slaughter-ready cash cattle, thereby encouraging producers

 to overfeed their cattle and/or accept lower prices.25

          126. Meatpacking Defendants also used their market power to force producers to

 accept formula (including top-of-the market-formulas26) or forward contract deals as a

 condition for getting their perishable cattle sold. Top-of-the-market bids became

 commonplace when, in parallel, Meatpacking Defendants started to push such bids on

 cash cattle sellers at the end of 2014.

          127. This practice of pushing top-of the market deals on cash cattle sellers further

 reduced the number of cattle each Meatpacking Defendant had to purchase in the

 negotiated cash cattle trade. This reduced demand for cash cattle then further reduced

 whatever remaining leverage cash cattle sellers had to generate price competition. This in

 turn helped depress not just cash cattle prices, but all those cattle whose prices were linked

 to the cash market.


    25
        Cassie Fish, Whatever Happened to a Fair Fight, THE BEEF (Nov. 10, 2015),
https://www.thebeefread.com/2015/11/10/whatever-happened-to-a-fair-fight/ (“The
conversation is no longer, what’s cash going to be, but rather, who needs any. . . The
smaller feeder is left to fight it out. Hoping he can get a buyer to come by and look at his
cattle. Pressured to sell cattle with time. Anything to get cattle gone. Those that attempt
to fight the market run the risk of making cattle too big even by today’s standards or
worse, alienate their local buyer. Powerlessness is widely felt by smaller producers on a
regular basis.”).
    26
       The “basis bid” or “top-of-the-market bid” is a formula contract under which the
packer offers to pay the producer attempting to market cattle on the cash cattle market
some variant of that week’s top reported cash price, with or without a premium. For
example, a packer might offer to pay the producer the top price reported by the USDA in
relation to Kansas for that week, plus or minus a premium (expressed as a dollar per
CWT figure), provided that top price was paid for at least 20% of the reported cattle
sales.


                                             - 50 -
010808-11/1421601 V1
         CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 59 of 243




          128. Dataset A shows that Tyson Fresh, Swift, CMS, and National Beef each

 substantially increased the volume of cattle procured on top-of-the-market bids in 2015,

 as against 2014:

  Table 3: Percentage of Meatpacking Defendant’s Total Purchases in Dataset A on
                      “Top-Of the Market” Bids: 2014 vs 2015

 Year                  Tyson Fresh        Swift             CMS                National Beef
 2014                  6.8%               6%                0.2%               4.5%
 2015                  25.7%              8.4%              8.6%               15.8%

          129. One former feedlot manager, Matt T. (“Witness 2”), explained the limited

 incentives for a producer to try to bid up Packing Defendants during those periods during

 which they all limited their cash purchases. 27 Witness 2 managed a 35,000 head

 commercial feedlot, Carrizo Feeders, in Texline, Texas, from 2012 until on or around July

 1, 2015.28. Witness 2 elaborated:

                  There was a good chance, during my final 9 months at the
                  feedlot, that you would not get your cattle sold if you rejected
                  the (top of the market) basis bid early in the week. In some
                  cases, holding out for a cash bid would result in you forcing

27
        As manager of the feedlot, Witness 2 was responsible for marketing all of the
cattle fed there, whether owned by the feedlot or its customers. In this capacity, Witness
2 negotiated with field buyers from Tyson Fresh, Swift, CMS, and National Beef on a
weekly basis. Most weeks, Witness 2 would market between 600 and 1,500 head of
cattle on behalf of the feedlot. Witness 2 also managed certain of the feedlot customers’
risk positions by trading Live Cattle contracts on their behalf. The feedlot marketed the
majority of its cattle via the cash cattle market. Witness 2 reports that by 2015, Tyson
Fresh, Swift, CMS, and National Beef would predominately offer only top-of-the-market
bids for the cattle fed at his feedlot.
28
       Carrizo Feeders was purchased by DBM Cattle Feeders LLC (part of Oppliger
Feeders) in or around April 2015. Witness 2 continued as manager of the feedlot until his
departure on or around July 1, 2015. Witness 2 continued to be involved in the cattle
industry afterwards in various roles.


                                                 - 51 -
010808-11/1421601 V1
         CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 60 of 243




                  the packers to raise their cash bid at the end of the week when
                  cash cattle traded. However, if you took this substantial risk
                  and won; all those that didn’t take this risk and just accepted
                  the top of the market bid would not only get the higher base
                  price that you worked to negotiate, but they would get the
                  additional premium offered on Mondays to take the cattle out
                  of the cash market (usually $1.50/cwt) that you would not get.
                  The feedlot manager that had rejected the basis bid and taken
                  the risk to help raise the cash basis would then get pressure
                  from owners of cattle angry that other feedlots sold cattle for
                  $1.50/cwt more than their own cattle sold for. But by
                  accepting the top of the market basis bid early in the week
                  and taking the premium to the base market, you added to the
                  packer’s captive supply and helped them push the base price
                  down across all their formula purchases. The packers realized
                  that they bought cattle cheaper overall by offering these
                  premiums to take cattle out of the cash market, and thus
                  worked to get the numbers of open cash cattle, whose sale
                  would be used to set the base of their formula purchases, as
                  low as possible.

          130. The lower cash prices realized by Meatpacking Defendants’ reduced

 purchases were then incorporated into Meatpacking Defendants’ formula and forward

 contracts – the latter via a depression of Live Cattle future prices – thereby lowering the

 costs of all the cattle delivered to Meatpacking Defendants’ plants. 29 Once actual or

 perceived oversupply had been created, Meatpacking Defendants could gradually increase

 their cash cattle purchases (and slaughter volumes) without putting any significant upward

 pressure on prices.



    29
         Cassie Fish, Cash Trade Volume Tiny; Futures Shake It Off, THE BEEF (Jun. 8,
2015), https://www.thebeefread.com/2015/06/08/cash-trade-volume-tiny-futures-shake-
it-off/ (“A historically small number of negotiated fed cattle traded at the eleventh hour
late Friday and Saturday at $155-$156, though the official USDA tally isn’t out yet. But
at least at this writing it appears it was enough to price formulas $4 lower than last week,
jerking packer margins back to a positive.”).


                                              - 52 -
010808-11/1421601 V1
         CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 61 of 243




          131. For example, having cratered cash cattle prices in 2015, and with it, the

 leverage of producers they purchased from, each Meatpacking Defendant effectively

 abandoned their use of top-of the market deals in 2016, preferring instead to buy more

 cash cattle, and buy them cheaper as they pushed prices lower across 2016. These dramatic

 parallel changes in each of the Meatpacking Defendant’s purchasing practices – both the

 sudden adoption of top-of the market bids, and their subsequent abandonment – was

 unlikely to emerge absent agreement.

  Table 4: Percentage of Meatpacking Defendant’s Total Purchases in Dataset A on
             “Top-Of-The-Market” Bids and Cash Trades: 2014 to 2016

 Year                  Tyson Fresh    Swift             CMS              National Beef
 2014
 Top-of-the-               6.8%               6%              0.2%            4.5%
 market
 Cash                     46.6%            81.1%             78.4%           85.1%
 2015
 Top-of-the-              25.7%            8.4%               8.6%           15.8%
 market
 Cash                     32.2%            43.2%             21.7%           14.3%
 2016
 Top-of-the-               3.1%            0.9%               1.2%            0.2%
 market
 Cash                     73.9%            95.3%             92.4%           53.1%

          132. As detailed below, Meatpacking Defendants’ joint slaughter management

 precipitated the dramatic collapse in fed cattle prices in 2015, and was repeatedly used

 throughout the Class Period to further suppress fed cattle prices.




                                           - 53 -
010808-11/1421601 V1
          CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 62 of 243




C.        Meatpacking Defendants Coordinated their Procurement Practices for Cash
          Cattle

          133. Another prong of Defendants’ conspiracy involved coordinating the means

 by which each Meatpacking Defendant purchased cattle during the weekly negotiated

 trade. In particular, Meatpacking Defendants coordinated the timing of their purchases,

 the bids they would offer, the means of negotiating those bids, and the regions and feedlots

 where they would offer those bids. These activities exacerbated and reinforced the

 pressure placed upon producers to sell their fed cattle cheaply or risk being left without a

 marketing outlet for their perishable commodity. As a result, across the Class Period,

 producers felt they had no ability to negotiate higher prices with the Meatpacking

 Defendants. As a result, producers were compelled to either accept whatever low bid for

 their cattle they did actually receive, or to commit their cattle to Meatpacking Defendants

 on formula contracts, which further depressed demand for cash cattle.

          134. To begin with, Meatpacking Defendants would each often suspiciously all

 choose to reserve most of their weekly negotiated cash trade procurement activity for

 Friday, often after the CME had closed. 30 While the exact time on Friday varied,

 Meatpacking Defendants would regularly conduct all, or substantially all, of their weekly



     30
        A fact regularly commented on by industry participants. See, e.g., Top Third Ag
(@TopThird), TWITTER, (Feb. 19, 2016 8:33 PM),
https://twitter.com/TopThird/status/700855757500076032 (“Only 4 Places are doing
business at 7PM on Fridays: 1. White Castles 2. Bars 3. Whichever nightclub . . . is at. 4.
#Cattle Trade”); T Heinle (@ndsuhsker), TWITTER, (Feb. 25, 2019 10:03 PM),
https://twitter.com/ndsuhsker/status/1100244930318888960 (“You know it’s not the
packer selling the fats . . . we as cattle feeders say yes or no to the price. If we don’t want
the price we can pass, at 5pm on a Friday.”).


                                             - 54 -
010808-11/1421601 V1
         CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 63 of 243




 cash cattle trade during the same 30- to 60-minute window on a Friday. Even when the

 Meatpacking Defendants’ negotiated trade occurred earlier in the week, the bulk of each

 Meatpacking Defendants’ purchases would regularly be conducted during a short window

 of time. By only purchasing within a short, common window, Meatpacking Defendants

 sought to condition producers to accept whatever offer they received, lest they be left

 without a buyer should they try (and fail) to solicit better bids at a different time.

          135. Moreover, during that purchasing window, and across each trading week

 more generally, Meatpacking Defendants would typically adhere to the price level

 established by the Meatpacking Defendant that opened the weekly cash cattle trade, which

 would quickly be circulated across the market via the Meatpacking Defendants’ field
                                                                                                31
 buyers’ interactions with producers, word-of-mouth and industry reporting.

 Meatpacking Defendants’ respective head offices would give their field buyers no

 discretion to offer prices above that price level. In seeking to justify this price to producers,

 field buyers would claim that this opening trade established “market” and that their head

 office would permit them to offer no more.

          136. In contrast, during the Class Period, Independent Packers purchased cash

 cattle across nearly each and every day of the week, thereby securing pens of high-quality

 cattle with limited competition.




    31
       Meatpacking Defendants, rather than Independent Packers, typically set the
market prices for fed cattle during the Class Period. The first trade each week conducted
by a Packing Defendant would be used by that Packing Defendant and the other
Meatpacking Defendants as setting the market price for that week.


                                              - 55 -
010808-11/1421601 V1
           CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 64 of 243




           137. Meatpacking Defendants’ use of this coordinated trading window is

 demonstrated by the data presently available to Plaintiffs.       Dataset A records that

 Meatpacking Defendants all bought all or the majority of their cash cattle solely on Friday

 in 36% of all trading weeks between 2015 and 2019, up from 29% from between 2012

 and 2014. Meatpacking Defendants’ simultaneous Friday cash cattle trade was

 particularly prevalent in 2015, occurring 23 weeks of the year, up from 10 in 2014. Even

 more egregious, Dataset A records that Defendants limited their cash cattle purchases to

 Fridays during 26 (roughly half) of the trading weeks in 2018.

           138. Meatpacking Defendants’ purchase records from January 2, 2019 to April 4,

 2019, further show remarkable similarities in the prices paid by each for negotiated fed

 cattle:




                                           - 56 -
010808-11/1421601 V1
         CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 65 of 243




          139. Had any of the Meatpacking Defendants sought a greater share of the

 negotiated cash cattle trade during the Class Period to take advantage of the record beef

 demand (see Figure 12 below), one would expect to see significantly greater divergence

 in the prices paid by the Meatpacking Defendants. The strikingly similar prices paid by

 each Meatpacking Defendant for negotiated cash cattle is consistent with their agreement

 to limit their purchases in order to suppress the reported prices incorporated into their

 formula agreements.


    32




                                          - 57 -
010808-11/1421601 V1
         CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 66 of 243




          140. Plaintiffs’ analysis of the reported cash cattle trade across AMS LMR’s five

 price reporting regions further confirms both that Meatpacking Defendants reduced their

 participation in the cash cattle trade and that they conducted the bulk of the trading on

 Fridays. In particular, that analysis finds that, starting in or around 2014 and 2015,

 Meatpacking Defendants dramatically increased the number of days per month on which

 they did not conduct any cash cattle transactions within the five AMS LMR reporting

 regions.33 Figure 12 through Figure 16 below plot these days:

  Figure 12: Days per Month Without Reported Cash Transactions in TX-OK-NM




    33
       This trend is evident in each LMS reporting region except Iowa-Minnesota, which
retains a comparably robust cash cattle trade.


                                           - 58 -
010808-11/1421601 V1
         CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 67 of 243




    Figure 13: Days per Month Without Reported Cash Transactions in Nebraska




      Figure 14: Days per Month Without Reported Cash Transactions in Kansas




                                      - 59 -
010808-11/1421601 V1
         CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 68 of 243




    Figure 15: Days per Month Without Reported Cash Transactions in Colorado




      Figure 16: Days per Month Without Reported Cash Transactions in IA-MN




          141. The data reported above is consistent with the existence of an agreement

 among Meatpacking Defendants to both: (1) limit their purchases of cash cattle; and (2)



                                          - 60 -
010808-11/1421601 V1
         CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 69 of 243




 conduct all, or substantially all, of their cash cattle trade in short weekly windows.34 If any

 single Meatpacking Defendant took these actions in the absence of such an agreement,

 that entity would risk failing to secure a sufficient quantity or quality of cattle to operate

 its plants at the most efficient capacity and/or meet customer demand, without any

 guarantee that its actions would have the desired impact on fed cattle or beef prices. The

 graphs are even more striking when one considers that Independent Packers continued to

 purchase cash cattle throughout the week and thus can be regarded as being responsible

 for the bulk of the transactions reported mid-week. Independent Packers’ behavior is

 consistent with buyers’ behavior in other, more competitive, physical commodity spot

 markets, such as the grain market, who trade throughout the week, as opposed to across

 arbitrarily short windows of time.

          142. Meatpacking Defendants’ increased reliance upon formula and forward

 contracts and the corresponding decrease in the number of cash cattle transactions does

 not and cannot explain the pattern observed above. While the number of cash cattle bought


    34
        But for Meatpacking Defendants’ agreement to conduct the majority of their cash
cattle procurement on Fridays, there would be fewer days per month with no reported
transactions as Meatpacking Defendants could reasonably be expected to conduct their
purchases across the week. Because the daily transaction reports published by AMS
capture purchases agreed between at or around 2:00 PM Central the prior day until at or
around 2:00 PM Central the current day, it is not possible to identify specifically the
number of transactions conducted, as opposed to reported, per day. However, analysis
does confirm that the vast majority of weekly cash cattle transactions over the Class
Period were reported by the AMS on Fridays and Mondays. This is further evidence that
the majority of Meatpacking Defendants’ cash cattle purchasers are made on Fridays,
given that: a) Friday’s reports include purchases made between at or around 2:00 PM
Thursday and at or around 2:00 PM Friday; b) Monday’s reports include purchases made
between at or around 2:00 PM Friday and at or around 2:00 PM Monday; and c) very few
trades occur on Mondays.


                                             - 61 -
010808-11/1421601 V1
         CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 70 of 243




 annually, expressed as a percentage of total sales, fell continuously from 2005 to 2015, it

 was not until 2014/2015 that the data shows a dramatic increase in the number of days

 without any reported cash transaction. This rise is then sustained despite a slight increase

 in cash cattle buying year-over-year in the subsequent years.

          143. In short, even though cash cattle slaughter numbers increased slightly after

 2015, the number of days per month in which there were no cash cattle transactions also

 increased. Consequently, the Class Period demonstrates no connection between cash cattle

 slaughter volumes and active trading days, and Meatpacking Defendants’ coordinated

 reduction in the number of days on which they purchased cash cattle is not explained

 merely by the decline in the number of cash cattle purchased annually.

          144. Meatpacking Defendants’ use of a limited trading window and adherence to

 common prices reduced producers’ ability to generate price competition. Producers who

 passed on the initial bid they received during the trading window would rarely receive a

 higher bid from one of the other Meatpacking Defendants. At best, the producer would

 typically receive the same bid (as all Meatpacking Defendants would adhere to that same

 price). And if the producer then decided that it was willing to sell at that price, it was

 required by the queuing convention (discussed immediately below) to return to the initial

 bidder who was “on the cattle” at that price. However, given the shortness of the trading

 window, and the limited volume of cash cattle each Meatpacking Defendant would

 purchase each week, the initial field buyer would regularly be unwilling or unable to renew

 its bid. The common refrain of the Meatpacking Defendant field buyer in such

 circumstances was that his/her employer was “full,” because it had secured the limited


                                           - 62 -
010808-11/1421601 V1
         CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 71 of 243




 cash cattle it needed from that week’s trade. This forced the producer to return to the

 second bidder, who was then commonly unwilling or unable to renew its bid as it too was

 “full” by that stage, even if its initial bid was given mere minutes before. Thus those

 producers who sought to negotiate higher prices for their cash cattle during the Class

 Period were often left with no buyer for their perishable product at the end of the week,

 and were forced to hold them over in the subsequent week’s trade. This caused producers

 selling into the cash market to simply accept any bid they actually received.

          145. In addition to Meatpacking Defendants’ reduced cash cattle purchases, short

 trading window and common pricing, each employed an antiquated “queuing convention”

 throughout the Class Period which served to limit producers’ ability to generate price

 competition for their cattle.

          146. The queuing convention is an allocation mechanism imposed on the cash

 market by the packers; it was not chosen by the producers. It depresses fed cattle prices

 by limiting price competition among beef packers. It does so, in part, by requiring

 producers to relinquish their current offer in order to seek higher offers, thus reducing

 their incentives to pass on the initial offer in the hope of generating better offers. The

 queuing convention and other features of the bidding process also rendered the cash cattle

 market even more susceptible to collusion as it enabled Meatpacking Defendants to

 monitor each other’s bidding behavior.

          147. The convention, which operated predominately in relation to those cattle sold

 in the cash market, works as follows: once a producer receives a bid from Packer A, the

 producer may either accept the bid or pass on it, but may not “shop” that bid to other


                                            - 63 -
010808-11/1421601 V1
          CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 72 of 243




 packers. If the producer passes on the bid to seek further bids from other packers, the

 producer must inform the other packers wishing to bid on the pen that it was bid “X per

 cwt” by Packer A, that it passed on that bid, and that it can, therefore, only accept bids of

 X+$1 per cwt.35 If Packer B is willing to pay X+$1 per cwt, the producer may choose to

 accept that bid (without reverting to Packer A) or pass on it and seek further bids. But

 again, the producer may not “shop” that higher bid to other packers.

          148. If Packer B is only willing to bid X per cwt and the producer decides that it

 is now willing to accept that price, or otherwise revise down its reservation price (e.g.,

 from X+$5 to X+$3), the producer is obligated to first return to Packer A, which is “on

 the cattle” at price X per cwt and provide it with an opportunity to renew its bid at that

 price or the producer’s new reservation price.36 Only if Packer A declines can the producer

 offer to sell to Packer B at X per cwt or at the producer’s new reservation price. At this

 point, however, Packer B is under no obligation to purchase from the producer. If a third

 packer, Packer C, had also offered X per cwt after Packer B’s bid, the producer could only

 offer to sell to it at that price after both Packer A and B declined to renew their bids at that

 price. Again, Packer C would be under no obligation to purchase from the producer at this

 price.



    35
      In certain instances, it may be acceptable to offer/accept bids in $0.50 per CWT
increments.
    36
       The right-of-first-refusal, as well as the requirement that the producer must
disclose to other packers the identity and bid amount of the packer whose bid it passed
on, provides packers with information relevant for monitoring compliance with
collusively set prices among the packers.


                                             - 64 -
010808-11/1421601 V1
         CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 73 of 243




          149. By contrast, if the producer had rejected a bid from Packer B of X+$1 per

 cwt, Packer B would then be “on the cattle.” In that case, and assuming the producer

 received no further bids above X+$1 per cwt, it would be obligated to return to Packer B,

 rather than Packer A, to offer it an opportunity to buy its cattle X+$1 per if the producer

 subsequently decided to accept that price or the producer’s new reservation price.

          150. The obligation to return to the packer which is “on the cattle” is effectively

 a right of first refusal granted without consideration under threat of boycott. Tyson, JBS,

 Cargill, and National Beef have adhered to and enforced the convention for decades,

 including across the Class Period, and treat it as a mandatory industry custom.

          151. The convention’s effect was magnified by the market conditions that

 prevailed during the Class Period, in particular, the thin cash cattle trade, Meatpacking

 Defendants’ collective shunning of the cash market periodically – and the Meatpacking

 Defendants’ coordination of both their price and trading windows. In such market

 conditions, the convention created an artificial sense of urgency that encouraged producers

 to accept the first offer they received from a Meatpacking Defendant. This effectively

 reduced competition among Meatpacking Defendants for any particular pen of cash cattle

 to which Meatpacking Defendant would be first to deliver what essentially amounted to a

 take-it-or-leave-it offer, with no fear of subsequent price competition.

          152. Witness 2 confirmed that the field buyers from Tyson Fresh (Brian Alsup),

 Swift (Levi Canales, and prior to him, Chad Miller), CMS (Rick Vogel, and prior to him,

 Steve Brown), and National Beef (Richard Duffy) who visited his feedlot enforced strict

 adherence to this convention with threats of retaliation. In particular, each of these field


                                            - 65 -
010808-11/1421601 V1
         CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 74 of 243




 buyers individually spoke to him about the importance of his feedlot complying with the

 convention, and that they would not “come by” anymore should he break with it.

          153. Witness 2 further reports that when he took over management of the feedlot

 in 2012, the feedlot would only receive bids from National Beef and CMS. When he

 subsequently spoke to the field buyers from Tyson Fresh (Mr. Alsup) and Swift (Mr.

 Miller) responsible for his region in the fall of 2012, they both told him that they had

 stopped visiting the feedlot because Witness 2’s predecessor had broken with the

 convention by “shopping” their bids. Witness 2 reports that the Tyson Fresh and Swift

 field buyers re-commenced visiting the feedlot after he commited to following the

 convention.

          154. Witness 2 also heard from the Defendants’ field buyers and other industry

 participants about other producers being “blackballed” for breaking with the queuing

 convention. In those circumstances, Witness 2 understood that the Meatpacking

 Defendant who was “on the cattle” would be tipped off as to the producer’s “breach” of

 the convention by the field buyer whom the producer contacted while shopping the

 Meatpacking Defendant’s bid, or would ex-post pressure the producer for details of its

 sale.

          155. However, Witness 2 recalls that very few producers or their agents were

 willing to break with the convention for fear of alienating one or more of the Meatpacking

 Defendant field buyers who visited their yard. He reports never breaking the convention

 for this reason. He said that commercial feedlots or third party marketing bodies, such as

 his feedlot, were unwilling to risk Meatpacking Defendants’ retaliation given the duties


                                           - 66 -
010808-11/1421601 V1
         CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 75 of 243




 they owed to their clients. Cattle owners are not willing to feed their cattle at commercial

 yards or market their cattle with organizations that have poor relations with Meatpacking

 Defendants, which constitute most producers’ only marketing outlet. Plaintiffs are not

 aware of examples of producers or their agents breaking with the convention for these

 reasons. Meatpacking Defendants’ threats of boycott were sufficient to ensure adherence

 to the convention.

          156. In addition to the queuing convention, Witness 2 elaborated on further

 examples of artificial market dynamics at play. For example, he reports that in late 2014

 or early 2015, the Tyson Fresh (Mr. Alsup), Swift (Mr. Canales), CMS (Mr. Vogel), and

 National Beef (Mr. Duffy) field buyers who attended his feedlot jointly demanded that he

 determine who had the right to make the first bid each week by having them draw cards

 in his office. Witness 2 reports that he felt obligated to acquiesce, as he remained anxious

 to ensure that each Meatpacking Defendant visited his feedlot.

          157. Thereafter, and at least until Witness 2 left the feedlot in or around July 1,

 2015, the Meatpacking Defendant field buyers wishing to bid on the cattle being marketed

 by the feedlot during that week would draw cards to determine who could place the first

 bid.37 Witness 2 cannot recall a single week during this period in which one of the other

 three Meatpacking Defendant field buyers actually raised the initial bid placed by the field

 buyer who won the card draw. That is, Witness 2 reports that during this period Tyson,


    37
        Randomization devices like this have been used by other cartels. For example, the
electrical contractors’ cartel used the phase of the Moon to determine which of the
bidding ring members had the right to bid, free from competition from other members of
the ring.


                                            - 67 -
010808-11/1421601 V1
         CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 76 of 243




 JBS, Cargill, and National Beef did not engage in any price competition for the cattle sold

 by Witness 2’s feedlot.

          158. The field buyers tried to justify the card drawing scheme to Witness 2 by

 saying it would allow them to avoid attending the feedlot at increasingly early hours in an

 attempt to place the first bid. In a competitive market, however, in which the purchasers

 engaged in genuine competition to acquire a producer’s products, no purchaser would

 have a unilateral incentive to propose or adhere to such a scheme (nor would a producer

 have an incentive to agree to such a scheme). Rather, each purchaser would instead have

 a unilateral incentive to preserve the right to make an offer to the producer and rely on its

 ability to offer the best terms to acquire the producer’s products. This is especially true

 when the first bid at a given price carries with it an automatic right of first refusal, which

 has commercial value.

          159. A Meatpacking Defendant would, for periods of time, sometimes extending

 across many months, offer the only bid (or the only credible bid) for a particular feedlot’s

 fed cattle week to week, ensuring that the feedlots affected could not regularly procure

 credible bids from the other Meatpacking Defendants. Buyers for these other Meatpacking

 Defendants would even routinely fail to take or return calls from the producer until after

 the Friday trading window had closed, even where their respective employers operated

 slaughter plants at closer proximity to the feedlot than the other Defendant. These

 arrangements – akin to a market allocation scheme – point to an agreement among

 Meatpacking Defendants to respect each other’s relationships with their preferred

 suppliers.


                                            - 68 -
010808-11/1421601 V1
         CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 77 of 243




          160. Additionally, Meatpacking Defendants would, at times, stop buying cash

 cattle from feedlots located in a particular region for a number of weeks. In doing so, they

 intended to back-up cash cattle in those regions and break the resolve of affected producers

 to hold-out for higher prices. After boycotting a region for a number of weeks,

 Meatpacking Defendants would then all begin purchasing cattle from that region again

 during the same week. When executing this scheme, Meatpacking Defendants would often

 seek to initiate their weekly cash cattle trade in the region recently boycotted. This allowed

 them to use the lower prices agreed to in that region to set the “market” for the remainder

 of the trade. In doing so, Meatpacking Defendants were able to influence the prices of fed

 cattle sales across the United States.38

          161. The Meatpacking Defendants’ conduct across Nebraska, Kansas, and

 Colorado from late March to early May 2016 is particularly illustrative of this practice.

 The average live steer price in Nebraska for the weeks heading into April 2016, was steady

 at around $136/cwt. In the two trading weeks starting Monday, April 4, 2016,

 Meatpacking Defendants each reduced their purchase of cash cattle across Nebraska.39 In

 the subsequent trading week, Meatpacking Defendants were able to take advantage of the

 artificial surplus of Nebraskan cattle carried over from the prior weeks by buying



    38
        For similar reasons, Meatpacking Defendants would also, at times, seek to set the
market price lower by opening the weekly trade by purchasing a pen of poor quality
cattle at a discount.
    39
      The AMS reported that negotiated Nebraska sales during those two weeks were
17% and 10% lower than the average reported volume for those corresponding weeks
between 2011 and 2014.


                                            - 69 -
010808-11/1421601 V1
         CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 78 of 243




 significantly more cattle at a lower price of $126/cwt. Consistent with AMS reporting,

 Dataset A records just 1,176 and 1,340 cash cattle sold in Nebraska in the weeks

 commencing Monday, April 4 and Monday, April 11, respectively. The Defendant buyers

 were Swift and National Beef. By contrast it records 3,760 cash cattle sold in Nebraska

 the week commencing Monday, April 18, 2016, all on Friday April 22, 2016, with each

 Meatpacking Defendant purchasing lots.

          162. The same thing then occurred in Kansas. The average live steer price in

 Kansas across the weeks commencing Mondays, April 4 and 11, 2016 was steady at

 around $133/cwt. In the two trading weeks that started on April 18, 2016, each

 Meatpacking Defendant reduced its purchase of cash cattle across Kansas, and, at least

 Tyson Fresh, trucked Texas captive cattle to its Holcomb, Kansas plant.40 As a result,

 AMS reported 44% and 28% fewer cash cattle sales in Kansas during those weeks as

 compared to the average reported volume for those corresponding weeks between 2011

 and 2014. Aided by the price suppression begun by the Defendants’ prior isolation of

 Nebraska, live Kansas steer prices were also suppressed, dropping to $127/cwt for the

 week commencing Monday, April 18, before falling again to $124/cwt for the week

 ending Monday, April 25, 2016.

          163. Not surprisingly, each Meatpacking Defendant then increased its purchase of

 cash cattle in Kansas in the first week of May, taking advantage of the artificial supply


    40
        The house that $chtr built (@trdaaron), TWITTER, (April 14, 2016, 4:36 PM),
https://twitter.com/trdraaron/status/720712349338832896?s=20 (“So tyson pulling lots of
contract cattle from TX up to KS next two weeks which pushes rest of my cattle into first
week of May.”).


                                           - 70 -
010808-11/1421601 V1
         CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 79 of 243




 glut they had created across the course of the two prior weeks. For this week, AMS

 reported a total of 24,000 cash sales in Kansas, a 7,000 head increase from the average

 reported sales of the two prior weeks, and a 2,000 head increase on the weekly average

 for the period between 2011 and 2014. Despite this significant uptake in purchases, the

 average price for live steers in Kansas remained low at $127/cwt.41

          164. Meatpacking Defendants then moved on to Colorado. Colorado reported

 41% and 67% relative declines in reported cash sales for the trading weeks commencing

 Monday, April 25 and May 2, 2016 as compared to the average reported volume for those

 corresponding weeks between 2011 and 2014. In the trading week that followed, Colorado

 cash sales rose 3,000 head to 4,000 head, 7% above historical averages.

          165. These coordinated procurement practices limited competition for cash cattle,

 thereby reinforcing the price depressive effect of Meatpacking Defendants’ coordinated

 slaughter reductions.

         1.       The Meatpacking Defendants continued to import foreign cattle after it
                  became uneconomical for them to do so.

          166. Meatpacking Defendants also engaged in coordinated import and shipping

 practices that reduced demand for domestic fed cattle and suppressed the cash price

 transaction reports used to set the price of cattle procured under captive supply agreements

 during the Class Period. In particular, Meatpacking Defendants shipped cattle over



    41
        USDA Market News Service Report: LM_CT164 Kansas Weekly Weighted
Average Direct Slaughter Cattle - Negotiated. Any of the USDA Market News Service
Reports referenced in this complaint can be generated at
https://marketnews.usda.gov/mnp/ls-report-config.


                                            - 71 -
010808-11/1421601 V1
         CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 80 of 243




 uneconomically long distances to their slaughter plants, from locations both inside the

 United States and from Canada, to avoid bidding up the reported price of cattle in closer

 AMS LMR reporting regions.42

          167. Given the additional freight costs incurred in procuring fed cattle from

 Canada or regions within the U.S. outside a slaughter plant’s typical procurement radius,

 it is only economical for a Meatpacking Defendant to do so where the prevailing price

 differences as against domestic/local prices exceeded these additional costs. But

 Plaintiffs’ analysis suggests that Meatpacking Defendants’ import of live cattle began to

 increase slightly in 2014, and continued, even after it became uneconomical for them to

 do so in or around mid-2015:




    42
        In relation to cross-region shipping in the U.S., see, for example, El Carnicero
(@blakealbers), TWITTER (Nov. 16, 2015, 9:02 am),
https://twitter.com/blakealbers/status/666300194338660353 (“The amount of cattle going
south to dodge city and the like is incredible”); T. Heinle (@ndsuhsker), TWITTER (Feb.
26, 2016, 7:37 AM, https://twitter.com/ndsuhsker/status/703197081205391360
(“Shipping cattle from wne to ene to be slaughtered #dontfigure!”); and T. Heinle
(@ndsuhsker), TWITTER (Apr. 14, 2016, 5:45 PM),
https://twitter.com/ndsuhsker/status/720729811241414656 (“Truckers are the packer’s
best friend, first haul south early now haul north! #everycattlefeederbuytrk!” -- response
from Where’s The Beef (@CornfedBeef) TWITTER (Apr. 14, 2016, 9:19 PM):
“Apparently paying freight must be cheaper than paying up for cash cattle in the region
they need them! #BuyLowAndHaul”).


                                          - 72 -
010808-11/1421601 V1
         CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 81 of 243




                       Figure 17: Live Slaughter Cattle Imports into the U.S.43




          168. As can be seen from this graph, live cattle imports gradually declined until

 2014 when they stabilized and began a slight upward trend. Throughout this period,

 imports of Canadian cattle comprised the substantial majority of all live cattle imports for

 slaughter.

          169. While such imports were originally economical, considering the prevailing

 price differences from 2005 to early 2015, from mid-2015 onwards, they were often




    43
         Fed cattle slaughter volumes sourced from USDA Market News Service Report:
LM_CT106-National Daily Direct slaughter, committed and delivered. On information
and belief, Plaintiffs understand that Tyson, JBS, and Cargill are responsible for the bulk
of all live cattle imports for slaughter.


                                                - 73 -
010808-11/1421601 V1
         CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 82 of 243




 uneconomical, and became increasingly so as the Class Period continued. Yet Defendants

 continued to uneconomically purchase cattle from Canada.

 Figure 18: Difference between Nebraska Fed Cattle Prices and Alberta Fed Cattle
                        Prices Adjusted for Shipping Costs44




          170. As can be seen from Figure 18 above, procuring Canadian cattle for

 immediate slaughter from mid-2015 onwards was regularly more expensive than

 procuring fed cattle from the adjacent U.S. feeding regions. These periods of




    44
        To construct comparable price series for Canadian imports, Plaintiffs adjusted
Alberta fed cattle prices for shipping costs and the exchange rate between the U.S. dollar
and the Canadian dollar. To do so, Plaintiffs accounted for the following factors which
impact shipping cost per CWT: the cost per pound, per loaded truck to haul cattle, the
capacity of the trailers used to haul cattle, the distance between Alberta and Nebraska,
and fuel costs. AMS LMR price series for Nebraska are selected as the appropriate
proxies as they are the nearest U.S. price reporting regions to Alberta. Alberta is the key
cattle exporting region of Canada. ALBERTA GOVERNMENT, Livestock Prices, accessed
December 26, 2018, https://economicdashboard.alberta.ca/LivestockPrices. Canadian
dollars per cwt of live cattle in Alberta converted to USD per cwt.


                                           - 74 -
010808-11/1421601 V1
         CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 83 of 243




 uneconomical imports are identified by the portions of Figure 18 where the live cattle

 price difference line dips below zero.

          171. Tyson and JBS acknowledge importing fed cattle from Canada for slaughter

 at their U.S. facilities. For example, in 2016, an executive at JBS stated that “a lot of cattle

 [were] moving from Canada to U.S.” and said that such imports had an “important

 impact.” 45 Similarly, Defendant Tyson acknowledged “buying cattle directly from

 Canadian cattle feeders” and is reportedly the third largest buyer of Canadian cattle,

 behind JBS and Cargill.46

          172. Suppressing the demand for U.S. fed cattle through the strategic importation

 of Canadian fed cattle is a practice that Tyson, JBS, and Cargill have used during the Class

 Period and continue to use. Tyson, JBS, and Cargill have sought and received regulatory

 approval to import fed cattle for immediate slaughter at their packing facilities, including:

 a) Tyson’s packing plants in Pasco, Washington and Joslin, Illinois; b) JBS’s packing

 plants in Greeley, Colorado; Hyrum, Utah; Plainwell, Michigan; Omaha, Nebraska;




    45
         JBS Q1 2016 Earnings Call, (May 12, 2016).
    46
       Tyson halts Canadian beef imports due to higher costs, THE CATTLE BUSINESS
WEEK (Oct. 31, 2013), https://www.cattlebusinessweekly.com/articles/tyson-halts-
canadian-beef-imports-due-to-higher-costs/. While Tyson claimed that it was halting
Canadian cattle imports in late 2013 in opposition to Country of Origin Labeling (COOL)
requirements, when COOL was repealed in early 2016, Tyson is understood to have
increased its imports of live cattle for slaughter.


                                             - 75 -
010808-11/1421601 V1
          CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 84 of 243




 Souderton, Pennsylvania; and Green Bay, Wisconsin; and c) Cargill’s packing plants in

 Ft. Morgan, Colorado; Wyalusing, Pennsylvania; and Fresno, California.47

          173. These actions evidence an intent to depress U.S. fed cattle cash prices

 because a Meatpacking Defendant would not incur the additional costs associated with the

 import and purchase of foreign or extra-regional cattle in the hope of lowering its fed cattle

 supply procurement costs unless it was certain that its major competitors would do the

 same thing.

D.        Meatpacking Defendants Agreed to Restrict Their Slaughtering Capacity

          174. In furtherance of their conspiracy to manipulate the fed cattle market,

 Meatpacking Defendants also agreed to eliminate their slaughtering capacity and refrain

 from future capacity expansion.

          175. Indeed, during the run-up of fed cattle prices until their precipitous fall in

 mid-2015, Meatpacking Defendants first sought to reduce demand through a series of

 plant closures: Cargill closed its Plainview, Texas and Milwaukee, Wisconsin plants

 (4,000 and 1,300-1,400 head per day capacities, respectively) in February 2013 and

 August 2014, respectively; National Beef shut its Brawley, California plant (2,000 head

 per day) in June 2014; Tyson closed its Denison, Iowa plant (2,000 head per day) in




     47
        USDA, List of Plants Approved to Receive Immediate Slaughter Animals,
https://www.aphis.usda.gov/import_export/downloads/slaughter_list.pdf (last visited Dec.
28, 2020).


                                            - 76 -
010808-11/1421601 V1
         CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 85 of 243




 August 2015; and, JBS left the Nampa, Idaho plant it acquired in April 2013 closed

 throughout the Class Period.48

          176. The 125,500 head per day of industry-wide capacity remaining after

 Meatpacking Defendants implemented their final plant closure was the lowest in the

 modern history of the industry.

          177. Defendants closed these plants on the pretense of low cattle availability

 despite the fact that by early 2013, the drought had passed, forage availability in cow-calf

 producing regions had reached above average levels, and producers’ heifer retention rate

 – that is the percentage of heifers retained for breeding as opposed sent to the feedlot in

 preparation to slaughter – was already increasing, foreshadowing the gradual increase in

 slaughter weight fed cattle the industry would witness from 2016 onwards.49 Defendants


    48
        Tyson Fresh additionally closed a beef processing plant in Cherokee, Iowa in
September 2014, before telling local government officials that it would not consider
selling the facility to “any firm that they believe is competition.” Kevin Hardy, Held
‘hostage’ by Tyson: An Iowa town’s dilemma, DES MOINES REGISTER (July 8, 2016,
updated July 16, 2016),
https://www.desmoinesregister.com/story/money/business/2016/07/08/held-hostage-
tyson-iowa-towns-dilemma/86449400/. It ultimately sold the facility to an independent
food processing company, pursuant to an agreement which “limits the amount of cattle
that can be processed at the plant for . . . 10 years”, notwithstanding that Tyson did not
use it to slaughter fed cattle. Kevin Hardy, ʻNo hard feelings’: Tyson finally agrees to
leave empty Iowa facility as new meat processor opens shop, DES MOINES REGISTER
(September 19, 2018),
https://www.desmoinesregister.com/story/money/business/2018/09/19/tyson-foods-
cherokee-iowa-plant-iowa-food-group-moves-justin-robinson-pork-beef-chicken-
processing/1356962002/. The plant was primarily used to produce hot dogs.
    49
       Heifer placements in feedlots as a percentage of total placements fell from 38.2%
in January 2012 to 36.3% in October 2012, before continuing to steadily decline to 31%
in April 2015, signifying the retention of heifers for breeding. Thereafter, the heifer
placement percentages gradually increased again, reaching 39.2% in October 2019.


                                           - 77 -
010808-11/1421601 V1
         CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 86 of 243




 were undoubtedly aware of the expected gradual rebuild of the beef cattle herd, as they

 routinely tout their visibility of upcoming supply numbers.50

          178. Meatpacking Defendants’ slaughter plant closures, even excluding the

 continued idling of the Nampa, Idaho plant, stripped out approximately two million head

 from the industry’s annual slaughter capacity, thereby limiting demand for fed cattle. In

 relation to each closure, the relevant Meatpacking Defendant offered pre-textual

 explanations, such as a lack of available cattle in the adjacent regions and “plant

 inefficiencies.”51

          179. Meatpacking Defendants’ executives praised each other’s efforts to reduce

 industry-wide slaughter capacity through plant closures. For example, André Nogueira,

 CEO of JBS USA, Swift and JBS Packerland, noted in November 2015 that the closures

 had left the industry in “a very good position, [to achieve] balance in the industry in 2016,

 2017, and 2018.”52


    50
        See, e.g., JBS, Q3 2013 JBS SA Earnings Conference Call, Nov 15, 2013, (“we’ve
seen some heifer retention of the US -- some cow retention in the US, which indicates
that we’re at the beginning of a recovery in the herd size in the US, something we’ve
been talking about for some time.”); Tyson, Q3 2014 Tyson Foods Earnings Conference
Call, July 28, 2014 (“we expect next year [2015] to look a lot like this year [2014] from a
cattle supply . . . and we’re starting to see signs of heifer retention”); and Jefferies
Financial Group Inc., “Leucadia National Corporate 2015 Investor Day” at slides 113-14
(Oct. 8, 2015), (noting increase in heifer retention, and projecting increase in slaughter
weight fed cattle from 2016 onwards).
    51
       National Beef even rejected a significant package of incentives offered by local
government, utilities, and nearby feedlots when it decided to close its Brawley, California
plant. National Beef plant closing Brawley Facility, PROGRESSIVE CATTLEMAN (March
24, 2014), https://www.progressivecattle.com/news/industry-news/national-beef-plant-
closing-brawley-facility.
    52
         JBS Q3 2015 Earnings Call at 9, (Nov. 12, 2015).


                                            - 78 -
010808-11/1421601 V1
         CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 87 of 243




          180. Tyson Food’s Donnie Smith similarly let slip during Tyson’s Q4 2015

 Earnings Call that Tyson’s preference would be for additional capacity reduction to further

 reduce producers’ negotiating leverage with the Meatpacking Defendants:53

                  You’ve got relatively low cattle supply, you’ve got too much
                  -- well, not to say too much, probably not the right way to
                  say it, but you’ve got excess industry capacity. And that
                  limits our ability to drive margins above the 1.5% to 3%, we
                  think.

          181. As a result of Meatpacking Defendants’ closures, the United States

 experienced both a decline in fed cattle slaughter capacity and an underutilization of that

 capacity. This decline in marketing outlets for fed cattle producers has been compounded

 in certain regions, where fed cattle producers now only have one, or possibly two,

 slaughter plants to which they are able to sell their cattle.

          182. While industry wide slaughter capacity increased slightly between 2016 and

 2017, this is attributable to One World Beef Packing’s reopening of the Brawley,

 California plant closed by National Beef. Iowa Premium Beef (Tama, Iowa, 1,100 head

 per day) and Lime Springs Beef (Lime Springs, Iowa, 540 head per day) also entered the

 market in 2015 to partially offset some of the Meatpacking Defendants’ closures.54 While

 JBS undertook a capital investment to increase slaughter capacity during the Class Period,

 its expansion of its Hyrum, Utah plant in 2015 and 2016 was directed at increasing its cull




    53
         Tyson Foods Q4 2015 Earnings Call, (Nov. 24, 2015).
    54
       Burt Rutherford, Increase in U.S. packing capacity is good news for the beef
business, BEEF (Feb. 2, 2015), https://www.beefmagazine.com/blog/increase-us-packing-
capacity-good-news-beef-business.


                                             - 79 -
010808-11/1421601 V1
          CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 88 of 243




 cow slaughter capacity, as opposed to fed cattle.55 And while Tyson finally completed its

 upgrades to its Dakota City, Nebraska plant in April 2015, the project, commenced in

 March 2012, had been scheduled for completion in mid-2013, and reported to be near

 completion as early as March 2013. Further, while slaughter volumes improved from 2014

 and 2015’s lows, this was driven by Independent Packers.

V.        PACKING DEFENDANTS’ CONSPIRACY CAUSED THE 2015 PRICE OF
               FED CATTLE TO COLLAPSE AND SUPPRESSED PRICES
                               THEREAFTER

A.        Meatpacking Defendants’ Conduct Precipitated the Collapse in Fed Cattle
          Prices in 2015

          183. Meatpacking Defendants’ coordinated conduct was successful. Responding

 to the compression of their margins in late 2014, Meatpacking Defendants coordinated a

 reduction of their respective slaughter volume.

          184. In the first quarter of 2015, Tyson, JBS and National Beef’s year-over-year

 slaughter was down by approximately -1.8%, -11.2%, and -8.5%, respectively. And while

 Cargill’s quarterly slaughter volume rose slightly year-over-year in the first quarter, like

 the others, its slaughter volume was still down on its fourth quarter 2014 volume.

          185. These declines were reflected in the Defendants’ public reporting. Tyson’s

 May 4, 2015 10-Q noted that its “sales volume decreased [in the quarter ending March 28,

 2015 year-over-year] due to a reduction in live cattle processed.” Jefferies, National


     55
     Idaho Cow Market Will Heat Up, CATTLE BUYERS WEEKLY (February 2, 2015)
(“The complete project will allow for the increase of production levels by more than 400
head per day . . . says JBS. All of the 400-head increase will be cows.”). National Beef’s
acquisition of Iowa Premium, which was finalized on June 10, 2019, did not add to
industry capacity.


                                           - 80 -
010808-11/1421601 V1
         CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 89 of 243




 Beef’s then majority shareholder, noted in its 10-Q filed May 8, 2015 that National Beef’s

 revenues were down year-over-year for the first quarter “primarily to lower sales volume,

 as fewer cattle were processed.”56 JBS S.A.’s earnings presentation for the first quarter

 noted a 1.1% year-over-year decline in the “number of animals processed” by its JBS USA

 beef unit.57

          186. This reduction in slaughter levels had the desired effect. For the first half of

 2015, prices fluctuated at or around $160/cwt, $10/cwt lower than the high established in

 November 2014.

          187. Not satisfied with this, Meatpacking Defendants extended their joint

 slaughter reduction during the second and into the third quarters of 2015. Across the

 second quarter, Tyson, JBS and National Beef’s year-over-year slaughter was down by

 approximately -5.4%, -12.8%, and -6.2%, respectively. Cargill continued to hold to its

 low 2014 volume. While it posted a modest year-over-year growth of 1.8% in the second

 quarter, this still left it 12.7% below its 2012-14 Q2 average.




    56
      Leucadia National Corp. (Jefferies Financial Group) 10-Q at 57 (May 8, 2015),
available at http://d18rn0p25nwr6d.cloudfront.net/CIK-0000096223/3814a574-db1f-
457d-92b2-d62d4e44cdeb.pdf.
    57
      JBS S.A. 1Q 2015 Results at 15 (May 13, 2015). JBS USA Beef segment also
encompasses JBS S.A.’s much smaller Australian and Canadian beef businesses and
Australian sheep operations. This also noted a -1.1% decline in cattle processing (both
fed and non-fed) across its US, Australian and Canadian beef businesses. JBS USA’s fed
cattle to non-fed cattle slaughter ratio throughout the class period was 80% fed, 20% non-
fed.


                                             - 81 -
010808-11/1421601 V1
         CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 90 of 243




          188. Again, this reduction in cattle purchases was also reflected in Tyson Foods58,

 JBS S.A.,59 and Jefferies (National Beef’s)60 financial reporting.

          189. To place further pressure on cattle prices during 2015, Tyson, JBS, Cargill,

 and National Beef also drastically reduced their respective purchases of cash cattle,

 leaning heavily on their captive supplies and, in the case of Cargill and JBS, their own

 cattle, to satisfy their curtailed kill numbers.61 Meatpacking Defendants also pressured

 cash sellers to accept formula trades as a condition for slaughtering their cattle.




    58
      Tyson’s 10-Q for its quarter ending June 27, 2015, recorded year-over-year declines
in sales in its beef segment revenue due to a “reduction in live cattle processed.” See
Tyson Foods, Inc., Quarterly Report (Form 10-Q), at 38 (Aug. 3, 2015). See also Tyson
Foods, Inc. Annual Report (Form 10-K), at 29 (Nov. 23, 2015) (noting reduction in sales
revenue in FY 2015 as against FY 2014 due to lower cattle processing).
    59
               JBS S.A., 2Q 2015 Results, August 13, 2015 at 15, https://mz-
filemanager.s3.amazonaws.com/043a77e1-0127-4502-bc5b-21427b991b22/central-de-
resultadoscentral-de-
downloads/02fd1b6f7f1cee632e5af617767bc7a98017ead954465d63d1e8633b2ec5a3cd/2
q15_earnings_release.pdf (noting -0.9% decline in cattle processing (both fed and non-
fed) across its US, Australian and Canadian beef businesses).
    60
        Leucadia National Corporation, Quarterly Report (Form 10-Q) (Aug. 5, 2015), at
52, https://ir.jefferies.com/reports-filings/sec-filings/sec-filings-
details/default.aspx?FilingId=10842047 (noting revenues for three and six month 2015
periods decreased year-over-year “primarily due to lower sales volume, as fewer cattle
were processed”); Leucadia National Corporation, Quarterly Report (Form 10-Q) (Nov.
5, 2015), at 53, https://ir.jefferies.com/reports-filings/sec-filings/sec-filings-
details/default.aspx?FilingId=10990831 (noting the same in relation to 3Q 2015 and first
three quarters of 2015).
    61
         Cassie Fish, Cash Trade Volume Tiny; Futures Shake It Off, THE BEEF (Jun. 8,
2015), https://www.thebeefread.com/2015/06/08/cash-trade-volume-tiny-futures-shake-
it-off/ (“A historically small number of negotiated fed cattle traded at the eleventh hour
late Friday and Saturday at $155-$156. . . . But . . . it was enough to price formulas $4
lower than last week, jerking packer margins back to a positive. Only problem is, packers
weren’t able to secure enough cattle cheaper, even when relying on captives, to easily fill


                                            - 82 -
010808-11/1421601 V1
         CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 91 of 243




          190. Meatpacking Defendants’ strategy was immediately successful, with cash

 cattle – and thus formula cattle – prices falling continuously across June to about

 $150/cwt.62 Meanwhile, with lower slaughter volumes and lower boxed beef output, the

 meat margin expanded rapidly, bloating each Meatpacking Defendants’ margins.

          191. Meatpacking Defendants’ determination to “break” cash cattle prices

 through their collective slaughter reductions and reduced cash cattle purchases was

 remarked upon by industry analysts at the time. On June 12, 2015, analyst Cassandra Fish

 of “The Beef” and formerly a risk manager at Tyson, speculated as to when one of

 Meatpacking Defendants might break ranks:

                  Rarely has this industry segment [the beef packers,] been an
                  all-for-one and one-for-all group. All packers need to buy
                  cattle inventory. Most have cut hours. So will someone break
                  ranks, pay up for cattle and add hours to capture the better
                  realization that the next boxed beef rally will bring? Will one
                  short a customer only to find that order filled by a
                  competitor?63

          192. Ms. Fish answered her own question a few weeks later, remarking on June

 25, 2015 that the “packers refuse to reach for cattle and are currently in command. After

 3 weeks of sharply curtailed kills, packers are exhibiting incredible discipline and letting



an even curtailed kill expected this week at 540,000 head. June forward contracts are
rumored being called in as a way to offset the absence of negotiated purchases.”).
    62
        Cassie Fish, Smack Down, THE BEEF (Jun. 15, 2015),
https://www.thebeefread.com/2015/06/15/smack-down/ (“Cash cattle prices broke hard
Friday as packers successfully executed a strategy of slashed kills and limited negotiated
purchases.”).
    63
        Cassie Fish, Futures Holding Gains; Waiting on Cash, THE BEEF (Jun. 11, 2015),
https://www.thebeefread.com/2015/06/11/futures-holding-gains-waiting-on-cash/.


                                               - 83 -
010808-11/1421601 V1
         CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 92 of 243




 the kill increase gradually,” limiting the ability “of feeders to get all cattle marketed [i.e.,

 sold] in a timely fashion.”64

          193. During the remainder of 2015, Meatpacking Defendants continued to restrain

 their slaughter levels and curtail their purchases of cash cattle even after it became clear

 that slaughter-ready cattle had been “backed up” and were reaching historically heavy

 weights.65 They did so even though underutilizing their plants would hurt their margins.

          194. Tyson’s CEO, Donnie Smith, admitted as much August 3, 2015 when

 discussing Tyson’s decreased purchases over the preceding quarter, noting “[b]ecause we

 run for margin and not for market share, we’re not willing to overpay for cattle and we’ve

 had to cut back on our hours at our plants resulting in inefficiencies and added costs. In

 the short-term, we are negatively impacted, but markets will equilibrate and conditions

 are expected to improve for the long term.” 66 In response to a question regarding the

 consequent impact of Tyson’s underutilization of its plant capacity Mr. Smith elaborated:

                  In terms of quantifying the impact, we know when we’re
                  running 34s and 36s a week in our plants that that does cost
                  us. It raises the cost in our plant, makes us a lot less efficient,
                  so it does have a cost to us. I don’t know that I can quantify
                  that right off the bat, but it does impact margin.67

    64
        Cassie Fish, Another Round of the Blues, THE BEEF (Jun. 25, 2015),
https://www.thebeefread.com/2015/06/25/another-round-of-the-blues/. Dataset A records
that Meatpacking Defendants conducted all or substantially all of their cash cattle
purchases on the Friday of the two trading weeks commencing Mondays 11 and 18 June
2020.
    65
        Cassie Fish, Kills Too Small For Too Long, THE BEEF (Sep. 8, 2015),
https://www.thebeefread.com/2015/09/08/kills-too-small-for-too-long/.
    66
         Tyson Foods Q3 2015 Earnings Call, (Aug. 3, 2015).
    67
         Id.


                                                 - 84 -
010808-11/1421601 V1
         CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 93 of 243




          195. While Tyson was unwilling to disclose the impact on its bottom line, the

 impact on producers was particularly evident in September 2015, when Tyson, JBS,

 Cargill, and National Beef each utilized the leverage they had collectively established over

 producers in the prior months to push prices down to $120/cwt by months’ end, despite

 increasing their purchases of cash cattle. Meatpacking Defendants also demanded

 extended delivery periods of two to four weeks as a condition of trade throughout the

 month, providing them with further leverage over producers who still had cattle to sell.68

          196. Tyson, JBS, Cargill, and National Beef’s concerted actions to depress cattle

 prices across 2015 (and their successes) are summarized by the below two charts. Figures

 19 and 20 both compare the price of fed cattle across 2015 against the number of fed cattle

 slaughtered across 2014 and 2015 at packing plants subject to AMS LMR reporting

 obligations.69 These figures are a very good proxy for Tyson, JBS, Cargill, and National

 Beef’s cumulative slaughter volume as they operate the substantial majority of such plants

 and appear to provide over 90% of the reported transactions.

          197. Figure 19 details the price and slaughter volumes of all fed cattle and tracks

 Meatpacking Defendants’ quarterly slaughter volumes detailed in Figure 2 above. Figure



    68
        See, e.g., Cassie Fish, No bottom in sight, THE BEEF (Sep. 16, 2015),
https://www.thebeefread.com/2015/09/16/no-bottom-in-sight/.
    69
       Figures 19 and 20 were prepared using USDA Market News Service Reports:
LM_CT106-National direct slaughter, committed and delivered, LM_CT151-National
Weekly-Formula, Forward, Negotiated Net (Domestic), and LM_CT154-Weekly
National direct slaughter, negotiated. Fed cattle prices shown in Figure 19 is the weighted
average price of all four purchase categories (formula, forward, negotiated (i.e., cash),
negotiated grid).


                                            - 85 -
010808-11/1421601 V1
         CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 94 of 243




 20 details the price and slaughter volumes of cash cattle. The average monthly slaughter

 volumes between 2010 and 2014 are also detailed. As shown by these figures, the decline

 in cash cattle slaughter across the second and third quarters of 2015 depressed the price of

 all fed cattle. This enabled Meatpacking Defendants to boost their slaughter volumes in

 the final quarter of 2015 by purchasing cheaply the oversupply of cash cattle they had

 created across the preceding two quarters.

Figure 19: Total Fed Cattle Slaughter Volumes and Fed Cattle Prices – all purchase
                                       types




                                           - 86 -
010808-11/1421601 V1
         CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 95 of 243




             Figure 20: Cash Cattle Slaughter Volumes and Cash Cattle Prices




          198. Despite increasing their respective slaughter volumes of cash cattle over

 prior years during the final quarter of 2015 to take advantage of the comparative glut they

 had created, each Meatpacking Defendant slaughtered between 5.8% and 17.1% fewer

 cattle in the fourth quarter of 2015 than their 2012 to 2014 average.

          199. Importantly, Tyson, JBS and National Beef’s annual slaughter volumes were

 down 4%, 17%, and 6% on 2014 levels, respectively.70 While Cargill’s slaughter volume

 remained flat year-over-year as a result of its low 2014 slaughter volumes in the aftermath


    70
         CBW Top 30 Beef Packers, supra note 2.


                                           - 87 -
010808-11/1421601 V1
         CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 96 of 243




 of its two plant closures, its 2015 slaughter volume was significantly below historic

 levels.71 Moreover, Cargill did participate in Meatpacking Defendants’ reduced purchase

 and slaughter volumes across 2015 before increasing its cash purchase volume in the final

 months of the year.

          200. Moreover, each Meatpacking Defendant’s conduct stands apart from

 Independent Packers’ who increased their annual slaughter volume in 2015 by 7.8% year-

 over-year.

          201. Tight fed cattle supplies do not explain Meatpacking Defendants’

 coordinated reduction of their respective slaughter volume across 2015. The drastic drop

 in prices and the Meatpacking Defendants’ unseasonable rise in the slaughter of cash cattle

 in the fourth quarter of 2015 cannot be attributed to a significant increase in the availability

 of slaughter weight cattle.

          202. An analysis of the USDA’s Cattle on Feed reports confirms this. 72 This

 monthly publication reports data on the number of fed cattle in U.S. feedlots (inventory),

 the number of cattle being placed into feedlots during the report month (placements), the

 number of cattle shipped out of feedlots for slaughter during the report month (marketings)

 and other disappearances (e.g., death loss or move to pasture).73


    71
         Id.
    72
       USDA National Agricultural Statistics Service (“NASS”), Cattle on Feed,
ECONOMICS, STATISTICS AND MARKET INFORMATION SYSTEM,
usda.library.cornell.edu/concern/publications/m326m174z?locale-en (“Cattle on Feed”).
    73
        Cattle on Feed reports estimates pertain to fed cattle fed in feedlots with a 1,000
head or greater capacity. Such feedlots typically hold between 80 and 85% of all fed
cattle on feed in the United States.


                                             - 88 -
010808-11/1421601 V1
         CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 97 of 243




          203. Figure 21 below compares fed cattle inventory across 2014 and 2015. It

 shows that fed cattle inventory was at or slightly above 2014 levels in almost every month

 of 2015. While these changes may reflect, in part, the continuing rebuild of the cow-herd,

 the key driver of the year-over-year increases in inventory was Tyson, JBS, Cargill, and

 National Beef’s respective slaughter reductions. These reductions forced producers to feed

 their cattle longer, causing feedlots to carryover cattle into subsequent reporting months.

 Figure 21: Cattle on Feed Inventory Levels in 1000+ Head Feedlots – 2014 vs 2015




          204. The figure below confirms these results. It estimates the number of cattle

 reaching slaughter weight across each month of 2014 and 2015, sometimes referred to as




                                           - 89 -
010808-11/1421601 V1
         CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 98 of 243




 a placement against supply estimate. The figure utilizes monthly Cattle on Feed placement

 numbers and assumes a standard feeding period of around six months.74

    Figure 22: Slaughter Weight Fed Cattle in 1000+ Head Feedlots – 2014 vs 2015




          205. As can be seen from Figure 22, the number of fed cattle scheduled to reach

 slaughter weight in 2015 was down on a year-over-year basis. Therefore, the year-over-

 year increases in inventory levels experienced from May to November 2015 was not

 driven by an increase in the availability of slaughter weight fed cattle. Rather, it was driven



    74
       For example, an estimate of the available number of slaughter weight cattle in July
2015 is derived by advancing the placements numbers from January 2015 forward six
months.


                                             - 90 -
010808-11/1421601 V1
         CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 99 of 243




 by a decrease in each Meatpacking Defendant’s slaughter volume, which caused an

 artificial glut of supply by forcing producers to feed their cattle beyond their optimal

 weight.

          206. This artificial increase in inventory levels is also confirmed by Figure 23‘s

 comparison (below) of Cattle on Feed reports’ record of marketings across 2014 and 2015.

                Figure 23: Marketings in 1000+ Head Feedlots – 2014 vs 2015




          207. Consistent with Figure 21 and Figure 22 above, Figure 23 shows slaughter

 volume across the first three quarters of 2015 to be appreciably lower than 2014 levels

 before rising in the final quarter. In sum, Figure 21 shows that there were more cattle in

 feedyards in 2015 than in 2014, despite Figure 22 showing that there were fewer cattle


                                            - 91 -
010808-11/1421601 V1
         CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 100 of 243




 due to reach slaughter weight in 2015 than in 2014. The cause of this was Meatpacking

 Defendants’ slaughter reductions, as shown by Figure 23.

          208. The Meatpacking Defendants’ conduct across 2015 was neatly summarized

 by Ms. Fish, who lamented on November 10, 2015, the “[p]ackers no longer compete

 against each other to buy fed cattle each week,” and were consequently reaping

 “gangbuster profits.”75 The financial impact of Meatpacking Defendants’ conspiracy can

 be seen in the chart below, which estimates producers’ and packers’ respective per head

 margins:

                Figure 24: Producer vs Packer per-head margins across 2015




          209. As shown above, during the second half of 2015, after Meatpacking

 Defendants embarked on their collusive reduction in slaughter volume, producer margins



    75
         Cassie Fish, Whatever Happened to a Fair Fight, supra note 25.


                                           - 92 -
010808-11/1421601 V1
          CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 101 of 243




 were materially reduced, averaging -$51, -$1 and -$359 per head across the second, third

 and fourth quarters, respectively. At the same time Meatpacking Defendants posted

 average per head margins of approximately between $47 and $66 across the three quarters,

 well above their pre-Class Period averages of between -$16 and $25/head. 76

B.        Meatpacking Defendants’ Ongoing Conduct Continues to Depress Fed Cattle
          Prices across 2016

           210. Because Meatpacking Defendants worked through the glut of cattle they

 created in the second half of 2015, they were expected to have to pay up to secure their

 share of limited cattle supplies in 2016. But the Meatpacking Defendants continued to

 artificially suppress cattle prices in early 2016 by “ration[ing] their new purchases [of

 cattle]” and running shorter 32-hour weeks in early January, they dampened rising cattle

 prices and extended the rally in boxed beef prices.77 Meatpacking Defendants’ then further

 suppressed prices by sustaining low kills across February and March.78

           211. Each Meatpacking Defendant reduced its slaughter volumes in the first

 quarter of 2016.79 Moreover, each Meatpacking Defendant slaughtered fewer cattle than

 their average first quarter volume across 2012-2014.80 Dataset A also records that while

 each Meatpacking Defendant’s cash cattle purchases were higher in the first quarter of


     76
          Pre-Class Period average margins calculated between 1997 and 2014.
     77
        Cassie Fish, Global Sell Off Smacks Cattle, THE BEEF (Jan. 4, 2016),
https://www.thebeefread.com/2016/01/04/global-sell-off-smacks-cattle/.
     78
     Cassie Fish, Yet More Consolidation, THE BEEF (Jan. 6, 2016), https://
www.thebeefread.com/2016/01/06/yet-more-consolidation/.
     79
          Tyson (-0.7%), JBS (-16.3%), Cargill (-3.3%), National Beef’s (- 4.4%).
     80
          Tyson (-4.5%), JBS (-21.7%), Cargill (-9.3%), and National Beef (-14.9%).


                                            - 93 -
010808-11/1421601 V1
         CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 102 of 243




 2016 year-over-year (consistent with the drastic price decline they had forced across

 2015), it remained below their respective average Q1 cash cattle purchase volume across

 2012-2014.

          212. As a result, fed cattle traded sideways in the mid-$130s/cwt through the end

 of March, well below the expected seasonal high, even as boxed beef enjoyed several

 rallies. By rationing the available cattle amongst themselves, Meatpacking Defendants

 posted average weekly margins of approximately $63 per head. At that time, this was one

 of their “best Q1 in history” and well above their pre-Class Period first quarter average of

 $0 per head.81

          213. Going into Q2 2016, Meatpacking Defendants, knowing that feedlots had

 been left holding over cattle from the first quarter, increased their kills gradually. As a

 result, fed cattle prices began to decline, dropping $10/cwt across April and leaving

 producers well in the red.

          214. After clawing back some of that decline in May, cash prices continued to

 trade sideways until the trading week ending Friday June 16, when cattle prices broke

 from $128/cwt to approximately $121/cwt, fueled by Meatpacking Defendants’ limited

 participation in the spot market.82 Having bought a paltry amount of negotiated cattle,



    81
        Cassie Fish, Futures Weakness Drags On, THE BEEF (Mar. 29, 2016),
https://www.thebeefread.com/2016/03/29/futures-weakness-drags-on/ (“Packers continue
to do a masterful job of matching throughput to supply and demand and margins, looking
at the comprehensive cutout and $3 lower cash last week- are still solidly black.”).
    82
        Cassie Fish, Another Limit-Down Monday, THE BEEF (June 20, 2016),
https://www.thebeefread.com/2016/06/20/another-limit-down-monday/ (“It is not a
stretch that with such a big kill last week and this week coupled with a 5-area negotiated


                                           - 94 -
010808-11/1421601 V1
         CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 103 of 243




 Meatpacking Defendants were expected to pay up for inventory in the week ending Friday

 June 25. Instead they continued to step cattle prices down.

          215. After cattle traded down to $114/cwt in last week of July, a level not seen

 since July 2012, analysts believed that the summer low had been reached. 83 Instead,

 Meatpacking Defendants extracted further concessions from cattle sellers. Negotiated

 cash purchases across June and July were down 21% on 2014 levels, despite increased

 cattle availability, driving a 1% decline in slaughter volumes. Dataset A records Tyson

 Fresh, Swift, CMS and National Beef’s June and July cash purchases were down between

 16 and 83% against their 2012-2014 averages.

          216. In August, Meatpacking Defendants each then increased their cash cattle

 purchases, taking advantage of cattle supply they had generated. Importantly, each

 maintained steady kills, ensuring that they could easily supply their needs without

 generating price competition amongst themselves. Cattle prices fell steadily from

 $118/cwt in mid-August to below $110/cwt in the first week of September, leaving Ms.

 Fish to remark that “[t]his [2-year consecutive] break in cattle prices stands alone for its

 magnitude and its lack of an external market-moving event.” 84



cash trade volume of a mere 48k head, that the packer will be forced to buy big volume
this week and a significant transfer of ownership from feeder to packer is imminent.”)
    83
        Cassie Fish, Onward and Upward, THE BEEF (July 28, 2016),
https://www.thebeefread.com/2016/07/28/onward-and-upward/; Cassie Fish, Erode.
Erode. Erode., THE BEEF (Aug. 24, 2016),
https://www.thebeefread.com/2016/08/24/erode-erode-erode/]
    84
        Cassie Fish, A Grave Time in History, THE BEEF (Sept. 3, 2016),
https://www.thebeefread.com/2016/09/02/a-grave-time-in-history/.


                                           - 95 -
010808-11/1421601 V1
         CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 104 of 243




          217. The rout continued through the fall of 2016, as feedlots struggled to sell the

 excess supply generated by the conspiracy. Meatpacking Defendants bought cattle

 cheaper, and bought them with time, displacing the start of the typical fall rally in fed

 cattle. Meatpacking Defendants also quickly responded to any rare rise in prices by

 dropping their respective slaughter volumes and/or cash cattle purchases the following

 week, thereby ensuring that no price rally could persist. For example, fed cattle slaughter

 dropped 20,000 head in the week commencing Monday September 19, 2016, as the
                                                                                      85
 Meatpacking Defendants significantly reduced their cash cattle purchases.                 Not

 surprisingly, the week prior had seen a modest $4/cwt uptick in cattle prices after declining

 continuously for over a month. Meatpacking Defendants’ strategy worked, with cattle

 prices declining about $3/cwt by week’s end on September 23, 2016, before continuing

 its downward trajectory the following week.86 Thereafter, the price of fed cattle continued


    85
        Cassie Fish, Feeders Take the Lead; Packers Play It Cool, THE BEEF (Sep. 22,
2016), https://www.thebeefread.com/2016/09/22/feeders-take-the-lead-packers-play-it-
cool/ (“It has been the behavior of the packer that has slowed down the upward
momentum this week. Taking 20k head out of this week’s fed kill coupled with adequate
inventories seems to have been enough to return the balance of power to the packer for
now.”) Cassie Fish, Wild and Wooly, THE BEEF (Sep. 26, 2016),
https://www.thebeefread.com/2016/09/26/wild-and-wooly/ (“Last week’s cash cattle
trade was inadequate and lots of cattle were carried over into this week. . . .
Unquestionably, last week was the lightest movement of negotiated cattle in months
coming in at just under 50k. This volume is about half of the normal.”)
    86
        Cassie Fish, And It All Falls Down, THE BEEF (Sep. 27, 2016),
https://www.thebeefread.com/2016/09/27/and-it-all-falls-down/ (“The big carryover of
unsold negotiated cattle from last week has gained negative status as the hours have
rolled by, with packers willing and able to sit back and lower bids to $104, $6 lower than
2 weeks ago and $3 lower than the few that traded Friday and Saturday”); and Fish,
Despondency, THE BEEF (Oct. 11, 2018),
https://www.thebeefread.com/2016/10/11/despondency/ (“As if on cue, kills this week
are now rumored to be cutback to 585k-595k, with a cooler cleaning and Saturday kills


                                            - 96 -
010808-11/1421601 V1
         CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 105 of 243




 to fall across 2016 to a low of approximately $98/cwt in mid-October. In the second and

 third quarters, each Meatpacking Defendant’s kill volume remained below their 2012 to

 2014 averages.

          218. Meatpacking Defendants responded to this price decline and cattle glut by

 unseasonably increasing kill volumes in the fourth quarter. Tyson, JBS, Cargill and

 National Beef’s fourth quarter kills were up an estimated between 8.3% and 21.5% year-

 over-year and 3.0% to 9.2% on a quarter-to-quarter basis. 87 These increases show

 Meatpacking Defendants’ slaughter restraint across the second and third quarters of 2016.

          219. As a result, industry wide kill levels in November 2016 alone were up 24%

 and 19% on a year-over-year basis as compared to 2014 and 2015, respectively.88

          220. Meatpacking Defendants’ success in “backing-up” cash cattle across the

 summer of 2016 is confirmed by the fact that Meatpacking Defendants were able to raise

 cash cattle slaughter levels 38% and 24% in the fourth quarter of 2016 as against 2014

 and 2015 levels without causing a dramatic rise in prices.89 Moreover, they were again



out. . . . A pull back in the kill with record packer margins cements the reality that easily
and efficiently killing our way through the numbers, which used to be a reality, isn’t any
longer. This makes it difficult for the market to return to fully current marketing status if
there is any slowdown in kill.”).
    87
       Tyson, Cargill, and National Beef’s volume was also up 2.3%, 3.3%, and 10.9%,
respectively against their fourth quarter 2012 to 2014 averages.
    88
    Year-on-year comparisons calculated using USDA Market News Service Report:
LM_CT106-National direct slaughter, committed and delivered.
    89
        Cassie Fish, Futures Bounce Amidst Mixed Signals, THE BEEF (Nov. 8, 2016),
https://www.thebeefread.com/2016/11/08/futures-bounce-amidst-mixed-signals/ (“Last
week’s [negotiated] trade ended up at 90k head though 24k were with a 15-30-day
delivery, the second week in a row with numbers at that level.”).


                                            - 97 -
010808-11/1421601 V1
         CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 106 of 243




 able to buy significant portions of the cattle with extended delivery periods, exerting their

 control into subsequent weeks.90

          221. In fact, during the fourth quarter of 2016, prices remained steady at or around

 $100-$105/cwt until late November, when Packing Defendant’s finally bought the bulk

 of the held over cattle. Prices then traded sideway between $109-$115/cwt before closing

 at $107 on December 31.91

          222. Again, despite the increased availability of fed cattle and Meatpacking

 Defendants’ unseasonably large Q4 harvest, except for Cargill, each Meatpacking

 Defendant’s annual slaughter volume in 2016 remained below (Tyson (-6%) and JBS (-

 6%)) or flat (National Beef) against 2014 levels.92 While Cargill’s 2016 slaughter volume

 rose 10% as against 2014, it remained significantly below historic levels (see Figure 3

 above).93 Again, by contrast, Independent Packers raised their annual collective slaughter

 volume by 10.4% year-over-year.




    90
         Id.
    91
        At these prices, Meatpacking Defendants were purchasing cash cattle at a
significant discount even compared to 2015’s depressed prices. Furthermore, the slight
price increase in late November/December from the October low was consistent with the
seasonal rise in fed cattle prices typically experienced in the fourth quarter of each year
as the availability of slaughter-weight cattle declines and beef prices improve. But for the
glut in slaughter-ready cattle created by Meatpacking Defendants’ coordinated actions,
prices would have risen significantly higher, and much earlier, in response to the
Defendants’ dramatic increase in year-over-year slaughter numbers
    92
       Total industry slaughter was 24.56 million head in 2016, up from 24.11 million in
2014. 2018 Meat & Poultry Facts, at 11.
    93
         CBW Top 30 Beef Packers, supra note 2


                                             - 98 -
010808-11/1421601 V1
        CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 107 of 243




          223. Each Meatpacking Defendant’s refusal to break from their collective

 adherence to suppressing the available cattle supply is all the more remarkable given the

 margins on offer to Meatpacking Defendants across 2016. In the third and fourth quarter

 alone, Meatpacking Defendants realized average per head margins on their fed cattle

 purchases of $123 and $153 per head. Not only were these margins significantly above

 pre-Class Period averages ($25 and -$16 per head), but they also exceeded the

 Meatpacking Defendants’ most profitable third and fourth quarters in modern times by

 about $30 and $100 per head, respectively. Meatpacking Defendants therefore had both

 the incentive and the ability to buy more cattle.

C.       Meatpacking Defendants Continue their Scheme in 2017 and 2018 despite
         Increased Cattle Availability

          224. Going into 2017, Meatpacking Defendants worked to ensure that any

 increase in their collective slaughter volumes did not outpace the growth in slaughter

 weight cattle availability. Tyson, JBS, Cargill and National Beef each reduced their

 volumes in lockstep during the first quarter, before raising them together across the second

 quarter.

          225. And while cattle prices did rise at the beginning of February to a high in the

 first week of May (similar to pre-Class Period spring highs), Meatpacking Defendants

 each responded by reducing their kills. Feedlots again struggled to get current and prices

 fell steadily to a yearly low of $105/cwt in mid-September. This constituted a significant

 expansion of the typical summer low, historically reached in July. It also enabled

 Meatpacking Defendants to each post year-over-year and quarter-on-quarter slaughter



                                            - 99 -
010808-11/1421601 V1
         CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 108 of 243




 increases in the third quarter. Tyson, JBS, Cargill and National Beef slaughtered

 approximately 8.5%, 9.0%, 16.0%, 17.7% more cattle in the third quarter of 2017 than

 they did the prior year.

          226. As with 2016, Meatpacking Defendants enjoyed substantial profits across

 2017, posting then record per-head margins in the second and third quarters ($128 and

 $147 per head, respectively). Indeed, Meatpacking Defendant’s average per head margins

 for the first and fourth quarter, $42 and $88 per head, respectively, stood second only to

 the quarterly profits they generated in 2016. And again, each Meatpacking Defendant

 refused to add cattle to expand its market share despite the obvious profit potential.

 Instead, they kept their production in lockstep with one another, rationing supply amongst

 themselves to ensure the continued suppression of cattle prices.

          227. Their scheme continued into 2018. Each Meatpacking Defendant then began

 to tell the market that they had, as a result of the plant closures discussed above,

 insufficient capacity to slaughter the supposedly large volume of cattle due to reach

 slaughter-weight in the spring and summer of 2018. 94 They therefore encouraged

 producers to commit their cattle early on through captive supply agreements to ensure

 they could “get their cattle dead” before Meatpacking Defendants ran out of “hook” or




    94
        Cassie Fish, Still Green!?!, THE BEEF (Mar. 27, 2018),
https://www.thebeefread.com/2018/03/27/still-green/ (“The [packers’] mechanical
[slaughter] capacity exceeds needs [across Q2 2018]. The limitation perception is linked
to labor. The perception of there being a limitation has created fear and inspired some
cattle feeders to “get in line” by selling [cattle] out-front [i.e., on captive supply
agreements].”).


                                          - 100 -
010808-11/1421601 V1
         CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 109 of 243




 “shackle space.”95 At the same time, Meatpacking Defendants backed off their respective

 kill schedules during the first quarter of 2018 and into the beginning of the second to

 ensure that there would be a glut of slaughter weight cattle available over the summer

 months of their own making.96 See Figure 3 detailing significant decline in first quarter

 2018 slaughter as against fourth quarter 2017: Tyson (-8.6%), JBS (-14.4%), Cargill (-

 10.5%), and National Beef (-4.7%).

          228. Meatpacking Defendants’ tactics succeeded. Cattle prices fell during late

 winter/spring 2018, despite record strong beef demand and tight supplies of slaughter-

 ready cattle across March and April. Indeed, prices fell from approximately $126/cwt at

 the beginning of March 2018 to $110/cwt by the end of May 2018. Prices stayed at or

 around that mark until mid-November 2018, trading sideways between $106/cwt and

 $115/cwt, a significant extension of the one- to two-month summer low typically

 experienced by the market.

          229. And of course, Meatpacking Defendants never did reach slaughter capacity.97

 After having broken cattle prices by early May, each Meatpacking Defendant increased


    95
        See Cassie Fish, Holding Gain, THE BEEF (Apr. 18, 2018),
https://www.thebeefread.com/2018/04/18/holding-gains/ (“Cattle feeders, still fearful of
growing supplies in May, June and beyond continue to sell cattle for May at substantially
lower prices than current values.”).
    96
        Cassie Fish, Futures Trade Both Sides; Cash Poised to Trade Lower, THE BEEF
(Apr. 2, 2018), https://www.thebeefread.com/2018/04/02/futures-trade-both-sides-cash-
poised-to-trade-lower/ (“Looking back at March’s fed slaughter rate, it underperformed
expectations… . . . Packers appear to have responded to the tight supply of market-ready
cattle in the north by keeping the kill constrained and margins profitable and stable.”).
    97
        Cassie Fish, Quiet Conclusion, THE BEEF (Jun. 1, 2018),
https://www.thebeefread.com/2018/06/01/quiet-conclusion/ (“As each week goes by in


                                          - 101 -
010808-11/1421601 V1
        CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 110 of 243




 its slaughter volume by approximately 11-13% in the second quarter, easily processing

 the glut they themselves had created. Defendants then, in parallel, held their slaughter

 volumes across the third quarter so as not to get in front of the available supply, posting

 remarkably similar quarter-on-quarter slaughter changes: Tyson (0.5%), JBS (-0.7%),

 Cargill (-0.2%) and National Beef (-0.7%). As the supply of fed cattle decreased into the

 fourth quarter of 2018, each Meatpacking Defendant reduced their slaughter volumes,

 posting similar quarter-on-quarter declines: Tyson (-3.7%), JBS (-4.2%), Cargill (-4.0%)

 and National Beef (-4.1%)

          230. Meatpacking Defendants slaughter restraint resulted in each posting record

 margins across the second, third and fourth quarters ($229, $198, and $175 per head,

 respectively). Meanwhile producers suffered per head losses of $30 and $41 per head in

 the second and third quarters, before a modest $27 per head profit in the fourth, well below

 the pre-Class Period average of $89 per head.

          231. As a result of their commitment to rationing the available cattle amongst

 themselves, across 2017 and 2018 Tyson, JBS, Cargill and National Beef’s annual

 slaughter volumes remained between 5.4 and 12.8% below their pre-Class Period

 averages. By contrast Independent Packers’ slaughter volume across 2017 and 2018 was

 up 46.5% and 56.1%, respectively on their collective pre-Class Period averages.




June, the calendar will take the industry into the heart of one of the most well-advertised
ʻwalls’ of market-ready cattle in memory. Now that it is a known fact that the industry
can kill 540k head of fed cattle and that demand can absorb the largest beef production in
10-years, the panic experienced in March seems overdone.”).


                                           - 102 -
010808-11/1421601 V1
          CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 111 of 243




D.        2019 and 2020 Bring Continued Parallel Slaughter and Pricing Behavior, a
          Fire at a Plant, and Regulatory Investigations.

           232. In the 2018/19 winter, snow storms and bitterly cold weather stripped

 pounds off cattle in feed yards, driving down slaughter weights as much as 15 pounds

 year-over-year. After the snow thawed, cattle feeders were hit with a very wet spring,

 which further eroded their ability to add pounds to their cattle. At the same time, beef

 demand remained “terrific”, encouraging packers to run plants to meet customers’

 demand.98 In ordinary times, this would portend a substantial rally in cattle prices, over

 and above the typical rise experienced in winter/early spring, as Meatpacking Defendants

 would be compelled to compete to secure a greater number of cattle to make up for their

 lower weights.

           233. However, Meatpacking Defendants continued to work together to constrain

 and limit the advance in cattle prices that market conditions warranted. Following their

 slaughter reductions in the fourth quarter of 2018, Meatpacking Defendants each

 maintained comparably lighter slaughter volumes across the first three months of 2019,

 ensuring that their collective demand didn’t exceed the available supply.99




     98
        Cassie Fish, How About That, THE BEEF (Feb. 11, 2019),
https://www.thebeefread.com/2019/02/11/how-about-that-3/ (“Rather obviously, beef
demand is terrific. Even in February, notoriously a slow beef demand month. Packer
margins are record wide for February.”).
     99
        See, e.g., Cassie Fish, And the Beat Goes On, THE BEEF (Feb. 14, 2019),
https://www.thebeefread.com/2019/02/14/and-the-beat-goes-on-2/. (“Packers also know
that February is typically the lightest slaughter month and even though they are killing
more cattle than a year ago – some plant ‘dark days’ began yesterday as plans to keep the
balance between supply and demand are paramount. Some plants will undertake


                                          - 103 -
010808-11/1421601 V1
          CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 112 of 243




           234. Meatpacking Defendants placed further pressure on cattle prices by reducing

 the volume of negotiated cash cattle they bought during this period. See Figure 25 though

 Figure 34 below. To facilitate this, each Meatpacking Defendant pulled formula and

 forward contract cattle forward, and pressured cash sellers to sell with “time” (i.e. more

 than one week before delivery, which is the industry standard).100 By coordinating their

 actions in accumulating inventory in this manner, constraining weekly kill volume, and

 declining to increase production to meet beef demand, Meatpacking Defendants prevented

 producers form receiving fair market cattle prices.101




maintenance or upgrade projects and some will honor holidays such as Monday’s
President’s Day. Others will pull back hours to 36-hour work week.”).
    100
        Cassie Fish, Picking Up, THE BEEF (Jan. 16, 2019),
https://www.thebeefread.com/2019/01/16/picking-up/ (“In the country, packer bids are
virtually non-existent as packers schedule as many formula and contracted cattle as
possible.”). See also Cassie Fish, CME Cattle Retreat, THE BEEF (Jan. 4, 2019),
https://www.thebeefread.com/2019/01/04/cme-cattle-futures-retreat/ (“Packers are
pulling contracts and using the board weakness to their advantage and next week’s cash
cattle prices may weaken a buck”); Cassie Fish, Cash Market Slips and Bids Surface,
THE BEEF (Jan. 23, 2019), https://www.thebeefread.com/2019/01/23/cash-market-slips-
and-bids-surface/ (“packers have masterly utilized a large number of formula cattle
received in January as leverage against negotiated sellers, which has kept a lid on
prices”).
    101
        Cassie Fish, Here We Are, THE BEEF (Mar. 8, 2019),
https://www.thebeefread.com/2019/03/08/here-we-are/ (“Behind the scenes of this
week’s negotiated cash cattle trade was the bearish fact that the majority of cattle that
traded in the south and the west sold with time, generally 2 weeks. Packers have been
masterful at keeping long inventory and forcing producers to sell with time all year thus
far- something that will continue and only increase as 2019 goes forward. It’s hard to
force prices higher if the buyer owns inventory.”); Cassie Fish, Hogs On Fire, THE BEEF
(Mar. 20, 2019), https://www.thebeefread.com/2019/03/20/hogs-on-fire/ (“The packer
has done a masterful job managing inventory, buying with time and keeping supply and
demand in balance.”).


                                           - 104 -
010808-11/1421601 V1
          CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 113 of 243




           235. Each Meatpacking Defendants’ slaughter reductions were most pronounced

 in February, with only marginal increases seen in March. The result was that by April,

 2019, producers had not sold their available cattle, and a relative supply glut developed.

 Meatpacking Defendants used this artificial oversupply to “strategically back cash cattle

 prices down into summer and to keep them down.”102 The results were predictable, with

 prices rapidly falling from around $127 per/cwt on Friday April 26, 2019, to $123/cwt the

 following Friday, May 3, and $120/cwt on May 10, 2019. Meatpacking Defendants then

 took advantage of the pressure they had created, buying increasing volumes of cash cattle

 at knockdown prices throughout May 2019.




    102
        Cassie Fish, A Bounce, THE BEEF (May. 1, 2019),
https://www.thebeefread.com/2019/05/01/a-bounce/.


                                          - 105 -
010808-11/1421601 V1
        CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 114 of 243




                                     - 106 -
010808-11/1421601 V1
        CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 115 of 243




                                     - 107 -
010808-11/1421601 V1
        CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 116 of 243




                                     - 108 -
010808-11/1421601 V1
        CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 117 of 243




                                     - 109 -
010808-11/1421601 V1
        CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 118 of 243




          236. The same slaughter pattern detailed in the figures above is observed if one

 limits the analysis to fed cattle purchased by Meatpacking Defendants from the USDA

 AMS LMR Five Area states. AMS LMR reports of cash cattle purchases from these states

 are commonly incorporated into Meatpacking Defendants’ formula contracts.

          237. Meatpacking Defendants’ efforts to create a glut of cattle across the start of

 2019 is demonstrated by Figure 35 below, which shows both that sales of cattle from

 1000+ head feedlots in February, March and April were significantly less than the

 available supply of slaughter weight cattle, and that the cattle consequently held over into

 the summer were then bought across the summer:




                                            - 110 -
010808-11/1421601 V1
          CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 119 of 243




   Figure 35: Cattle on Feed Slaughter Weight Fed Cattle vs. Marketings in 1000+
                                Head Feedlots – 2019




           238. The resulting impact of Defendants’ slaughter restraint at the beginning of

 2019 and their continued adherence to a common pricing strategy was that cash prices

 continued to fall across the summer, working their way to an apparent bottom of about

 $109-110/cwt ($178-79/cwt dressed) in the end of June. See Figure below. This left

 producers facing an average $106 per head loss, against Meatpacking Defendants’

 startling per head profit of $257.103



    103
       Greg Henderson, Profit Tracker: Feeding Losses Reach Triple Digits, DROVERS
(June 26, 2019), https://www.drovers.com/news/industry/profit-tracker-feeding-losses-
reach-triple-digits.


                                           - 111 -
010808-11/1421601 V1
          CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 120 of 243




           239. With continuing robust beef demand – wholesale beef prices remained higher

 on a year-over-year basis – fed cattle prices were expected to rise steadily into the fall

 high. However, prices largely moved sideways, as Meatpacking Defendants worked to

 extend the summer lows:

                  Using the last two years as a roadmap, packers pressed
                  feeders hard this week and successfully cheapened their
                  inventory at by $1 to $1.50 so far. The smaller packers more
                  dependent on high grading cattle paid steady earlier in the
                  week for the right kind, but the majors tipped the market
                  over since… Attitudes in the country [amongst producers] are
                  discouraged and fatigued. Most cattle being sold are losing
                  money, replacement costs are high and bargaining leverage is
                  slim. Like another world, the wholesale beef news is sizzling,
                  but zero of that money is being passed on to cattle feeders. ...
                  The voraciousness of beef demand is surprising pretty much
                  everyone in the business.104

           240. A slight $2-3/cwt rise in prices allowed producers to realize a paltry per head

 profit of about $24 by the week ending August 9, 2020, against the Meatpacking

 Defendants’ profit of $192 per head.105

          1.      Defendants react to a processing plant fire by dropping cattle prices
                  and raising beef prices

           241. Notwithstanding the predicted cash cattle strength across August, a chance

 fire at Tyson’s Holcomb, Kansas slaughter and processing plant on August 9, 2019

 provided an opportunity for Meatpacking Defendants to work cattle prices lower still,



    104
        Cassie Fish, Packers Press and Cash Softens, THE BEEF (August 9, 2019),
https://www.thebeefread.com/2019/08/09/packers-press-and-cash-softens/.
    105
       Greg Henderson, Profit Tracker: Margins Lower on Soft Cash, DROVERS (Aug.
13, 2019), https://www.drovers.com/markets/profit-tracker/profit-tracker-margins-lower-
soft-cash.


                                              - 112 -
010808-11/1421601 V1
          CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 121 of 243




 sending producers back into the red. Following the plant fire, Tyson closed the plant

 indefinitely and Meatpacking Defendants all slashed their fed cattle bids and hiked their

 beef prices. These actions caused a $5/cwt drop in fed cattle prices and a $14/cwt rise in
                                                               106
 wholesale beef prices the following trading week.                   Meanwhile, Meatpacking

 Defendants’ per head margins rose from $191 to $358 in the week ending August 16. The

 following week, packer margins continued to expand, with the spread between fed cattle

 prices and boxed beef values extending to a then-record high of $67.17/cwt., $39.51/cwt

 above the average spread for the same week across 2016-2018.

           242. While Meatpacking Defendants blamed the loss of Holcomb’s 5,500-6,000

 head per day slaughter capacity for these price changes, weekly fed slaughter volume

 actually remained steady in the weeks that followed the fire (averaging around 521,900

 head in the three weeks that followed the fire, as compared to the 521,700 killed in the

 week of the fire).107

           243. To support their slashed priced fed cattle bids, Tyson, JBS, Cargill, and

 National Beef therefore drastically reduced their respective cash cattle purchases after the

 fire.108 Tyson, in particular, was largely absent from the cash cattle market in the weeks



    106
       Sterling Beef Profit Tracker: week ending August 16, 2019, STERLING
MARKETING INC. (August 20, 2019), https://cdn.farmjournal.com/s3fs-public/inline-
files/Beef%20Tracker%2081919.pdf. Live Cattle futures contracts were also negatively
impacted, with the market responding with two limit-down trading days on September 12
and 13, 2019.
    107
          These declines also reflected seasonally declining supplies of fed cattle.
    108
        Cassie Fish, Back from the Brink, THE BEEF (Sep. 3, 2019),
https://www.thebeefread.com/2019/09/03/back-from-the-brink/ (“Last week’s negotiated


                                             - 113 -
010808-11/1421601 V1
        CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 122 of 243




 that followed the fire. This drop became particularly severe in September, as Meatpacking

 Defendants each sought to defend the wide meat margin they had established in the

 aftermath of the fire. While National Beef’s July and August cash slaughter volume

 increased quarter-over-quarter, this largely reflects its acquisition of Iowa Premium’s

 Tama, IA plant in mid-June. The Tama plant sourced substantively all of its 1,100 head

 per day capacity from cash cattle sellers while owned by Iowa Premium, and continued to

 do so under National Beef’s management until at least late 2019 when it finalized

 arrangements to accept formula grid cattle.

          244. This reduction in cash cattle purchases in the aftermath of the fire placed

 further pressure on cash cattle prices (and thus reduced the price of each Meatpacking

 Defendants’ contracted cattle). Tyson, JBS, Cargill, and National Beef continued to drop

 their bids in lockstep and, as a result cash cattle prices continued to slide in the following

 weeks, bottoming out at around $100/cwt (with some trades as low as $97/cwt) in the

 week ending September 13, 2019, down from $113/cwt in the week of the fire.




cash cattle trade was small for the fourth week running . . . and clean up at the feedyard is
lacking. . . . Prices were $2 to $3 lower, averaging $105.54, the lowest since 2018”).


                                            - 114 -
010808-11/1421601 V1
        CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 123 of 243




          245. Meatpacking Defendants’ purchase and kill reductions in the aftermath of

 the Holcomb fire ensured that their collective demand remained below the available

 supply of cattle, as evidenced by the noticeable increase in average carcass weights of the

 cattle slaughtered by each Meatpacking Defendant during this period shown in Figure 36

 below. Carcass weights increase the longer a steer or heifer is on feed. Thus, increasing

 carcass weights are a sign that producers have not been able to stay current with their

 marketings and have been forced to feed their cattle longer than is optimal. Consistent

 with the increase in carcass weights shown in Figure 36 below, reported carcass weights

 were up on average by 6 pounds across October and November, 2019, year-over-year:




                                          - 115 -
010808-11/1421601 V1
          CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 124 of 243




           246. Tyson, JBS, Cargill, and National Beef consequently reaped record high

 margins in the weeks that followed the Holcomb fire by stepping down fed cattle prices

 and raising beef prices in parallel. By September 13, 2019, the spread between packer and

 producers’ per head margin exceeded $600, with packers making over $400 per head

 while producers sustained $200 per head losses.110

           247. Having left many cash cattle producers without a bid for the two months that

 followed the Holcomb fire, Meatpacking Defendants took advantage of battered producers



    109

    110
       Sterling Beef Profit Tracker: week ending September 13, 2019, STERLING
MARKETING INC. (September 18, 2019), https://cdn.farmjournal.com/s3fs-public/inline-
files/Beef%20Tracker%2081919.pdf.


                                            - 116 -
010808-11/1421601 V1
          CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 125 of 243




 in the final quarter of 2019, drastically increasing cash cattle purchases, and securing cattle

 with extended delivery periods. Fed cattle prices did not recover to their supposed yearly

 bottom, set in July, until November 2019, with producers continuing to sell fed cattle at a

 loss until that point.111




    111
       While Tyson might not have initially taken advantage of the glut of cash cattle
supplies to the same extent as Swift/Packerland, Cargill, and National Beef, it, too,
drastically increased its cash cattle purchases that December once it reopened the
Holcomb plant. Press Release, Tyson Foods Inc., Tyson Beef Plant in Kansas to Resume
Operations in December (Nov. 18, 2019), https://www.tysonfoods.com/news/news-
releases/2019/11/tyson-beef-plant-kansas-resume-operations-december.


                                            - 117 -
010808-11/1421601 V1
          CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 126 of 243




          2.      USDA continues to investigate Meatpacking Defendants’ price
                  manipulation following the Holcomb fire and during the COVID crisis

           248. On August 28, 2019, the U.S. Secretary of Agriculture announced that

 Packers and Stockyards Division, the division of the USDA responsible for enforcement

 of the Packers and Stockyards Act, had launched an investigation into the conduct of the

 Meatpacking Defendants and other beef packers in the aftermath of the fire at Tyson’s

 Holcomb plant. 112



                                                                   113



           249. By the last week of April 2020, disruptions in U.S. beef production peaked

 when nearly 40 percent of the nation’s beef processing capacity was idled due to COVID-

 19 illnesses among packing plant employees. During the second week of May, the largest

 difference – or spread – between the boxed beef cutout value and fed cattle prices since

 the inception of Mandatory Price Reporting in 2001 was recorded at just over $279/cwt.


    112
       Secretary Perdue Statement on Beef Processing Facility in Holcomb, Kansas, U.S.
DEP’T OF AGRIC. (Aug. 28, 2019), https://www.usda.gov/media/press-
releases/2019/08/28/secretary-perdue-statement-beef-processing-facility-holcomb-kansas
(“I have directed USDA’s Packers and Stockyards Division to launch an investigation
into recent beef pricing margins to determine if there is any evidence of price
manipulation, collusion, restrictions of competition or other unfair practices. If any unfair
practices are detected, we will take quick enforcement action.”).
    113




                                           - 118 -
010808-11/1421601 V1
          CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 127 of 243




 This constituted a 323% increase from the $66/cwt spread that existed in early April, 2020,

 which was already close to the prior record set in the aftermath of the Holcomb fire. This

 gap between cattle and beef prices caused each Meatpacking Defendant to realize the

 startling margins depicted in Figure 9 and Figure 41, and estimated by Sterling Marketing

 to reach as high as $891 per head in the first week of June, 2020. In contrast, just a few

 weeks later, producers actually able to find a marketing outlet for their cattle incurred

 triple digit losses of around $250 per head.

           250. On July 22, 2020, the USDA AMS issued The Boxed Beef & Fed Cattle

 Price Spread Investigation Report (“Report”) summarizing market conditions, fed cattle

 prices, boxed beef values, and the spread before and during the COVID-19 pandemic,

 including the period just after the Holcomb plant fire. 114 The Report stated that the

 USDA’s investigation into potential violations of the Packers and Stockyards Act was

 ongoing and that the Report did “not examine” such violations.115 It further stated:

                  [The] [f]indings thus far do not preclude the possibility that
                  individual entities or groups of entities violated the Packers
                  and Stockyards Act during the aftermath of the Tyson
                  Holcomb fire and the COVID-19 pandemic. The investigation
                  into potential violations under the Packers and Stockyards
                  Act is continuing.

                  USDA does not solely own investigatory authority over
                  anticompetitive practices in the meat packing industry and
                  has been engaged in discussions with the Department of

    114
        Boxed Beef & Fed Cattle Price Spread Investigation Report, U.S. DEP’T OF
AGRIC. AGRIC. MKTG. SERV. (July 22, 2020), available at
https://www.ams.usda.gov/sites/default/files/media/CattleandBeefPriceMarginReport.pdf
.
    115
          Id. at 2.


                                             - 119 -
010808-11/1421601 V1
           CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 128 of 243




                  Justice (DOJ) regarding allegations of anticompetitive
                  practices in the meat packing industry. Should USDA find a
                  violation of the Packers and Stockyards Act, it is authorized
                  to report the violation to DOJ for prosecution.116

At the time of filing this complaint, Plaintiffs understand that the USDA’s investigation,

alongside the DOJ’s Sherman Act investigation into the Meatpacking Defendants,

remains ongoing.

E.         Economic Analysis Supports the Existence of the Alleged Conspiracy

            251. Economic analysis corroborates the circumstantial and direct evidence of the

 alleged conspiracy, including the accounts of Witness 1 and Witness 2. In particular, it

 confirms that: (a) the collapse in fed cattle prices in 2015 cannot be explained by common

 supply or demand drivers; (b) from at least January 1, 2015, fed cattle prices were

 artificially depressed by an average of 7.9%; and (c) other explanations potentially offered

 for the 2015 price collapse do not withstand scrutiny.

           3.     Supply and Demand Principles Do Not Explain the 2015 Price Collapse
                  or Subsequent Low Cattle Prices

            252. The prices for fed cattle bought across the United States followed a

 discernable pattern: increasing consistently from 2009 through 2014 (accounting for

 seasonal fluctuations in prices), collapsing dramatically in 2015, and then stabilizing

 below the prior trend line:117


     116
           Id. at 10.
     117
        The below graphs are not adjusted for seasonal changes in fed cattle prices, which
do not explain the dramatic depression of fed cattle prices during the Class Period.
Historically fed cattle prices tend to gradually rise during the first quarter until the early
part of the second quarter, peaking in March or April. Prices then tend to trend
downwards to a summer low typically established in June or July, before commencing an


                                              - 120 -
010808-11/1421601 V1
          CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 129 of 243




     Figure 38: AMS LMR Reported Prices for Fed Cattle by Reporting Region118




upward trend that typically peaks in November. Annual and Seasonal Price Patterns for
Cattle, CORNHUSKER ECONOMICS, University of Nebraska-Lincoln (Aug. 19, 2015),
https://agecon.unl.edu/cornhusker-economics/2015/annual-and-seasonal-price-patterns-
for-cattle.
    118
      The series presented are for negotiated cash prices for mixed lots of steers, heifers,
and cows, 80% or more choice, delivered live and priced free-on-board (FOB) feedlot.


                                          - 121 -
010808-11/1421601 V1
          CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 130 of 243




           253. Fed cattle producers’ main cost – purchasing feeder cattle, steers and heifers

 mature enough to be fattened for slaughter in a feedlot – also increased and decreased

 during this period. But the decline in feeder cattle costs did not occur until after fed cattle

 prices collapsed in 2015:

                   Figure 39: Fed Cattle Input Costs - Feeder Cattle Costs119




The same pricing pattern is generally evident in all AMS LMR categories, i.e., for
different qualities, for live or dressed, priced FOB feedlot or delivered, whether steers,
heifers, or mixed.
    119
       Figure 38 through Figure 40 were prepared utilizing Iowa State University’s
estimate of the break-even price (i.e., the cost) associated with feeding a 750-pound
yearling to a market weight of 1,300 pounds. Ag Econ Dep’t, Cooperative Extension
Service, Estimated Livestock Returns (Estimated Returns: Finishing Yearling Steers),
IOWA STATE UNIVERSITY, http://www2.econ.iastate.edu/estimated-returns/.


                                             - 122 -
010808-11/1421601 V1
          CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 131 of 243




           254. That a decline in the fed cattle producers’ costs did not cause the 2015 decline

 is even more evident when one compares fed cattle prices to fed cattle producers’ total

 costs:

                Figure 40: Fed Cattle Price vs. Producers’ Total Input Costs120




           255. In fact, during 2015, when fed cattle prices underwent a drastic decline, the

 costs borne by fed cattle producers actually increased. Specifically, from January 2015 to

 January 2016, fed cattle prices in Iowa and Minnesota, for example, decreased by

 approximately 20.7%, whereas input costs increased by approximately 2.6%. This reflects



    120
          Id.


                                              - 123 -
010808-11/1421601 V1
          CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 132 of 243




 the fact that feeder cattle prices, fed cattle producers’ number one input cost, typically lag

 fed cattle prices.

           256. As a result of this dramatic disconnect between fed cattle prices and input

 costs, fed cattle producers suffered their largest losses in 30 years during 2015 and 2016,

 as shown below:

     Figure 41: Fed Cattle Producers’ Margins Per Head Overtime: IA and MN121




           257. While fed cattle producers did enjoy a profitable 2017, this was largely due

 to a significant drop in the input costs associated with fed cattle marketed during that year,



    121
      Id. Margins calculated are for Iowa and Minnesota but similar patterns can be
observed in other cattle feeding regions.


                                            - 124 -
010808-11/1421601 V1
        CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 133 of 243




 and in particular, the price of feeder cattle. Meatpacking Defendants were, however, able

 to constrain the typical seasonal rise in fed cattle prices across the first half of 2017 and

 continued to profit from historic margins:

                       Figure 42: Packers’ Estimated Per Head Margins




          258. Changes in beef demand or consumer preferences do not explain the

 depression of fed cattle prices. As shown in Figure 43 below, while there was a 5.67%

 decline in retail beef prices from January 2015 to January 2016, prices rebounded in the

 months that followed, before undulating down, then up again thereafter. Importantly, the

 spread between retail beef prices and fed cattle prices continued its gradual increase,

 consistent with its upward trend during the past 20 years, suggesting beef demand

 remained robust. That beef demand not only remained strong during this period, but

 actually steadily increased from its prior lows in the immediate pre-collusion period, is

 also evident from Figure 43 below:




                                           - 125 -
010808-11/1421601 V1
          CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 134 of 243




                       Figure 43: Retail Beef Prices vs Fed Cattle Prices122




    122
        U.S. Dep’t of Agric., Economic Research Service (“ERS”), Meat Price Spreads,
https://www.ers.usda.gov/data-products/meat-price-spreads/ (last visited April 16, 2019.


                                              - 126 -
010808-11/1421601 V1
          CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 135 of 243




            Figure 44: Monthly Beef Demand Indices, Jan. 1988 – Nov. 2020123




           259. Tyson Fresh’s Head of Fed Cattle Procurement, John Gerber, expressly

 acknowledged the striking increase in beef demand at a November, 2018 industry

 conference:



    123
        Glynn Tonsor, Monthly Domestic, Retail All-Fresh Beef Demand Index, 1988-
present, KANSAS STATE UNIVERSITY, https://www.agmanager.info/livestock-meat/meat-
demand/monthly-domestic-meat-demand-indices-usdabls-data/monthly-domestic-0. (last
visited Dec. 28, 2020). See also Glynn Tonsor, Jason Lusk & Ted Schroeder, Assessing
Beef Demand Determinants at 7-9, CATTLEMEN’S BEEF BOARD (Jan. 18, 2018),
https://www.beefboard.org/wp-content/uploads/2019/06/Assessing-Beef-Demand-
Determinants_FullReport.pdf (detailing estimate of demand index and calculation of
price elasticity). Demand index prepared using USDA ERS record of All-Fresh Retail
price and using 1988 as the base year.


                                         - 127 -
010808-11/1421601 V1
        CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 136 of 243




                  [The] [c]onsumer will pay more for beef, and have to pay
                  more for beef because it is worth more. There is value out
                  there in chicken and pork, but unless you have been living
                  under a great big rock the last two years, you know that beef
                  demand is off the charts. We have a lot of supply coming at
                  us, but we have been able to hold the price at a pretty good
                  level, because of beef demand, it’s been really good, and I
                  think it will stay good.

(emphasis added).

          260. Importantly, what did change in 2015 was the meat margin. As shown in

 Figure 9 (reproduced below), the meat margins realized by Meatpacking Defendants in

 the aftermath of the 2015 price collapse – which at times exceeded $800 per head – were

 historically unprecedented:




                                              - 128 -
010808-11/1421601 V1
          CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 137 of 243




Figure 9: Weekly Packer Per-Head Meat Margin (1,399 lb. Avg. Live Steer 65-80%
                     Choice; 874 lb. Avg. Dressed Carcass)




           261. This widening of the meat margin was acknowledged by Tyson in its Q4

 2016, earnings call: “The dynamic is that the livestock prices have not come – they’ve

 come down faster than the retail prices have, which has allowed us to make the margins

 that we have right now in both beef . . .”124

           262. The unprecedented decoupling of the wholesale and retail price of beef from

 the price of fed cattle after the 2015 collapse led to unheard of levels of profitability in

 Packing Defendants’ beef businesses. As Figure 45 shows, although Tyson, JBS, and


    124
          Tyson Q4 2016 Earnings Call (Nov. 21, 2016).


                                           - 129 -
010808-11/1421601 V1
        CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 138 of 243




 National Beef’s margins were initially hampered by their deliberate underutilization of

 their respective plant capacities across 2015 and 2016, the resulting expansion of the meat

 margin caused their margins to balloon across the remainder of the Class Period. Cargill,

 as a private company, does not report its financial performance. However, as CMS pays

 strikingly similar prices for its cattle, receives the same or similar prices for its beef, and

 has similar costs structures as the other Packing Defendants, Figure 45 below is also

 representative of CMS’s margin performance during the Class Period.




                                            - 130 -
010808-11/1421601 V1
          CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 139 of 243




  Figure 45: Rolling 12 Month Operational Income Percentages of JBS, Tyson, and
                        National Beef US Beef Operations 125
16.00%

14.00%
                                    Class Period
                                    Begins
12.00%

10.00%

 8.00%

 6.00%

 4.00%                                                                            JBS

 2.00%                                                                            Tyson

 0.00%                                                                            National


‐2.00%

‐4.00%
          4Q11
          1Q12
          2Q12
          3Q12
          4Q12
          1Q13
          2Q13
          3Q13
          4Q13
          1Q14
          2Q14
          3Q14
          4Q14
          1Q15
          2Q15
          3Q15
          4Q15
          1Q16
          2Q16
          3Q16
          4Q16
          1Q17
          2Q17
          3Q17
          4Q17
          1Q18
          2Q18
          3Q18
          4Q18
          1Q19
          2Q19
          3Q19
          4Q19
          1Q20
          2Q20
          3Q20
          4.      Explanations Proffered for the Drop in Fed Cattle Prices Do Not
                  Withstand Scrutiny

           263. The United States Government Accountability Office’s (“GAO”) 2018

 Report identifies certain “supply and demand factors . . . affected fed cattle price changes




    125
        These Operational Income percentage figures are derived from SEC filings or
investor relations materials. JBS S.A. does not report Operational Income at the segment
level, so the above figure for JBS represents the EBITDA of its JBS USA beef
operations. National Beef’s operational incomes were reported by its shareholder U.S.
Premium Beef, LLC. Tyson Foods’s reported operational income for its U.S. beef
business, operated by Tyson Fresh, has been shifted to line up with calendar quarters, as
Tyson’s fiscal year ends at the conclusion of what would typically be the end of the first
quarter.


                                            - 131 -
010808-11/1421601 V1
          CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 140 of 243




 from 2013 through 2016.” 126 However, it does not conclude that these factors were the

 sole or dominant cause of the 2015 price collapse, and stresses that potential antitrust

 violations by beef packers were beyond the scope of its review:

                  We did not obtain and review internal packer documents, so
                  the scope of our analysis did not include a review of
                  whether packers engaged in anticompetitive behavior.
                  Such specific investigations would typically be carried out by
                  entities with subpoena authority such as the Federal Trade
                  Commission of the Antitrust Division in the Department of
                  Justice.127

(Emphasis added).

           264. In any event, the supply and demand factors said by the GAO to have

 “affected” prices do not explain the dramatic collapse in prices seen in 2015 or the

 suppression of prices experienced thereafter.

                 VI.   STRUCTURE OF THE BEEF PACKER INDUSTRY
                           IS CONDUCIVE TO THE CONSPIRACY

           265. Defendants’ conspiracy to constrain the supply of cattle, restrain the amount

 of processed beef they sold, stabilize the price of beef, and maximize their margins, was

 facilitated by the structure of the meatpacking market. The beef meatpacking industry has

 all of the hallmark features found in highly-cartelized markets, including: (1) a highly

 concentrated market with high barriers to entry; (2) a commodity product; (3) inelastic

 demand; and (4) unusual market share stability.



    126
        Additional Data Analysis Could Enhance Monitoring of U.S. Cattle Market at 12,
U.S. Dep’t of Agriculture, United States Accountability Office (April 2018), available at
https://www.gao.gov/assets/700/691178.pdf.
    127
          Id. at 29.


                                             - 132 -
010808-11/1421601 V1
        CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 141 of 243




A.       The beef meatpacking industry was highly concentrated.

           266. Market concentration facilitates collusion. Collusive agreements are easier

 to implement and sustain when there are only a few firms controlling a large portion of

 the market. Practical matters, such as coordinating cartel meetings and exchanging

 information, are much simpler with a small number of players. Moreover, this high degree

 of control also simplifies coordination because there is little outside competitive presence

 to undermine the cartel, and it is easier for cartel participants to monitor each other’s

 actions related to supply and pricing. Also, with fewer firms in the market, the transitory

 gains that might be achieved by undercutting the cartel price and gaining a transitory

 increase        in    market   share    would         be   outweighed   by     the    greater

 long-term profits for a colluding firm in a concentrated industry with artificially elevated

 prices.

           267. By contrast, if an industry is divided into a large number of small firms, the

 current gain from cheating on a cartel (profits from sales captured from other cartel

 members through undercutting of the cartel-fixed price in the current time period, which

 risks causing the cartel to fall apart in the future) is large relative to the firm’s possible

 gains from the cartel’s continuing future success (the firm’s future share of the total cartel

 profits if collusion were to continue successfully).

           268. Throughout the Class Period, the Defendants purchased and slaughtered

 between 82% and 87% of all fed cattle sold within the United States on an annual basis.

           269. Throughout the Class Period, Defendants controlled approximately 75

 percent of the market for both slaughter capacity and processed beef sales:


                                             - 133 -
010808-11/1421601 V1
        CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 142 of 243




     Figure 46: Meatpacking Defendants Share of Total Beef Sales and Slaughter
                                 Capacity (2017)




          270. The Herfindahl-Hirschman index (HHI) is a commonly accepted measure of

 market concentration. The DOJ considers markets in between 1,500 to 2,500 to be

 moderately concentrated.

          271. As of 2017, the cattle processing HHI for both slaughter capacity and beef

 processing sales was over 2,000. Under the HHI ratio, the beef-packing market is more

 concentrated than either the pork or poultry processing markets:

                       Figure 47: Beef Processing Market Concentration




                                           - 134 -
010808-11/1421601 V1
        CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 143 of 243




          272. A highly concentrated market makes it easier cartelists to facilitate their

 conspiracy by making it easier to make agreements, form understandings, combinations

 or conspiracies to fix, raise, maintain, and/or stabilize prices, and/or to allocate market

 shares, and to set and keep prices at artificially high, supra-competitive levels.

          273. The four-firm concentration ratio (CR-4) is a commonly used metric for

 measuring market concentration that measures the sum of the market shares for the top

 four firms in a particular market.

          274. The sum of the market shares for the four Meatpacking Defendants is greater

 than 70 percent in both cattle slaughtering and beef sales. According to the CR-4 typology,

 a market with this type of market share distribution is classified as a tight oligopoly:

                        Figure 48: Four Firm Concentration Ratio




          275. Prior to and in the beginning of the Class Period, the beef industry underwent

 a period of increasing market concentration, resulting in a small number of beef processors




                                            - 135 -
010808-11/1421601 V1
        CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 144 of 243




 controlling a large amount of market share. In 2001, Tyson purchased IBP, then the United

 States’ largest beef packer. In 2002, Cargill purchased Taylor Packing, a beef packer. In

 2007 and 2008, JBS acquired Swift & Co and Smithfield Beef Group, respectively the

 third- and fifth-largest beef packers in the United States.

          276. The level of concentration in the beef industry therefore rested in an ideal

 zone for collusion. Because the industry was dominated by a small number of

 meatpackers, it was feasible to manipulate price through coordination between the

 Meatpacking Defendants, the four dominant players that controlled the market. Further,

 this coordinated activity was necessary to increase margins because none of the largest

 producers had sufficient market share to control price through their actions alone.

B.       The beef packer market featured high barriers to entry.

          277. Barriers to entry are obstacles which prevent new competitors from easily

 entering the market. They restrict competition in a market and may make it easier for

 incumbents to collude.

          278. A collusive arrangement that raises product prices above competitive levels

 would, under basic economic principles, attract new entrants seeking to benefit from the

 profits to be reaped from supra-competitive pricing. Where, however, there are significant

 barriers to entry, new entrants are less likely to enter the market. Thus, barriers to entry

 help to facilitate the formation and maintenance of a cartel.

          279. Barriers to entry kept would-be competitors out of the beef-packing industry.

 New entry into beef processing is costly and time consuming. The estimated cost of




                                           - 136 -
010808-11/1421601 V1
        CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 145 of 243




 building a small processing plant, with a slaughter capacity of 1,000-1,500 head per day,

 would cost an estimated $150 million.

          280. In addition to the cost of opening a plant, new entrants would have to comply

 with numerous regulations, find and train a large workforce, and successfully market the

 processed beef.

          281. As a result of these barriers, new entrants into the beef packing market, such

 as Northern Beef Packers and Kane Beef, have gone bankrupt after attempting to enter the

 market.

C.       Beef is a commodity product.

          282. In economics, a commodity is a basic item or good used in commerce that is

 interchangeable with other goods of the same type. Commodities are most often used as

 inputs in the production of other goods or services. Examples of traditional commodities

 are sugar, wheat, and rubber. As technologies for markets and goods mature, a product is

 more likely to be considered a commodity, at least in its more basic implementations.

          283. Markets for commodity products are conducive to collusion. Typically, when

 a product is characterized as a commodity, competition is based principally on price, as

 opposed to other attributes such as product quality or customer service. This factor

 facilitates coordination because firms wishing to form a cartel can more easily monitor

 and detect defections from an anticompetitive agreement where any observed differences

 in prices are more likely to reflect cheating on the conspiracy than any other factor which

 might affect pricing, such as special product characteristics, service or other aspects of the

 transaction.


                                            - 137 -
010808-11/1421601 V1
          CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 146 of 243




           284. Beef is a commodity. For example, beef roasts from Tyson and Cargill are

 virtually indistinguishable, as both share similar nutritional values and differ only in

 branding and packaging.

D.        The beef meatpacking market featured unusual market share stability during
          the relevant period.

           285. In a competitive market, market shares are expected to fluctuate as

 manufacturers compete and win customer business from one another. Stable market shares

 over time are consistent with an agreement to divide up a market, fix prices, or restrict

 output.

           286. Although market-share stability does not prove collusion, it is suggestive of

 an understanding within a cartel group not to compete over existing business. A distinct

 drop in market-share volatility between two time periods is consistent with an agreement

 coming into effect in a previously competitive market.

           287. Market share by sales among the Meatpacking Defendants appears to be

 more stable during the Class Period as compared to the preceding decade for both beef

 sales:




                                            - 138 -
010808-11/1421601 V1
        CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 147 of 243




            Figure 49: Volatility of Market Share (Beef Sales – Whole Market)




          288. The same is true for slaughter capacity – the market share amongst the

 Meatpacking Defendants appears to be more stable during the Class Period than the

 decade prior:




                                         - 139 -
010808-11/1421601 V1
        CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 148 of 243




     Figure 50: Volatility of Market Shares (Slaughter Capacity – Whole Market)




E.       The demand for beef is inelastic.

          289. “Price Elasticity” or “Elasticity” are terms used to describe the sensitivity of

 supplier or consumers to changes in the price of a good or service. For example, demand

 is said to be “inelastic” if an increase in the price of a product results in only a small

 decline in the quantity sold of that product, if any. In other words, under conditions of

 inelastic demand, customers have nowhere to turn for alternative, cheaper products of

 similar quality, and so continue to purchase despite a price increase.

          290. For a cartel to profit from raising prices above competitive levels, demand

 must be relatively inelastic at competitive prices. Otherwise, increased prices would result

 in declining sales, revenues, and profits, as customers purchased substitute products or

 declined to buy altogether. Inelastic demand is a market characteristic that facilitates




                                             - 140 -
010808-11/1421601 V1
        CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 149 of 243




 collusion, allowing producers to raise their prices without triggering customer substitution

 and lost sales revenue.

          291. Price elasticity of demand (PED) is a measure used to quantify the degree to

 which the quantity demanded for a good or service changes in response to a change in

 price. The formula to calculate the PED is the percentage change in quantity consumed

 divided by the percentage change in price. A PED value between 0 and -1 indicates an

 “inelastic” demand for a good or service, i.e. a 1% increase in price induces a less than 1

 percent decrease in the quantity demanded.

          292. A review of the relevant literature found that the average PED estimate for

 beef was -0.43, reflecting a relatively inelastic level of demand for beef:




F.       Abnormal pricing during the Class Period demonstrates the success of the
         collusive scheme.

          293. Beginning in 2015, the beef industry showed abnormal price movements as

 beef packers began to reap an increasing share of consumer spending on beef.

          294. The average spread between the average farm value of cattle and wholesale

 value of beef was substantially higher from January 2015 to the present than it was in the

 preceding 5 years. And in those preceding years there was a smaller relative increase in

 the spread between wholesale and retail values of beef:




                                           - 141 -
010808-11/1421601 V1
        CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 150 of 243




          295. Beef processors have nearly doubled their share of consumer beef spending

 following the beginning of their collusive scheme to inflate their margins:




G.       Overcharges due to the cartel were passed through to the indirect purchaser
         class.

          296. The USDA has stated that high levels of market concentration allow the

 largest participants to extract more of the economic value from food transactions, but

 “consumers typically bear the burden, paying higher prices for goods of lower quality.”

          297. As a matter of economic principle, firms must recover the short-run variable

 costs of production when they price their products for the market, which ultimately get

 passed to consumers in the form of higher retail prices. For a firm to be profitable, the

 firm must recover its marginal cost of production. In a perfectly competitive market, firms

 price at marginal cost and when marginal costs increase, the cost increases are passed

 through to the consumer 1:1 or at a 100 percent pass-through rate. As a general matter, the



                                           - 142 -
010808-11/1421601 V1
        CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 151 of 243




 pass-through rate will be determined by the relative elasticities of supply and demand.

 When demand is inelastic (as it is for beef) the pass-through rate is closer to 100 percent.

          298. Starting in 2015, the retail price of beef and the price paid for live steer

 diverged dramatically, as falling wholesale prices for live steer did not lead to matching

 decreases in the retail price of beef. This divergence from the prior historical pattern is a

 result of the Meatpacking Defendants’ collusive activity:

                       Figure 2: Fed Cattle Prices versus Retail Beef Prices




          299. Publicly available data confirms that the consumer-class members were

 injured. Using the period prior to the conspiracy (2010 to 2014) as an approximation of

 the non-collusive processor markup, plaintiffs have modeled what the price of beef would



                                              - 143 -
010808-11/1421601 V1
        CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 152 of 243




 have been from 2015 to 2018 in the absence of a conspiracy. The orange dotted line in the

 following chart shows what the wholesale price of beef would have been, but for the

 existence of the conspiracy – demonstrating clear impact in the post-2015 period:

          Figure 51: Actual versus Modelled Wholesale Price Levels (2010-2018)




          300. The following diagrams clearly show the Meatpacking Defendants’

 anticompetitive conduct was successful at dramatically elevating their markup margins in

 the 2015 to 2018 period as compared to the benchmark pre-2015 period, where the

 anticompetitive conduct is presumed to be absent:




                                         - 144 -
010808-11/1421601 V1
        CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 153 of 243




                Figure 52: Actual versus Modelled Packer Mark-Ups by Year




       Figure 53: Estimated Anti-Competitive Packer Price Markup (2010-2018)




                                         - 145 -
010808-11/1421601 V1
        CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 154 of 243




H.       The elevation in processor margins during the Class Period is not explained
         by changes in export levels or international demand for beef.

          301. Changes in relative levels of export vs. import of beef during the relevant

 period do not explain the increase in processor margins because the United States has

 actually transitioned from being a net exporter of beef from 2010 to 2014 to being a net

 importer of beef from after 2015:

                          Figure 54: Beef and Veal – U.S. Trade




          302. This change in status from net exporter to net importer is consistent with an

 artificial bottleneck in domestic supply. It is not consistent with rising meatpacker margins

 being caused by increased foreign demand, as foreign demand, on net, fell in relation to

 domestic demand over the relevant period.

          303. Furthermore, export prices have increased since 2010, but the volume-

 weighted average export price has not increased faster than domestic prices. This result is




                                           - 146 -
010808-11/1421601 V1
        CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 155 of 243




 also inconsistent with the increase in processor margins being caused by changes in

 exporting amounts:

              Figure 55: Relative Export Price for Major U.S. Trade Partners




          304. The change in meatpacking margins is also not explained by a change in

 international levels of demand. On the international level, there is strong historical

 evidence that the degree of international demand has very little impact on the wholesale

 or retail price of beef. Regression analysis shows that quarterly changes in the export

 amounts of beef has very little impact on changes in the wholesale or retail price of beef.

 The absence of any impact is particularly visible during the Mad Cow crisis of 2004.

 During this period, international demand for, and thus exports, of beef almost entirely

 collapsed, but there was almost no effect on the retail price of domestic beef:




                                          - 147 -
010808-11/1421601 V1
           CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 156 of 243




                   Figure 56: Beef Export Levels and Domestic Price of Beef




I.         The Meatpacking Defendants had numerous trade organizations and
           opportunities to meet and collude.

            305. Meatpacking Defendants’ management and employees have regular

 opportunities to meet and collude through their membership in various trade and industry

 associations, including: the National Cattlemen’s Beef Association (“NCBA”); the U.S.

 Meat Export Federation (“USMEF”); the Global and U.S. Roundtables for Sustainable

 Beef (“USRSB”)128; and the North American Meat Institute (“NAMI”) (which resulted

 from the merger of The North American Meat Association and the American Meat

 Institute).




     128
       In 2015, Meatpacking Defendants were among the founding members of the
USRSB. Meatpacking Defendants participate in its annual meetings (held in the spring),
with JBS and Cargill additionally having leadership positions in certain working groups.


                                           - 148 -
010808-11/1421601 V1
          CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 157 of 243




           306. For example, the NCBA holds an annual convention (known as

 “CattleCon”), a summer conference, a legislative conference, and regional meetings.129

 The NCBA Product Council, which includes Meatpacking Defendants, other packers, and

 certain retailers and restaurants, meets quarterly for the Beef Executive Forum, an

 invitation-only event.130 Representatives of each Meatpacking Defendant typically attend

 these events. Meatpacking Defendants also participate in meetings of the Beef Checkoff

 program run by the Federation of State Beef Councils that are held in conjunction with

 the NCBA summer and winter meetings.131

           307. Similarly, the USMEF—a trade association that develops export

 opportunities for U.S. protein producers and whose leadership includes current and former

 employees and officers of Meatpacking Defendants—holds both spring and fall

 conferences and monthly international trade shows.132




    129
      NCBA Allied Industry Membership, NAT’L CATTLEMEN’S BEEF ASS’N (2019),
www.beefusa.org/CMDocs/BeefUSA/AboutUs/2019NCBA%20Allied%20Industry%20
Brochure.pdf.
    130
          Id.
    131
        See also The Association, NAT’L CATTLEMEN’S BEEF ASS’N (2019),
http://www.beefusa.org/theassociation.aspx; and Federation, NAT’L CATTLEMEN’S BEEF
ASS’N (2019), http://www.beefusa.org/federation.aspx.
    132
        Events: Meetings, U.S. MEAT EXP. FED’N (2019),
http://www.usmef.org/events/bod-meetings/; Events: Trade Show Calendar, U.S. MEAT
EXP. FED’N (2019), http://www.usmef.org/events/trade-shows/.


                                         - 149 -
010808-11/1421601 V1
           CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 158 of 243




            308. The NAMI—which is a national trade association that represents companies

 that process 95% of red meat—conducts a series of annual conference and educational

 workshops all across the country.133

J.         The Meatpacking Defendants have significant oversight of each other’s prices
           and production decisions.

            309. Meatpacking Defendants’ field buyers’ weekly trips to inspect the feedlots

 in their territories provide an opportunity to meet and exchange commercially sensitive

 information among each other. Field buyers routinely communicate “market color”

 obtained from the field, including reports of their competitors’ activities obtained from

 producers, back to their respective head offices and other field buyers through their daily

 conference calls.

            310. For example, Witness 2 reported that the field buyers from Tyson Fresh,

 Swift, CMS, and National Beef assigned to his feedlot would call him each week to

 confirm who bought his cattle that week and on what terms. The field buyers would

 request such information even when they had not placed a bid that week. Witness 2 felt

 obligated to provide such information and would acquiesce to their requests. Field buyers

 from Tyson, JBS, Cargill, and National Beef made similar inquiries of other producers

 and feedlots across the feeding regions. Most producers would provide such information

 on request, unwilling to risk alienating one of their buyers.



     133
        See About NAMI, NAT’L AM. MEAT ASS’N (2019),
https://www.meatinstitute.org/index.php?ht=d/sp/i/204/pid/204; Events, NAT’L
AMERICAN MEAT ASS’N (2019),
https://www.meatinstitute.org/index.php?ht=d/sp/i/10422/pid/10422.


                                            - 150 -
010808-11/1421601 V1
          CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 159 of 243




           311. Tyson, JBS, Cargill, and National Beef would also direct their field buyers

 and other staff to drive past their competitors’ plants to determine and report upon those

 plants’ operating levels (for example, whether the plant had reduced labor hours or was

 operating on Saturday). Tyson had a standing policy which precluded these directives, and

 the resulting reports about their competitors’ operations, from being put into writing. Such

 communications were effectuated through phone calls. On information and belief, JBS,

 Cargill, and National Beef operate similar policies. The activities of their respective

 competitors, including their slaughter volumes, would also be discussed by those

 attending Tyson, JBS, Cargill, and National Beef’s daily planning meetings.

           312. Tyson, JBS, Cargill, and National Beef also regularly purchased beef

 produced by each other. Each Meatpacking Defendant would typically use their

 competitor’s beef to produce certain value-added beef products.

           313. These realities, combined with widespread formal and informal reporting of

 fed cattle and beef bids, transactions and volumes, and each slaughter plant’s current and

 planned output, enable Meatpacking Defendants to monitor each other’s adherence to any

 anticompetitive agreement. The purchasing dynamics of the fed cattle market, with its

 weekly cash trade, also provide Meatpacking Defendants with the ability to punish any

 suspected non-compliance with such an agreement.134



    134
       Research shows that markets, such as the fed cattle market, in which a large
number of sellers make repetitive sales to a small group of purchasers, facilitate the
formation and maintenance of price-fixing agreements as they provide opportunities for
the purchasers to agree, sustain, and enforce market sharing arrangements. R. Posner,
ANTITRUST LAW 68 (2nd ed. 2001); and Price Fixing, Bid Rigging, and Market


                                           - 151 -
010808-11/1421601 V1
           CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 160 of 243




VII.       THE MEATPACKING DEFENDANTS’ CONDUCT IS THE SUBJECT OF
            ONGOING INVESTIGATIONS IN THIS AND RELATED INDUSTRIES

A.         The DOJ Is Investigating the Meatpacking Defendants for Price-Fixing,
           Market Manipulation and Unfair Practices in the Cattle and Beef Markets.

            314. The Defendants’ conduct described above is the subject of ongoing

 investigations by federal regulators and enforcers and has elicited calls for further

 investigations from numerous U.S. Senators, Members of Congress, State Attorneys

 General and other state officials.

            315.




            316. For instance, beginning in March, 2020, numerous U.S. Senators urged the

 DOJ to investigate anticompetitive practices in the cattle and beef packing industry

 including, among other things, price-fixing, market manipulation and unfair practices.135


Allocation Schemes: What They Are and What to Look For, U.S. DEPARTMENT OF
JUSTICE, ANTITRUST DIVISION, www.justice.gov/atr/public/guidelines/211578.htm.
     135
        See Letter from U.S. Senators Rounds, Cramer, Hoeven, and Daines to U.S.
Attorney General Barr and Assistant Attorney General Delrahim (Mar. 19, 2020),
https://www.rounds.senate.gov/imo/media/doc/Letter%20to%20Department%20of%20Ju
stice%20Regarding%20Cattle%20Prices.pdf; Letter from U.S. Senator Grassley to U.S.
Department of Agriculture Secretary Perdue and U.S. Attorney General Barr (Mar. 31,
2020), https://www.grassley.senate.gov/sites/default/files/documents/2020-03-
31%20CEG%20to%20DOJ%2C%20USDA%20%28Meat%20Packers%20Market%20M
anipulation%29.pdf; Letter from U.S. Senator Thune to U.S. Attorney General Barr (Apr.


                                           - 152 -
010808-11/1421601 V1
          CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 161 of 243




           317. State Attorneys General and other state officials have also urged the DOJ to

 investigate “the dynamics that are depriving cattle ranchers and American consumers of

 the benefits of a competitive cattle industry.” 136 For example, in a letter to former

 Attorney General Barr dated May 5, 2020, numerous state Attorneys General offered to

 “work with [the DOJ] on a careful examination of the competitive dynamics of this

 industry.”137




9, 2020), https://www.thune.senate.gov/public/_cache/files/44f205ea-bdbf-42b0-aa17-
5799f6f8069e/A5F971C3A71FD1DB1FC60E98C2416856.4.9.2020-final-cattle-market-
doj-letter.pdf; Letter from U.S. Senators Tester, Booker, Jones, and Merkley to U.S.
Attorney General Barr (Apr. 23, 2020),
https://www.jones.senate.gov/imo/media/doc/2020-04-
23%20Letter%20to%20US%20AG%20Barr%20re%20Cattle%20Markets.pdf; Letter
from U.S. Senators Fischer, Daines, Enzi, Hoeven, Cramer, Barrasso, McSally,
Blackburn, Ernst, Baldwin, Crapo, Jones, Rounds, Smith, Hyde-Smith, Risch, Sasse,
Hawley, and Thune to U.S. Attorney General Barr (May 12, 2020),
https://www.fischer.senate.gov/public/_cache/files/86f483c7-9bcb-41c0-9b7c-
01cb3d029104/final-senate-letter-to-doj-packers-investigation-request-
finalwsignature.pdf. Similarly, on July 15, 2020, U.S. Senator Daines requested the DOJ
and the USDA to actively coordinate efforts in the ongoing investigations into the
“allegations of market manipulation and anti-competitive behavior by meat packers in the
cattle industry.” Letter from U.S. Senator Daines to U.S. Department of Agriculture
Secretary Perdue and U.S. Attorney General Barr (July 15, 2020),
https://www.daines.senate.gov/imo/media/doc/2020.07.15%20USDA%20DOJ%20Cattle
%20Investigation%20Expansion.pdf.
    136
        See Letter from Attorneys General Stenehjem (ND), Weiser (CO), Schmitt (MO),
Fox (MT), Brnovich (AZ), Wasden (ID), Miller (IA), Ellison (MN), Peterson (NE),
Ravnsborg (SD), and Hill (WY) to U.S. Attorney General Barr (May 5, 2020),
https://attorneygeneral.nd.gov/sites/ag/files/documents/MediaAttachments/2020-05-05-
Barr%2C%20AG%20William.pdf; see also Letter from Attorney General Reyes (UT) to
U.S. Attorney General Barr
(May 21, 2020), https://attorneygeneral.utah.gov/wp-content/uploads/2020/06/2020-05-
21-Beef-Packing-Industry-Ltr-to-Attorney-General-William-Barr.pdf.
    137
          Id.


                                            - 153 -
010808-11/1421601 V1
           CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 162 of 243




            318. Other officials have called for action, 138 including Texas Department of

 Agriculture Commissioner, Sid Miller 139 and U.S. Representative Lucas, who urged

 former Attorney General Barr “to share the findings of the Department’s investigation

 with Congress as soon as possible so that policymakers can address the concerns of their

 investigation and restore confidence back into cattle markets.”140

            319. The DOJ’s investigation remains ongoing.

B.         The USDA Is Investigating Defendants’ Activities in Light of the Fire at
           Tyson’s Holcomb Plant and COVID-19-related Market Disruptions

            320. As noted above, on August 28, 2019, the USDA launched an investigation

 into the conduct of the Meatpacking Defendants in the aftermath of a fire at Tyson’s

 Holcomb, Kansas slaughter and processing plant on August 9, 2019.

            321. After the fire, Senator Thune, among others, raised concerns with the

 integrity of the cattle market, observing that “[t]he fact that losing just one beef plant in

 the United States created so much volatility in the cattle marketplace, including decreased

 cattle prices for producers and increased boxed beef prices, is deeply concerning.”141


     138
        Letter from Kentucky Commissioner of Agriculture Quarles and Kentucky
Attorney General Cameron to U.S. Attorney General Barr (May 15, 2020),
https://kentucky.gov/Pages/Activity-stream.aspx?n=AttorneyGeneral&prId=914.
     139
        Letter from Texas Department of Agriculture Commissioner Miller to U.S.
Attorney General Barr (May 7, 2020),
https://www.texasagriculture.gov/Portals/0/forms/COMM/Media/Beef_Ind_to_AG_Barr
20_v2.pdf.
     140
       Press Release, U.S. Representative Lucas, Lucas Statement on DOJ Investigation
of Beef-Processing Industry (June 5, 2020), https://lucas.house.gov/news/press-
releases/lucas-statement-doj-investigation-beef-processing-industry.
     141
      Press Release, U.S. Senator Thune, Thune Hears From Livestock Industry Leaders
on Market Transparency (Sept. 26, 2019),


                                            - 154 -
010808-11/1421601 V1
          CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 163 of 243




           322. Seven months later, in March 2020, when beef packing plants were forced to

 close due to infections of plant employees from the COVID-19 virus, the Meatpacking

 Defendants’ profits again soared—with the meat margin peaking at the highest level it had

 ever reached.

           323. Following calls for the expansion of USDA’s investigation of beef pricing

 margins to include the market impacts arising from the COVID-19 plant shutdowns,142

 Secretary of Agriculture Sonny Purdue agreed, announcing on April 8, 2020 that the

 USDA would investigate cattle pricing throughout the pandemic, in conjunction with its

 continuing probe related to the 2019 Tyson plant fire.143




https://www.thune.senate.gov/public/index.cfm/2019/9/thune-hears-from-livestock-
industry-leaders-on-market-transparency. Related concerns caused senators to request an
investigation by the CFTC as to whether parties were taking advantage of the producers.
See Letter from U.S. Senator Fischer to Commodity Futures Trading Commission
Chairman Tarbert (Aug. 20, 2019),
https://www.fischer.senate.gov/public/_cache/files/f33edda0-c81d-41bc-aa45-
3ef1a7af3209/8.20.19-holcomb-letter-to-cftc.pdf.
    142
        Letter from U.S. Senator Fischer to U.S. Department of Agriculture Secretary
Perdue (Apr. 6, 2020), https://www.fischer.senate.gov/public/_cache/files/29ace091-
e363-403e-b64d-96a35a31362e/4.6.20-df-letter-to-usda-psa---final.pdf; Letter from U.S.
Senator Thune to U.S. Department of Agriculture Secretary Perdue (Apr. 8, 2020),
https://www.thune.senate.gov/public/_cache/files/0ba58dff-e870-4e0e-98db-
51f46b6f6d04/0A984CF95521AEFDB343398C84EE1564.4.8.2020-cattle-market-letter-
to-perdue.pdf.
    143
       Jacob Bunge & Brent Kendall, Justice Department Issues Subpoenas to Beef-
Processing Giants, WALL STREET JOURNAL (June 5, 2020, 11:42 AM),
https://www.wsj.com/articles/justice-department-issues-subpoenas-to-beef-processing-
giants-11591371745.


                                           - 155 -
010808-11/1421601 V1
           CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 164 of 243




            324. As noted above, on July 22, 2020, the USDA issued their initial report,144

 stating that the “[f]indings thus far do not preclude the possibility that individual entities

 or groups of entities violated the Packers and Stockyards Act during the aftermath of the

 Tyson Holcomb fire and the COVID-19 pandemic.”145 It also stated that the investigation

 into potential violations of the Packers and Stockyards Act was ongoing.146

C.         JBA S.A.’s Brazilian Parent and Related Companies Are Guilty of Bribery
           and Corruption

            325. On October 14, 2020, J&F Investimentos, the parent company of Defendant

 JBS, S.A, pleaded guilty to violations of the Foreign Corrupt Practices Act (FCPA), and

 agreed to pay $128.25 million in criminal fines, half of the $256.5 million fines levied,

 due to settlements made with Brazilian authorities.147

            326. In referencing the investigations that lead to the indictment and plea,

 Senators Rubio and Menendez stated: “[w]e are troubled that JBS S.A. used the ill-gotten

 financing that it received . . . which totaled more than $1.3 billion, to acquire American




     144
        Boxed Beef & Fed Cattle Price Spread Investigation Report, U.S. DEP’T OF
AGRIC. AGRIC. MKTG. SERV. (July 22, 2020),
https://www.ams.usda.gov/sites/default/files/media/CattleandBeefPriceMarginReport.pdf
     145
           Id. at 10.
     146
           Id. at 2.
     147
        Press Release, Dept. of Justice, J&F Investimentos S.A. Pleads Guilty and Agrees
to Pay Over $256 Million to Resolve Criminal Foreign Bribery Case (Oct. 14, 2020),
https://www.justice.gov/opa/pr/jf-investimentos-sa-pleads-guilty-and-agrees-pay-over-
256-million-resolve-criminal-foreign; Jody Godoy & Sabrina Valle, Parent of Brazil’s
JBS pleads guilty to U.S. foreign bribery charges, REUTERS (Oct. 14, 2020, 11:07 AM),
https://www.reuters.com/article/us-j-f-brazil-crime/parent-of-brazils-jbs-pleads-guilty-to-
u-s-foreign-bribery-charges-idUSKBN26Z2FZ.


                                            - 156 -
010808-11/1421601 V1
          CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 165 of 243




 companies . . .”. 148 “[This] only underscores our concerns that the questionable nature of

 JBS S.A.’s financial practices poses significant risks for its American subsidiaries and

 the U.S. food system.”149

           327. The SEC also commenced a civil case against J&F, JBS, and related entities.

 It alleged that these companies engaged in a massive bribery scheme of Brazilian officials

 and others in order to obtain investments that would facilitate JBS’ acquisition of Pilgrim’s

 Pride Corporation, a U.S. company, and through that acquisition, its entry into the United

 States markets.150 “‘Engaging in bribery to finance their expansion into the U.S. markets

 and then continuing to engage in bribery while occupying senior board positions at

 Pilgrim’s reflects a profound failure to exercise good corporate governance,’ said Charles

 Cain, Chief of the SEC Enforcement Division’s FCPA Unit. ‘This brazen misconduct flies

 in the face of what investors should expect from those occupying the role of an officer or

 director of a U.S. issuer’ the SEC stated.’”151

           328. J&F Investimentos S.A. and JBS S.A., a global meat and protein producer,

 and its principals have agreed to pay nearly $27 million to resolve the SEC charges.152



    148
       Letter from U.S. Senators Menendez and Rubio to U.S. Department of Treasury
Secretary Mnuchin (Oct. 8, 2019), https://www.foreign.senate.gov/imo/media/doc/10-08-
19%20RM%20Rubio%20letter%20Brazil%20CFIUS.pdf.
    149
          Id.
    150
          In the Matter of JBS, S.A. et al., Exchange Act Release No. 90170 (Oct. 14, 2020).
    151
      Press Release, Sec. and Exch. Comm’n, SEC Charges Brazilian Meat Producers
with FCPA Violations (Oct. 14, 2020), https://www.sec.gov/news/press-release/2020-
254.
    152
          Id.


                                            - 157 -
010808-11/1421601 V1
           CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 166 of 243




D.         The Conduct Alleged Here is Similar to Conduct in the Broiler Chicken and
           Pork Markets.

            329. The conduct of Meatpacking Defendants alleged herein is consistent with

 their previous use of production restraint to increase the price of other commodities such

 as broiler chicken and pork. JBS and Tyson maintain significant market shares in both the

 broiler chicken and pork processing markets. Cargill was the fourth largest U.S. pork

 processer until it sold its pork business to JBS in October 2015.

            330. The DOJ opened a grand jury investigation into an alleged conspiracy in

 relation to broiler chickens in 2019. In relation to that investigation, the DOJ issued

 subpoenas to Defendant Tyson, and Defendant JBS S.A.’s subsidiary, Pilgrim’s Pride,

 along with other participants in the broiler chicken market.

            331. In June of 2020, Tyson announced that it is an ACPERA leniency applicant

 in relation to the criminal investigation.153

            332. In June of 2020, the DOJ announced indictments of several executives of

 Pilgrims’ Pride for price-fixing and related criminal activity in the broiler chicken

 market.154 In October, 2020, the DOJ announced a new set of indictments, expanding the




     153
        Tyson Foods, Inc., Current Report (Form 8-K) at 4 (June 10, 2020),
http://d18rn0p25nwr6d.cloudfront.net/CIK-0000100493/e5ca416b-b5f0-4211-8ed1-
5005577eabf0.pdf.
     154
       Indictment, United States v. Penn et al., 1:20-cr-00152-PAB, ECF No. 1 (D. Colo.
June 2, 2020); Pilgrim’s Pride CEO indicted over alleged U.S. chicken price-fixing,
Reuters (June 3, 2020, 12:17 PM), https://www.reuters.com/article/us-usa-pilgrims-pride-
charges/pilgrims-pride-ceo-indicted-over-alleged-u-s-chicken-price-fixing-
idUSKBN23A2TF.


                                            - 158 -
010808-11/1421601 V1
          CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 167 of 243




 number of companies charged and employees linked to the criminal activity.155 In addition

 to employees at Pilgrim’s Pride (JBS), Claxton Foods, and George’s Inc., former

 employees of defendant Tyson Foods are also included in the October indictment.156

           333. On October 13, 2020, Pilgrim’s Pride (JBS) announced it entered into a plea

 deal with the DOJ and agreed to pay $110.5 million to resolve the claims against it.157

           334. Some of these Defendants are also accused of slaughter restraint and other

 coordinated activity in the pork market. Specifically, Defendants JBS and Tyson, along

 with other participants in the wholesale pork market, are alleged to have violated the

 Sherman Act and other laws “by coordinating output and limiting production with the

 intent and expected result of increasing pork prices in the United States.” JBS has entered

 into an agreement to settle these claims in return for a payment of $24.5 million and the

 provision of cooperation to the Plaintiffs.158


    155
       Superseding Indictment, United States v. Penn et al., 1:20-cr-00152-PAB, ECF
No. 101 (D. Colo. Oct. 6, 2020); Jacob Bunge & Brent Kendall, Six Chicken-Industry
Officials are Indicted in Price-Fixing Probe, WALL STREET JOURNAL (Oct. 7, 2020, 9:05
PM), available at https://www.wsj.com/articles/six-chicken-industry-officials-are-
indicted-in-price-fixing-probe-11602085637; Greg Henderson, New Indictments In DOJ
Chicken Price-Fixing Probe, AGWEB FARM JOURNAL (Oct. 7, 2020, 2:48 PM), available
at https://www.agweb.com/article/new-indictments-doj-chicken-price-fixing-probe.
    156
      Michael Hirtzer, Expanded U.S. Chicken Probe Points to Tyson’s Involvement,
BLOOMBERG (Oct. 7, 2020, 1:30 PM), https://www.bloomberg.com/news/articles/2020-
10-07/chicken-price-fixing-case-expanded-by-u-s-with-six-indictments.
    157
        Pilgrim’s Pride Corp., Current Report (Form 8-K) at 2, 4 (Oct. 14, 2020),
https://ir.pilgrims.com/static-files/4518999a-2654-458d-b8f7-8bd04d7d8525.
    158
        See Jennifer Shike, JBS Pork Antitrust Lawsuit Plaintiffs Seek $24.5 Million
Settlement, FARM JOURNAL’S PORK (Dec. 3, 2020),
https://www.porkbusiness.com/news/industry/jbs-pork-antitrust-lawsuit-plaintiffs-seek-
245-million-settlement; Memorandum of Points and Authorities in Support of Motion for
Preliminary Approval of the Class Action Settlement between the Direct Purchaser


                                           - 159 -
010808-11/1421601 V1
        CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 168 of 243




          335. The below chart summarizes the regulatory investigations and actions

 concerning Meatpacking Defendants:

 Defendant DOJ             USDA             Guilty of   SEC          Broiler           Pork
           CIDs            Investigation    Bribery and Civil        Chicken           Case
           Issued                           Corruption Case          Indictments
 JBS                                                              (plea deal)       

 Cargill                        
 Tyson                                                             (ACPERA)           

 National                       
 Beef

E.       The Meatpacking Defendants actively concealed the conspiracy.

          336. Throughout the Class Period, the Meatpacking Defendants effectively,

 affirmatively, and fraudulently concealed their unlawful combination and conspiracy from

 plaintiffs and class members.

          337. Meatpacking Defendants took affirmative steps to actively conceal their

 violations of law from Plaintiffs and both Classes by, among other matters, (i) giving false

 or pre-textual reasons for low fed cattle prices; (ii) offering pre-textual justifications for

 their plant closures, slaughter reductions, and withdrawal from the cash cattle trade; (iii)

 explicitly and implicitly representing that the fed cattle bids and contract terms

 Meatpacking Defendants offered Plaintiffs and the Producer Class were the product of



Plaintiffs and Defendant JBS, In re Pork Antitrust Litig., No. 18-cv-1776, ECF No. 542
(D. Minn. Dec. 1, 2020).




                                            - 160 -
010808-11/1421601 V1
          CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 169 of 243




 honest competition and not a conspiracy; (iv) affirmatively misrepresenting that they

 complied with applicable laws and regulations, including antitrust laws; and (v)

 misrepresenting the nature of their agreements (and purported adherence to competitive

 safeguards) to government officials and to the public.

           338. Specifically, as alleged above, although each Meatpacking Defendant

 directed its field buyers and other staff to drive past their competitors’ plants to determine

 and report upon those plants’ operating levels (for example, whether the plant had reduced

 labor hours or was operating on Saturday), Tyson (and on information and belief, each of

 the other Defendants) had policies that precluded these directives, and the resulting reports

 about their competitors’ operations, from being put into writing. Such communications

 were effectuated through phone calls only.

           339. n addition, as alleged above, the Meatpacking Defendants offered pre-textual

 justifications for low fed cattle prices, plant closures, slaughter reductions, withdrawal

 from the cash cattle trade and their improved financial performance. Examples include,

 inter alia:

     In their SEC filings between 2015-2018, Tyson Foods stated that its U.S. fed cattle

          business had “limited or no control” over the production and pricing of cattle,

          rather, the price is “determined by constantly changing market forces of supply

          and demand.” 159




    159
       Tyson Foods, Inc., Annual Report (Form 10-K) at 7 (Oct. 3, 2015); Tyson Foods,
Inc., Annual Report (Form 10-K) at 7 (Oct. 1, 2016); Tyson Foods, Inc., Annual Report


                                             - 161 -
010808-11/1421601 V1
          CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 170 of 243




     Tyson Foods stated, “[t]he Beef segment earnings improved . . . due to more

          favorable market conditions associated with an increase in cattle supply which

          resulted in lower fed cattle costs.” 160

     Statements by JBS executives throughout 2016 and into 2017 claiming that its

          strong financial performance in the United States was due to “more cattle available

          in the U.S.,”161 “cattle price[s] . . . [being] back to the normal level,”162 “greater

          cattle availability,”163 and “strong demand for beef.”164

     In its 2017 Annual Report, Cargill reported that “favorable market conditions in

          North America” were simply the product of “[r]enewed consumer demand for beef

          . . . .”165

     In October 2016, Jefferies Financial Group, speaking for National Beef, touted

          that the “rebuilding of the domestic US cattle herd ha[d] dramatically affected the

          market for fed cattle” when explaining how “[f]rom June 27, 2015 to June 25,


(Form 10-K) at 6 (Sept. 30, 2017); Tyson Foods, Inc., Annual Report (Form 10-K), at 7-8
(Sept. 29, 2018).
    160
       Tyson Foods, Inc., Annual Report (Form 10-K) at 23 (Oct. 1, 2016); see also
Tyson Foods, Inc., Annual Report (Form 10-K), at 23 (Sept. 30, 2017) (“The Beef
segment experienced strong export demand and more favorable domestic market
conditions associated with an increase in cattle supply.”); Tyson Foods, Inc., Annual
Report (Form 10-K), at 25 (Sept. 29, 2018) (same).
    161
          JBS, Q2 2016 Earnings Call, (Aug. 11, 2016) at 6.
    162
          JBS, Q3 2016 Earnings Call, (Nov. 16, 2016) at 10.
    163
          JBS, Q1 2017 Earnings Call, (May 16, 2017) at 2.
    164
          JBS, Q2 2018 Earnings Call, (Aug. 15, 2018) at 4.
    165
        Cargill, Inc., 2017 Annual Report at 1,
https://www.cargill.com/doc/1432094802973/2017-annual-report.pdf.


                                               - 162 -
010808-11/1421601 V1
          CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 171 of 243




          2016, the average market price per pound of fed cattle has fallen from $1.48 to

          $1.16.”166

     Marfrig executives, speaking for National Beef, stated on the company’s earnings

          call for the third quarter of 2018 that “the U.S. beef industry has delivered record

          results” thanks to “an ample supply of cattle” and “strong demands [sic] in both

          the domestic and international markets.”167

           340. At the same time, the Meatpacking Defendants publicly stated in their

 Annual Reports and other public documents that they complied with the antitrust laws and

 the laws and regulations that support fair competition and integrity in the marketplace,

 and that they act ethically and with integrity, all while colluding to suppress fed cattle

 prices for their own benefit and at the expense of the Classes.

           341. Because of Meatpacking Defendants’ fraudulent concealment, Plaintiffs and

 Class Members had insufficient information concerning Meatpacking Defendants’

 misconduct on which to base a complaint until January2019, when Witnesses 1 stepped

 forward with confidential information regarding Meatpacking Defendants’ express

 agreement.



    166
      Leucadia National Corporation (Jefferies Financial Group), 2016 Investor Meeting
Presentation at 53 (Oct. 5, 2016).
    167
       Marfrig, Q3 2018 Earnings Call, (Nov. 6, 2018) at 5. As pleaded above, Jefferies
and Marfrig both owned a controlling share of National Beef for portions of the Class
Period and shared a unity of corporate interest and operated as part of a single enterprise
with National Beef during those periods. On information and belief, National Beef was
the original and knowing source of every pre-textual public statement ostensibly made by
Jefferies and/or Marfrig to conceal Defendants’ conspiracy.


                                             - 163 -
010808-11/1421601 V1
        CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 172 of 243




          342. Accordingly, the applicable statutes of limitations on Plaintiffs’ claims were

 tolled. Defendants are also equitably estopped from asserting any statute of limitations

 defense.

F.       The Meatpacking Defendants’ conspiracy continues through the present.

          343. As alleged herein, the Meatpacking Defendants’ price-fixing conspiracy

 lasted from at least January 1, 2015 and continues through the present.

          344. Tyson, JBS, Cargill, and National Beef each engaged in the conspiracy to fix

 and suppress the price of fed cattle in the United States.

          345. As a result of the anticompetitive conduct challenged in this Complaint,

 throughout the Class Period, the Meatpacking Defendants were able to and did purchase

 cattle at artificially suppressed cash prices and purchase cattle at artificially suppressed

 prices pursuant to formula, forward, and/or grid contracts throughout the Class Period.

          346. Each Meatpacking Defendant’s purchase for fed cattle at artificial and non-

 competitive price constituted a new overt act causing injury to the proposed Classes.

          347. The Meatpacking Defendants’ purchases pursuant to the conspiracy

 continued throughout the Class Period and, accordingly members of the proposed Class

 were injured and may recover for damages suffered at any point in the conspiracy.

          348. The Meatpacking Defendants continue to engage in the anticompetitive

 conduct alleged herein, and continue to be able to and do purchase cattle at artificially

 suppressed cash prices and purchase cattle at artificially suppressed prices pursuant to

 formula, forward, and/or grid contracts throughout the Class Period.




                                            - 164 -
010808-11/1421601 V1
        CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 173 of 243




          349. The Meatpacking Defendants’ unlawful communications regarding pricing

 and procurement decisions continue to this day.

                          VIII. CLASS ACTION ALLEGATIONS

          350. Plaintiffs bring this action on behalf of themselves, and as a class action

 under the Federal Rules of Civil Procedure, Rule 23(a), (b)(2) and (b)(3), seeking

 injunctive relief pursuant to federal law, and damages pursuant to various state antitrust,

 unfair competition, unjust enrichment, and consumer protection laws of the states listed

 below on behalf of the members of the following classes:

                  A.   Nationwide Injunctive Relief class: All persons and entities who
                       indirectly purchased beef from defendants or co-conspirators for
                       personal use in the United States during the Class Period.

                  B.   Arizona class: All persons and entities who indirectly purchased beef
                       from defendants or co-conspirators for personal use in Arizona during
                       the Class Period.

                  C.   California class: All persons and entities who indirectly purchased
                       beef from defendants or co-conspirators for personal use in California
                       during the Class Period.

                  D.   District of Columbia class: All persons and entities who indirectly
                       purchased beef from defendants or co-conspirators for personal use in
                       the District of Columbia during the Class Period.

                  E.   Florida class: All persons and entities who indirectly purchased beef
                       from defendants or co-conspirators for personal use in Florida during
                       the Class Period.

                  F.   Hawaii class: All persons and entities who indirectly purchased beef
                       from defendants or co-conspirators for personal use in Hawaii during
                       the Class Period.

                  G.   Illinois class: All persons and entities who indirectly purchased beef
                       from defendants or co-conspirators for personal use in Illinois during
                       the Class Period.


                                             - 165 -
010808-11/1421601 V1
        CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 174 of 243




                  H.   Iowa class: All persons and entities who indirectly purchased beef
                       from defendants or co-conspirators for personal use in Iowa during the
                       Class Period.

                  I.   Kansas class: All persons and entities who indirectly purchased beef
                       from defendants or co-conspirators for personal use in Kansas during
                       the Class Period.

                  J.   Maine class: All persons and entities who indirectly purchased beef
                       from defendants or co-conspirators for personal use in Maine during
                       the Class Period.

                  K.   Massachusetts class: All persons and entities who indirectly
                       purchased beef from defendants or co-conspirators for personal use in
                       Massachusetts during the Class Period.

                  L.   Michigan class: All persons and entities who indirectly purchased
                       beef from defendants or co-conspirators for personal use in Michigan
                       during the Class Period.

                  M. Minnesota class: All persons and entities who indirectly purchased
                     beef from defendants or co-conspirators for personal use in Minnesota
                     during the Class Period.

                  N.   Mississippi class: All persons and entities who indirectly purchased
                       beef from defendants or co-conspirators for personal use in
                       Mississippi during the Class Period.

                  O.   Missouri class: All persons and entities who indirectly purchased beef
                       from defendants or co-conspirators for personal use in Missouri during
                       the Class Period.

                  P.   Montana class: All persons and entities who indirectly purchased
                       beef from defendants or co-conspirators for personal use in Montana
                       during the Class Period.

                  Q.   Nebraska class: All persons and entities who indirectly purchased
                       beef from defendants or co-conspirators for personal use in Nebraska
                       during the Class Period.




                                             - 166 -
010808-11/1421601 V1
        CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 175 of 243




                  R.   Nevada class: All persons and entities who indirectly purchased beef
                       from defendants or co-conspirators for personal use in Nevada during
                       the Class Period.

                  S.   New Hampshire class: All persons and entities who indirectly
                       purchased beef from defendants or co-conspirators for personal use in
                       New Hampshire during the Class Period.

                  T.   New Mexico class: All persons and entities who indirectly purchased
                       beef from defendants or co-conspirators for personal use in New
                       Mexico during the Class Period.

                  U.   New York class: All persons and who indirectly purchased beef from
                       defendants or co-conspirators for personal use in New York during the
                       Class Period.

                  V.   North Carolina class: All persons and entities who indirectly
                       purchased beef from defendants or co-conspirators for personal use in
                       North Carolina during the Class Period.

                  W. North Dakota class: All persons and entities who indirectly
                     purchased beef from defendants or co-conspirators for personal use in
                     North Dakota during the Class Period.

                  X.   Oregon class: All persons and entities who indirectly purchased beef
                       from defendants or co-conspirators for personal use in Oregon during
                       the Class Period.

                  Y.   Rhode Island class: All persons and entities who indirectly purchased
                       beef from defendants or co-conspirators for personal use in Rhode
                       Island during the Class Period.

                  Z.   South Carolina class: All persons and entities who indirectly
                       purchased beef from defendants or co-conspirators for personal use in
                       South Carolina during the Class Period.

                  AA. South Dakota class: All persons and entities who indirectly
                      purchased beef from defendants or co-conspirators for personal use in
                      South Dakota during the Class Period.

                  BB. Tennessee class: All persons and entities who indirectly purchased
                      beef from defendants or co-conspirators for personal use in Tennessee
                      during the Class Period.


                                             - 167 -
010808-11/1421601 V1
        CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 176 of 243




                  CC. Utah class: All persons and entities who indirectly purchased beef
                      from defendants or co-conspirators for personal use in Utah during the
                      Class Period.

                  DD. West Virginia: All persons and entities who indirectly purchased beef
                      from defendants or co-conspirators for personal use in West Virginia
                      during the Class Period.

                  EE. Wisconsin class: All persons and entities who indirectly purchased
                      beef from defendants or co-conspirators for personal use in Wisconsin
                      during the Class Period.

          351. The state classes are collectively referred to as the “classes” unless otherwise

 indicated. Specifically excluded from these classes are the defendants; the officers,

 directors or employees of any defendant; any entity in which any defendant has a

 controlling interest; and any affiliate, legal representative, heir or assign of any defendant.

 Also excluded from these classes are any federal, state or local governmental entities, any

 judicial officer presiding over this action and the members of his/her immediate family

 and judicial staff, any juror assigned to this action, and any co-conspirator identified in

 this action. Further excluded from the classes and National Injunctive Relief Class are

 purchasers of value-added products not manufactured, supplied or processed by

 defendants, or otherwise not under the control of defendants.

          352. Class Identity: The above-defined classes are readily identifiable and is one

 for which records should exist.

          353. Numerosity: Plaintiffs do not know the exact number of class members

 because such information presently is in the exclusive control of defendants, retailers,

 resellers and other entities in the supply chain of beef. Plaintiffs believe that due to the



                                             - 168 -
010808-11/1421601 V1
        CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 177 of 243




 nature of the trade and commerce involved, there are thousands of class members

 geographically dispersed throughout the United States, such that joinder of all class

 members is impracticable.

          354. Typicality: Plaintiffs’ claims are typical of the claims of the members of the

 classes because plaintiffs purchased beef indirectly from one or more of the defendants

 for personal use, and therefore plaintiffs’ claims arise from the same common course of

 conduct giving rise to the claims of the classes and the relief sought is common to the

 classes.

          355. Common Questions Predominate: There are questions of law and fact

 common to the classes, including, but not limited to:

              A. Whether defendants and their co-conspirators engaged in an agreement,
                 combination, or conspiracy to fix, raise, elevate, maintain, or stabilize
                 prices of beef sold in interstate commerce in the United States;

              B. The identity of the participants of the alleged conspiracy;

              C. The duration of the conspiracy alleged herein and the acts performed by
                 defendants and their co-conspirators in furtherance of the conspiracy;

              D. Whether the alleged conspiracy violated the antitrust and consumer
                 protection laws of the various states;

              E. Whether the conduct of defendants and their co-conspirators, as alleged in
                 this Complaint, caused injury to the business or property of the plaintiffs
                 and the other members of the classes;

              F. The effect of defendants’ alleged conspiracy on the prices of beef sold in
                 the United States during the Class Period;

              G. Whether plaintiffs and other members of the classes are entitled to, among
                 other things, injunctive relief and if so, the nature and extent of such
                 injunctive relief; and



                                             - 169 -
010808-11/1421601 V1
        CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 178 of 243




              H. The appropriate class-wide measure of damages.

These and other questions of law or fact, which are common to the members of the

classes, predominate over any questions affecting only individual members of the classes.

          356. Adequacy: Plaintiffs will fairly and adequately protect the interests of the

 classes in that plaintiffs’ interests are aligned with, and not antagonistic to, those of the

 other members of the classes who indirectly purchased beef from defendants and plaintiffs

 have retained counsel competent and experienced in the prosecution of class actions and

 antitrust litigation to represent themselves and the classes.

          357. Superiority: A class action is superior to other available methods for the fair

 and efficient adjudication of this controversy since individual joinder of all damaged

 members of the classes is impractical. Prosecution as a class action will eliminate the

 possibility of duplicative litigation. The relatively small damages suffered by individual

 members of the classes compared to the expense and burden of individual prosecution of

 the claims asserted in this litigation means that, absent a class action, it would not be

 feasible for members of the classes to seek redress for the violations of law herein alleged.

 Further, individual litigation presents the potential for inconsistent or contradictory

 judgments and would greatly magnify the delay and expense to all parties and to the court

 system. Therefore, a class action presents far fewer case management difficulties and will

 provide the benefits of unitary adjudication, economy of scale and comprehensive

 supervision by a single court.




                                            - 170 -
010808-11/1421601 V1
        CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 179 of 243




           358. The prosecution of separate actions by individual members of the classes

 would create the risk of inconsistent or varying adjudications, establishing incompatible

 standards of conduct for defendants.

           359. Plaintiffs bring the classes on behalf of all persons similarly situated pursuant

 to Rule 23, on behalf of all persons and entities that, as residents of various states,

 indirectly purchased one or more beef products that a defendant or co-conspirator

 produced for personal use during the respective class periods.

           360. Defendants have acted on grounds generally applicable to the classes,

 thereby making final injunctive relief appropriate with respect to the classes as a whole.

                                   IX.     ANTITRUST INJURY

           361. Defendants’ anticompetitive conduct had the following effects, among

 others:

              A. Price competition has been restrained or eliminated with respect to beef;

              B. The prices of beef have been fixed, raised, stabilized, or maintained at

                  artificially inflated levels;

              C. Indirect purchasers of beef have been deprived of free and open

                  competition; and

              D. End-user consumers of beef who indirectly purchased beef for personal use,

                  including plaintiffs, paid artificially inflated prices.

           362. The beef that plaintiffs and class members purchased was in substantially the

 same form as when they were initially sold by defendants. As a result, the beef follows a




                                                  - 171 -
010808-11/1421601 V1
        CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 180 of 243




 traceable physical chain from defendants to plaintiffs and class members, and the

 overcharges on beef can be traced from defendants to plaintiffs and class members.

          363. As discussed in detail, as a matter of economic principle, firms must recover

 the short-run variable costs of production when they price their products for the market,

 which ultimately get passed to consumers, plaintiffs and class members here, in the form

 of higher retail prices. When demand is inelastic, as it is for beef, the pass-through rate to

 end users is at or near 100 percent.

          364. Consequently, while the direct purchasers were the first to pay supra-

 competitive prices, the overcharge was passed along the distribution chain and absorbed

 by plaintiffs and class members when they purchased the beef for personal use.

          365. Commonly used and well-accepted economic models can be used to measure

 both the extent and the amount of the supra-competitive charge passed through the chain

 of distribution to end-user consumers. Thus, the economic harm to plaintiffs and the class

 member can be quantified.

          366. The purpose of the conspiratorial conduct of defendants and their co-

 conspirators was to raise, fix, or maintain the price of beef and, as a direct and foreseeable

 result. Plaintiffs and the classes paid supra-competitive prices for beef during the Class

 Period.

          367. By reason of the alleged violations of the antitrust laws, plaintiffs and the

 classes have sustained injury to their businesses or property, having paid higher prices for

 beef than they would have paid in the absence of defendants’ illegal contract, combination,

 or conspiracy and as a result have suffered damages.


                                            - 172 -
010808-11/1421601 V1
        CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 181 of 243




          368. This is an antitrust injury of the type that the antitrust laws were meant to

 punish and prevent.

                                 X.     CAUSES OF ACTION

                           VIOLATION OF THE SHERMAN ACT

                   FIRST CLAIM FOR RELIEF
         VIOLATION OF SECTION 1 OF THE SHERMAN ACT
                          15 U.S.C. § 1
(ON BEHALF OF NATIONWIDE CLASS FOR INJUNCTIVE AND EQUITABLE
                           RELIEF)

          369. Plaintiffs incorporate and reallege, as though fully set forth herein, each and

 every allegation set forth in the preceding paragraphs of this Complaint.

          370. Beginning at a time currently unknown to plaintiffs, but at least as early as

 2015, and continuing through the present, the exact dates being unknown to plaintiffs,

 defendants and their co-conspirators entered into a continuing agreement, understanding,

 and conspiracy in restraint of trade artificially to fix, raise, and stabilize price for beef in

 the United States, in violation of Section 1 of the Sherman Act (15 U.S.C. § 1).

          371. In formulating and carrying out the alleged agreement, understanding, and

 conspiracy, defendants and their co-conspirators did those things that they combined and

 conspired to do, including but not limited to the acts, practices, and course of conduct set

 forth above, and the following, among others:

              A. Fixing, raising, and stabilizing the price of beef; and

              B. Allocating among themselves and collusively reducing the production of

                  beef.




                                              - 173 -
010808-11/1421601 V1
        CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 182 of 243




          372. The combination and conspiracy alleged herein has had the following effects,

 among others:

                  A. Price competition in the sale of beef has been restrained, suppressed,

                       and/or eliminated in the United States;

                  B. Prices for beef sold by defendants and all of their co-conspirators have

                       been fixed, raised, maintained and stabilized at artificially high, non-

                       competitive levels throughout the United States; and

                  C. Those who purchased beef indirectly from defendants and their co-

                       conspirators for their personal use have been deprived of the benefits of

                       free and open competition.

          373. Plaintiffs and members of the classes have been injured and will continue to

 be injured in their businesses and property by paying more for beef purchased indirectly

 from the defendants and their co-conspirators for their personal use than they would have

 paid and will pay in the absence of the combination and conspiracy.

          374. Plaintiffs and members of the classes are entitled to an injunction against

 defendants, preventing and restraining the violations alleged herein.

                        VIOLATIONS OF STATE ANTITRUST LAWS

          375. Plaintiffs incorporate by reference the allegations in the preceding

 paragraphs.

          376. The following claims for relief are pleaded under the antitrust laws of each

 jurisdiction identified below on behalf of the indicated class.




                                                - 174 -
010808-11/1421601 V1
        CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 183 of 243




                      SECOND CLAIM FOR RELIEF
        VIOLATION OF ARIZONA’S UNIFORM STATE ANTITRUST ACT,
                   ARIZ. REV. STAT. § 44-1401, ET SEQ.
                 (ON BEHALF OF THE ARIZONA CLASS)

          377. Plaintiffs incorporate and reallege, as though fully set forth herein, each and

 every allegation set forth in the preceding paragraphs of this complaint.

          378. By reason of the conduct alleged herein, defendants have violated Arizona

 Rev. Stat. § 44-1401, et seq.

          379. Defendants entered into a contract, combination, or conspiracy between two

 or more persons in restraint of, or to monopolize, trade or commerce in the beef market, a

 substantial part of which occurred within Arizona.

          380. Defendants established, maintained, or used a monopoly, or attempted to

 establish a monopoly, of trade or commerce in the beef market, a substantial part of which

 occurred within Arizona, for the purpose of excluding competition or controlling, fixing,

 or maintaining prices in the beef market.

          381. Defendants’ violations of Arizona law were flagrant.

          382. Defendants’ unlawful conduct substantially affected Arizona’s trade and

 commerce.

          383. As a direct and proximate cause of defendants’ unlawful conduct, plaintiffs

 and members of the Arizona Class have been injured in their business or property and are

 threatened with further injury.




                                             - 175 -
010808-11/1421601 V1
        CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 184 of 243




          384. By reason of the foregoing, plaintiffs and members of the Arizona Class are

 entitled to seek all forms of relief available under Arizona Revised Statute § 44-1401, et

 seq.

                            THIRD CLAIM FOR RELIEF
                  VIOLATION OF CALIFORNIA’S CARTWRIGHT ACT,
                      CAL. BUS. & PROF. CODE § 16700, ET SEQ.
                     (ON BEHALF OF THE CALIFORNIA CLASS)

          385. Plaintiffs incorporate and reallege, as though fully set forth herein, each and

 every allegation set forth in the preceding paragraphs of this Complaint.

          386. The California Business & Professions Code generally governs conduct of

 corporate entities. The Cartwright Act, Cal. Bus. & Prof. Code §§ 16700-16770, governs

 antitrust violations in California.

          387. California policy is that “vigorous representation and protection of consumer

 interests are essential to the fair and efficient functioning of a free enterprise market

 economy,” including by fostering competition in the marketplace. Cal. Bus. & Prof. Code

 § 301.

          388. Under the Cartwright Act, indirect purchasers have standing to maintain an

 action based on the facts alleged in this Complaint. Cal. Bus. & Prof. Code § 16750(a).

          389. A trust in California is any combination intended for various purposes,

 including but not limited to creating or carrying out restrictions in trade or commerce,

 limiting or reducing the production or increasing the price of merchandise, or preventing

 competition in the market for a commodity. Cal. Bus. & Prof. Code § 16720. Every trust

 in California is unlawful except as provided by the Code. Id. at § 16726.



                                            - 176 -
010808-11/1421601 V1
        CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 185 of 243




          390. Plaintiffs purchased beef within the State of California during the Class

 Period. But for defendants’ conduct set forth herein, the price per pound of beef would

 have been lower, in an amount to be determined at trial.

          391. Defendants enacted a combination of capital, skill or acts for the purpose of

 creating and carrying out restrictions in trade or commerce, in violation of Cal. Bus. &

 Prof. Code § 16700, et seq.

          392. Plaintiffs and members of the California Class were injured in their business

 or property, with respect to purchases of beef in California and are entitled to all forms of

 relief, including recovery of treble damages, interest, and injunctive relief, plus reasonable

 attorneys’ fees and costs.

                      FOURTH CLAIM FOR RELIEF
        VIOLATION OF THE DISTRICT OF COLUMBIA ANTITRUST ACT,
                       D.C. CODE § 28-4501, ET SEQ.
            (ON BEHALF OF THE DISTRICT OF COLUMBIA CLASS)

          393. Plaintiffs incorporate and reallege, as though fully set forth herein, each and

 every allegation set forth in the preceding paragraphs of this Complaint.

          394. The policy of District of Columbia Code, Title 28, Chapter 45 (Restraints of

 Trade) is to “promote the unhampered freedom of commerce and industry throughout the

 District of Columbia by prohibiting restraints of trade and monopolistic practices.”

          395. Plaintiffs purchased beef within the District of Columbia during the Class

 Period. But for defendants’ conduct set forth herein, the price per pound of beef would

 have been lower, in an amount to be determined at trial.




                                            - 177 -
010808-11/1421601 V1
        CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 186 of 243




          396. Under District of Columbia law, indirect purchasers have standing to

 maintain an action under the antitrust provisions of the D.C. Code based on the facts

 alleged in this Complaint, because “any indirect purchaser in the chain of manufacture,

 production or distribution of goods . . . shall be deemed to be injured within the meaning

 of this chapter.” D.C. Code § 28-4509(a).

          397. Defendants contracted, combined or conspired to act in restraint of trade

 within the District of Columbia, and monopolized or attempted to monopolize the market

 for beef within the District of Columbia, in violation of D.C. Code § 28-4501, et seq.

          398. Plaintiffs and members of the District of Columbia Class were injured with

 respect to purchases of beef in the District of Columbia and are entitled to all forms of

 relief, including actual damages, treble damages, and interest, reasonable attorneys’ fees

 and costs.

                                 FIFTH CLAIM FOR RELIEF
                       VIOLATION OF THE ILLINOIS ANTITRUST ACT,
                         740 ILL. COMP. STAT. ANN. 10/3(1), ET SEQ.
                           (ON BEHALF OF THE ILLINOIS CLASS)

          399. Plaintiffs incorporate and reallege, as though fully set forth herein, each and

 every allegation set forth in the preceding paragraphs of this Complaint.

          400. The Illinois Antitrust Act, 740 ILCS 10/1, et seq., aims “to promote the

 unhampered growth of commerce and industry throughout the State by prohibiting

 restraints of trade which are secured through monopolistic or oligarchic practices and

 which act or tend to act to decrease competition between and among persons engaged in

 commerce and trade. . . .” 740 ILCS 10/2.



                                            - 178 -
010808-11/1421601 V1
        CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 187 of 243




          401. Plaintiffs purchased beef within the State of Illinois during the Class Period.

 But for defendants’ conduct set forth herein, the price per pound of beef would have been

 lower, in an amount to be determined at trial.

          402. Under the Illinois Antitrust Act, indirect purchasers have standing to

 maintain an action for damages based on the facts alleged in this Complaint. 740 ILCS

 10/7(2).

          403. Defendants made contracts or engaged in a combination or conspiracy with

 each other, though they would have been competitors but for their prior agreement, for the

 purpose of fixing, controlling or maintaining prices for beef sold, and/or for allocating

 customers or markets for beef within the intrastate commerce of Illinois.

          404. Defendants further unreasonably restrained trade or commerce and

 established, maintained or attempted to acquire monopoly power over the market for beef

 in Illinois for the purpose of excluding competition, in violation of 740 ILCS 10/1, et seq.

          405. Plaintiffs and members of the Illinois Class were injured with respect to

 purchases of beef in Illinois and are entitled to all forms of relief, including actual

 damages, treble damages, reasonable attorneys’ fees and costs.

                                SIXTH CLAIM FOR RELIEF
                       VIOLATION OF THE IOWA COMPETITION LAW
                               IOWA CODE § 553.1, ET SEQ.
                            (ON BEHALF OF THE IOWA CLASS)

          406. Plaintiffs incorporate and reallege, as though fully set forth herein, each and

 every allegation set forth in the preceding paragraphs of this Complaint.




                                            - 179 -
010808-11/1421601 V1
        CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 188 of 243




          407. The Iowa Competition Law aims to “prohibit[] restraint of economic activity

 and monopolistic practices.” Iowa Code § 553.2.

          408. Plaintiffs purchased beef within the State of Iowa during the Class Period.

 But for defendants’ conduct set forth herein, the price per pound of beef would have been

 lower, in an amount to be determined at trial.

          409. Defendants contracted, combined or conspired to restrain or monopolize

 trade in the market for beef, and attempted to establish or did in fact establish a monopoly

 for the purpose of excluding competition or controlling, fixing or maintaining prices for

 beef, in violation of Iowa Code § 553.1, et seq.

          410. Plaintiffs and members of the Iowa Class were injured with respect to

 purchases of beef in Iowa, and are entitled to all forms of relief, including actual damages,

 exemplary damages for willful conduct, reasonable attorneys’ fees and costs, and

 injunctive relief.

                        SEVENTH CLAIM FOR RELIEF
             VIOLATION OF THE KANSAS RESTRAINT OF TRADE ACT
                       KAN. STAT. ANN. § 50-101, ET SEQ.
                     (ON BEHALF OF THE KANSAS CLASS)

          411. Plaintiffs incorporate and reallege, as though fully set forth herein, each and

 every allegation set forth in the preceding paragraphs of this Complaint.

          412. The Kansas Restraint of Trade Act aims to prohibit practices which, inter

 alia, “tend to prevent full and free competition in the importation, transportation or sale

 of articles imported into this state.” Kan. Stat. Ann. § 50-112.




                                            - 180 -
010808-11/1421601 V1
        CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 189 of 243




          413. Plaintiffs purchased beef within the State of Kansas during the Class Period.

 But for defendants’ conduct set forth herein, the price per pound of beef would have been

 lower, in an amount to be determined at trial.

          414. Under the Kansas Restraint of Trade Act, indirect purchasers have standing

 to maintain an action based on the facts alleged in this Complaint. Kan. Stat. Ann § 50-

 161(b).

          415. Defendants combined capital, skill or acts for the purposes of creating

 restrictions in trade or commerce of beef, increasing the price of beef, preventing

 competition in the sale of beef, or binding themselves not to sell beef, in a manner that

 established the price of beef and precluded free and unrestricted competition among

 themselves in the sale of beef, in violation of Kan. Stat. Ann. § 50-101, et seq.

          416. Plaintiffs and members of the Kansas Class were injured with respect to

 purchases of beef in Kansas and are entitled to all forms of relief, including actual

 damages, reasonable attorneys’ fees and costs, and injunctive relief.

                           EIGHTH CLAIM FOR RELIEF
                 VIOLATION OF THE MAINE’S ANTITRUST STATUTE
                     ME. REV. STAT. ANN. TIT. 10 § 1101, ET SEQ.
                       (ON BEHALF OF THE MAINE CLASS)

          417. Plaintiffs incorporate and reallege, as though fully set forth herein, each and

 every allegation set forth in the preceding paragraphs of this Complaint.

          418. Part 3 of Title 10 the Maine Revised Statutes generally governs regulation of

 trade in Maine. Chapter 201 thereof governs monopolies and profiteering, generally




                                            - 181 -
010808-11/1421601 V1
        CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 190 of 243




 prohibiting contracts in restraint of trade and conspiracies to monopolize trade. Me. Rev.

 Stat. Ann. Tit. 10, §§ 1101-02.

          419. Plaintiffs purchased beef within the State of Maine during the Class Period.

 But for defendants’ conduct set forth herein, the price per pound of beef would have been

 lower, in an amount to be determined at trial.

          420. Under Maine law, indirect purchasers have standing to maintain an action

 based on the facts alleged in this Complaint. Me. Rev. Stat. Ann. Tit. 10, § 1104(1).

          421. Defendants contracted, combined or conspired in restraint of trade or

 commerce of beef within the intrastate commerce of Maine, and monopolized or attempted

 to monopolize the trade or commerce of beef within the intrastate commerce of Maine, in

 violation of Me. Rev. Stat. Ann. Tit. 10, § 1101, et seq.

          422. Plaintiffs and members of the Maine Class were injured with respect to

 purchases of beef in Maine and are entitled to all forms of relief, including actual damages,

 treble damages, reasonable attorneys’ and experts’ fees and costs.

                         NINTH CLAIM FOR RELIEF
            VIOLATION OF THE MICHIGAN ANTITRUST REFORM ACT
                    MICH. COMP. LAWS § 445.771, ET SEQ.
                   (ON BEHALF OF THE MICHIGAN CLASS)

          423. Plaintiffs incorporate and reallege, as though fully set forth herein, each and

 every allegation set forth in the preceding paragraphs of this Complaint.

          424. The Michigan Antitrust Reform Act aims “to prohibit contracts,

 combinations, and conspiracies in restraint of trade or commerce . . . to prohibit




                                            - 182 -
010808-11/1421601 V1
        CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 191 of 243




 monopolies and attempts to monopolize trade or commerce . . . [and] to provide remedies,

 fines, and penalties for violations of this act.” Mich. Act 274 of 1984.

           425. Plaintiffs purchased beef within the State of Michigan during the Class

 Period. But for defendants’ conduct set forth herein, the price per pound of beef would

 have been lower, in an amount to be determined at trial.

           426. Under the Michigan Antitrust Reform Act, indirect purchasers have standing

 to maintain an action based on the facts alleged in this Complaint. Mich. Comp. Laws. §

 452.778(2).

           427. Defendants contracted, combined or conspired to restrain or monopolize

 trade or commerce in the market for beef, in violation of Mich. Comp. Laws § 445.772,

 et seq.

           428. Plaintiffs and members of the Michigan Class were injured with respect to

 purchases of beef in Michigan and are entitled to all forms of relief, including actual

 damages, treble damages for flagrant violations, interest, costs, reasonable attorneys’ fees,

 and injunctive or other appropriate equitable relief.

                            TENTH CLAIM FOR RELIEF
                  VIOLATION OF THE MINNESOTA ANTITRUST LAW,
                           MINN. STAT. § 325D.49, ET SEQ.
                      (ON BEHALF OF THE MINNESOTA CLASS)

           429. Plaintiffs incorporate and reallege, as though fully set forth herein, each and

 every allegation set forth in the preceding paragraphs of this Complaint.

           430. The Minnesota Antitrust Law of 1971 aims to prohibit any contract,

 combination or conspiracy when any part thereof was created, formed, or entered into in



                                             - 183 -
010808-11/1421601 V1
        CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 192 of 243




 Minnesota; any contract, combination or conspiracy, wherever created, formed or entered

 into; any establishment, maintenance or use of monopoly power; and any attempt to

 establish, maintain or use monopoly power, whenever any of these affect Minnesota trade

 or commerce.

          431. Plaintiffs purchased beef within the State of Minnesota during the Class

 Period. But for defendants’ conduct set forth herein, the price per pound of beef would

 have been lower, in an amount to be determined at trial.

          432. Under the Minnesota Antitrust Act of 1971, indirect purchasers have

 standing to maintain an action based on the facts alleged in this Complaint. Minn. Stat. §

 325D.56.

          433. Defendants contracted, combined or conspired in unreasonable restraint of

 trade or commerce in the market for beef within the intrastate commerce of and outside of

 Minnesota; established, maintained, used or attempted to establish, maintain or use

 monopoly power over the trade or commerce in the market for beef within the intrastate

 commerce of and outside of Minnesota; and fixed prices and allocated markets for beef

 within the intrastate commerce of and outside of Minnesota, in violation of Minn. Stat. §

 325D.49, et seq.

          434. Plaintiffs and members of the Minnesota Class were injured with respect to

 purchases of beef in Minnesota and are entitled to all forms of relief, including actual

 damages, treble damages, costs and disbursements, reasonable attorneys’ fees, and

 injunctive relief necessary to prevent and restrain violations hereof.




                                           - 184 -
010808-11/1421601 V1
        CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 193 of 243




                       ELEVENTH CLAIM FOR RELIEF
              VIOLATION OF THE MISSISSIPPI ANTITRUST STATUTE,
                      MISS. CODE ANN. § 74-21-1, ET SEQ.
                   (ON BEHALF OF THE MISSISSIPPI CLASS)

          435. Plaintiffs incorporate and reallege, as though fully set forth herein, each and

 every allegation set forth in the preceding paragraphs of this Complaint.

          436. Title 75 of the Mississippi Code regulates trade, commerce and investments.

 Chapter 21 thereof generally prohibits trusts and combines in restraint or hindrance of

 trade, with the aim that “trusts and combines may be suppressed, and the benefits arising

 from competition in business [are] preserved” to Mississippians. Miss. Code Ann. § 75-

 21-39.

          437. Trusts are combinations, contracts, understandings or agreements, express or

 implied, when inimical to the public welfare and with the effect of, inter alia, restraining

 trade, increasing the price or output of a commodity, or hindering competition in the

 production or sale of a commodity. Miss. Code Ann. § 75-21-1.

          438. Plaintiffs purchased beef within the State of Mississippi during the Class

 Period. But for defendants’ conduct set forth herein, the price per pound of beef would

 have been lower, in an amount to be determined at trial.

          439. Under Mississippi law, indirect purchasers have standing to maintain an

 action under the antitrust provisions of the Mississippi Code based on the facts alleged in

 this Complaint. Miss. Code Ann. § 75-21-9.

          440. Defendants combined, contracted, understood and agreed in the market for

 beef, in a manner inimical to public welfare, with the effect of restraining trade, increasing



                                            - 185 -
010808-11/1421601 V1
        CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 194 of 243




 the price of beef and hindering competition in the sale of beef, in violation of Miss. Code

 Ann. § 75-21-1(a), et seq.

          441. Defendants monopolized or attempted to monopolize the production, control

 or sale of beef, in violation of Miss. Code Ann. § 75-21-3, et seq.

          442. Defendants’ beef is sold indirectly via distributors throughout the State of

 Mississippi. During the Class Period, defendants’ illegal conduct substantially affected

 Mississippi commerce.

          443. Plaintiffs and members of the Mississippi Class were injured with respect to

 purchases of beef in Mississippi and are entitled to all forms of relief, including actual

 damages and a penalty of $500 per instance of injury.

                    TWELFTH CLAIM FOR RELIEF
     VIOLATION OF THE MISSOURI MERCHANDISING PRACTICES ACT,
                   MO. ANN. STAT. § 407.010, ET SEQ.
                (ON BEHALF OF THE MISSOURI CLASS)

          444. Plaintiffs incorporate and reallege, as though fully set forth herein, each and

 every allegation set forth in the preceding paragraphs of this Complaint.

          445. Chapter 407 of the Missouri Merchandising Practices Act (the “MMPA”)

 generally governs unlawful business practices, including antitrust violations such as

 restraints of trade and monopolization.

          446. Plaintiffs purchased beef within the State of Missouri during the Class

 Period. But for defendants’ conduct set forth herein, the price per pound of beef would

 have been lower, in an amount to be determined at trial.




                                            - 186 -
010808-11/1421601 V1
        CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 195 of 243




          447. Under Missouri law, indirect purchasers have standing to maintain an action

 under the MMPA based on the facts alleged in this Complaint. Gibbons v. J. Nuckolls,

 Inc., 216 S.W.3d 667, 669 (Mo. 2007).

          448. Defendants contracted, combined or conspired in restraint of trade or

 commerce of beef within the intrastate commerce of Missouri, and monopolized or

 attempted to monopolize the market for beef within the intrastate commerce of Missouri

 by possessing monopoly power in the market and willfully maintaining that power through

 agreements to fix prices, allocate markets and otherwise control trade, in violation of Mo.

 Ann. Stat. § 407.010, et seq.

          449. Plaintiffs and members of the Missouri Class were injured with respect to

 purchases of beef in Missouri and are entitled to all forms of relief, including actual

 damages or liquidated damages in an amount which bears a reasonable relation to the

 actual damages which have been sustained, as well as reasonable attorneys’ fees, costs,

 and injunctive relief.

                            THIRTEENTH CLAIM FOR RELIEF
                       VIOLATION OF THE NEBRASKA JUNKIN ACT,
                            NEB. REV. STAT. § 59-801, ET SEQ.
                         (ON BEHALF OF THE NEBRASKA CLASS)

          450. Plaintiffs incorporate and reallege, as though fully set forth herein, each and

 every allegation set forth in the preceding paragraphs of this Complaint.

          451. Chapter 59 of the Nebraska Revised Statute generally governs business and

 trade practices. Sections 801 through 831 thereof, known as the Junkin Act, prohibit

 antitrust violations such as restraints of trade and monopolization.



                                            - 187 -
010808-11/1421601 V1
        CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 196 of 243




          452. Plaintiffs purchased beef within the State of Nebraska during the Class

 Period. But for defendants’ conduct set forth herein, the price per pound of beef would

 have been lower, in an amount to be determined at trial.

          453. Under Nebraska law, indirect purchasers have standing to maintain an action

 under the Junkin Act based on the facts alleged in this Complaint. Neb. Rev. Stat. § 59-

 821.

          454. Defendants contracted, combined or conspired in restraint of trade or

 commerce of beef within the intrastate commerce of Nebraska, and monopolized or

 attempted to monopolize the market for beef within the intrastate commerce of Nebraska

 by possessing monopoly power in the market and willfully maintaining that power through

 agreements to fix prices, allocate markets and otherwise control trade, in violation of Neb.

 Rev. Stat. § 59-801, et seq.

          455. Plaintiffs and members of the Nebraska Class were injured with respect to

 purchases of beef in Nebraska and are entitled to all forms of relief, including actual

 damages or liquidated damages in an amount which bears a reasonable relation to the

 actual damages which have been sustained, as well as reasonable attorneys’ fees, costs,

 and injunctive relief.

                    FOURTEENTH CLAIM FOR RELIEF
        VIOLATION OF THE NEVADA UNFAIR TRADE PRACTICES ACT,
                   NEV. REV. STAT. § 598A.010, ET SEQ.
                  (ON BEHALF OF THE NEVADA CLASS)

          456. Plaintiffs incorporate and reallege, as though fully set forth herein, each and

 every allegation set forth in the preceding paragraphs of this Complaint.



                                            - 188 -
010808-11/1421601 V1
        CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 197 of 243




          457. The Nevada Unfair Trade Practice Act (“NUTPA”) states that “free, open

 and competitive production and sale of commodities...is necessary to the economic well-

 being of the citizens of the State of Nevada.” Nev. Rev. Stat. Ann. § 598A.030(1).

          458. The policy of NUTPA is to prohibit acts in restraint of trade or commerce, to

 preserve and protect the free, open and competitive market, and to penalize all persons

 engaged in anticompetitive practices. Nev. Rev. Stat. Ann. § 598A.030(2). Such acts

 include, inter alia, price fixing, division of markets, allocation of customers, and

 monopolization of trade. Nev. Rev. Stat. Ann. § 598A.060.

          459. Plaintiffs purchased beef within the State of Nevada during the Class Period.

 But for defendants’ conduct set forth herein, the price per pound of beef would have been

 lower, in an amount to be determined at trial.

          460. Under Nevada law, indirect purchasers have standing to maintain an action

 under NUTPA based on the facts alleged in this Complaint. Nev. Rev. Stat. Ann.

 §598A.210(2).

          461. Defendants fixed prices by agreeing to establish prices for beef in Nevada,

 divided Nevada markets, allocated Nevada customers, and monopolized or attempted

 monopolize trade or commerce of beef within the intrastate commerce of Nevada,

 constituting a contract, combination or conspiracy in restraint of trade in violation of Nev.

 Rev. Stat. Ann. § 598A, et seq.

          462. Plaintiffs and members of the Nevada Class were injured with respect to

 purchases of beef in Nevada in that at least thousands of sales of defendants’ beef took




                                           - 189 -
010808-11/1421601 V1
        CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 198 of 243




 place in Nevada, purchased by Nevada consumers at supra-competitive prices caused by

 defendants’ conduct.

          463. Accordingly, plaintiffs and members of the Nevada Class are entitled to all

 forms of relief, including actual damages, treble damages, reasonable attorneys’ fees,

 costs, and injunctive relief.

          464. In accordance with the requirements of § 598A.210(3), notice of this action

 was mailed to the Nevada Attorney General by plaintiffs.

                       FIFTEENTH CLAIM FOR RELIEF
            VIOLATION OF NEW HAMPSHIRE’S ANTITRUST STATUTE,
                 N.H. REV. STAT. ANN. TIT. XXXI, § 356, ET SEQ.
                (ON BEHALF OF THE NEW HAMPSHIRE CLASS)

          465. Plaintiffs incorporate and reallege, as though fully set forth herein, each and

 every allegation set forth in the preceding paragraphs of this Complaint.

          466. Title XXXI of the New Hampshire Statutes generally governs trade and

 commerce. Chapter 356 thereof governs combinations and monopolies and prohibits

 restraints of trade. N.H. Rev. Stat. Ann. §§ 356:2, 3.

          467. Plaintiffs purchased beef within the State of New Hampshire during the Class

 Period. But for defendants’ conduct set forth herein, the price per pound of beef would

 have been lower, in an amount to be determined at trial.

          468. Under New Hampshire law, indirect purchasers have standing to maintain an

 action based on the facts alleged in this Complaint. N.H. Rev. Stat. Ann. § 356:11(II).

          469. Defendants fixed, controlled or maintained prices for beef, allocated

 customers or markets for beef, and established, maintained or used monopoly power, or



                                            - 190 -
010808-11/1421601 V1
        CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 199 of 243




 attempted to, constituting a contract, combination or conspiracy in restraint of trade in

 violation of N.H. Rev. Stat. Ann. § 356:1, et seq.

          470. Plaintiffs and members of the New Hampshire Class were injured with

 respect to purchases of beef in New Hampshire and are entitled to all forms of relief,

 including actual damages sustained, treble damages for willful or flagrant violations,

 reasonable attorneys’ fees, costs, and injunctive relief.

                          SIXTEENTH CLAIM FOR RELIEF
                 VIOLATION OF THE NEW MEXICO ANTITRUST ACT,
                         N.M. STAT. ANN. §§ 57-1-1, ET SEQ.
                     (ON BEHALF OF THE NEW MEXICO CLASS)

          471. Plaintiffs incorporate and reallege, as though fully set forth herein, each and

 every allegation set forth in the preceding paragraphs of this Complaint.

          472. The New Mexico Antitrust Act aims to prohibit restraints of trade and

 monopolistic practices. N.M. Stat. Ann. 57-1-15.

          473. Plaintiffs purchased beef within the State of New Mexico during the Class

 Period. But for defendants’ conduct set forth herein, the price per pound of beef would

 have been lower, in an amount to be determined at trial.

          474. Under New Mexico law, indirect purchasers have standing to maintain an

 action based on the facts alleged in this Complaint. N.M. Stat. Ann. § 57-1-3.

          475. Defendants contracted, agreed, combined or conspired, and monopolized or

 attempted to monopolize trade for beef within the intrastate commerce of New Mexico, in

 violation of N.M. Stat. Ann. § 57-1-1, et seq.




                                            - 191 -
010808-11/1421601 V1
        CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 200 of 243




          476. Plaintiffs and members of the New Mexico Class were injured with respect

 to purchases of beef in New Mexico and are entitled to all forms of relief, including actual

 damages, treble damages, reasonable attorneys’ fees, costs, and injunctive relief.

                 SEVENTEENTH CLAIM FOR RELIEF
   VIOLATION OF SECTION 340 OF THE NEW YORK GENERAL BUSINESS
                               LAW
              (ON BEHALF OF THE NEW YORK CLASS)

          477. Plaintiffs incorporate and reallege, as though fully set forth herein, each and

 every allegation set forth in the preceding paragraphs of this Complaint.

          478. Article 22 of the New York General Business Law general prohibits

 monopolies and contracts or agreements in restraint of trade, with the policy of

 encouraging competition or the free exercise of any activity in the conduct of any business,

 trade or commerce in New York. N.Y. Gen. Bus. Law § 340(1).

          479. Plaintiffs purchased beef within the State of New York during the Class

 Period. But for defendants’ conduct set forth herein, the price per pound of beef would

 have been lower, in an amount to be determined at trial.

          480. Under New York law, indirect purchasers have standing to maintain an

 action based on the facts alleged in this Complaint. N.Y. Gen. Bus. Law § 340(6).

          481. Defendants established or maintained a monopoly within the intrastate

 commerce of New York for the trade or commerce of beef and restrained competition in

 the free exercise of the conduct of the business of beef within the intrastate commerce of

 New York, in violation of N.Y. Gen. Bus. Law § 340, et seq.




                                            - 192 -
010808-11/1421601 V1
        CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 201 of 243




          482. Plaintiffs and members of the New York Class were injured with respect to

 purchases of beef in New York and are entitled to all forms of relief, including actual

 damages, treble damages, costs not exceeding $10,000, and reasonable attorneys’ fees.

                    EIGHTEENTH CLAIM FOR RELIEF
         VIOLATION OF THE NORTH CAROLINA GENERAL STATUTES,
                      N.C. GEN. STAT. § 75-1, ET SEQ.
              (ON BEHALF OF THE NORTH CAROLINA CLASS)

          483. Plaintiffs incorporate and reallege, as though fully set forth herein, each and

 every allegation set forth in the preceding paragraphs of this Complaint.

          484. Defendants entered into a contract or combination in the form of trust or

 otherwise, or conspiracy in restraint of trade or commerce in the beef market, a substantial

 part of which occurred within North Carolina.

          485. Defendants established, maintained, or used a monopoly, or attempted to

 establish a monopoly, of trade or commerce in the beef market, for the purpose of affecting

 competition or controlling, fixing, or maintaining prices, a substantial part of which

 occurred within North Carolina.

          486. Defendants’ unlawful conduct substantially affected North Carolina’s trade

 and commerce.

          487. As a direct and proximate cause of defendants’ unlawful conduct, plaintiffs

 and the members of the North Carolina Class have been injured in their business or

 property and are threatened with further injury.




                                            - 193 -
010808-11/1421601 V1
        CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 202 of 243




          488. By reason of the foregoing, plaintiffs and members of the North Carolina

 Class are entitled to seek all forms of relief available, including treble damages, under

 N.C. Gen. Stat. § 75-1, et seq.

                NINETEENTH CLAIM FOR RELIEF
VIOLATION OF THE NORTH DAKOTA UNIFORM STATE ANTITRUST ACT,
                N.D. CENT. CODE § 51-08.1, ET SEQ.
           (ON BEHALF OF THE NORTH DAKOTA CLASS)

          489. Plaintiffs incorporate and reallege, as though fully set forth herein, each and

 every allegation set forth in the preceding paragraphs of this Complaint.

          490. The North Dakota Uniform State Antitrust Act generally prohibits restraints

 on or monopolization of trade. N.D. Cent. Code § 51-08.1, et seq.

          491. Plaintiffs purchased beef within the State of North Dakota during the Class

 Period. But for defendants’ conduct set forth herein, the price per pound of beef would

 have been lower, in an amount to be determined at trial.

          492. Under the North Dakota Uniform State Antitrust Act, indirect purchasers

 have standing to maintain an action based on the facts alleged in this Complaint. N.D.

 Cent. Code § 51-08.1-08.

          493. Defendants contracted, combined or conspired in restraint of, or to

 monopolize trade or commerce in the market for beef, and established, maintained, or used

 a monopoly, or attempted to do so, for the purposes of excluding competition or

 controlling, fixing or maintaining prices for beef, in violation of N.D. Cent. Code §§ 51-

 08.1-02, 03.




                                            - 194 -
010808-11/1421601 V1
        CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 203 of 243




          494. Plaintiffs and members of the North Dakota Class were injured with respect

 to purchases in North Dakota and are entitled to all forms of relief, including actual

 damages, treble damages for flagrant violations, costs, reasonable attorneys’ fees, and

 injunctive or other equitable relief.

                             TWENTIETH CLAIM FOR RELIEF
                       VIOLATION OF THE OREGON ANTITRUST LAW,
                             OR. REV. STAT. § 646.705, ET SEQ.
                           (ON BEHALF OF THE OREGON CLASS)

          495. Plaintiffs incorporate and reallege, as though fully set forth herein, each and

 every allegation set forth in the preceding paragraphs of this Complaint.

          496. Chapter 646 of the Oregon Revised Statutes generally governs business and

 trade practices within Oregon. Sections 705 through 899 thereof govern antitrust

 violations, with the policy to “encourage free and open competition in the interest of the

 general welfare and economy of the state.” Or. Rev. Stat. § 646.715.

          497. Plaintiffs purchased beef within the State of Oregon during the Class Period.

 But for defendants’ conduct set forth herein, the price per pound of beef would have been

 lower, in an amount to be determined at trial.

          498. Under Oregon law, indirect purchasers have standing under the antitrust

 provisions of the Oregon Revised Statutes to maintain an action based on the facts alleged

 in this Complaint. Or. Rev. Stat. § 646.780(1)(a).

          499. Defendants contracted, combined, or conspired in restraint of trade or

 commerce of beef, and monopolized or attempted to monopolize the trade or commerce

 of beef, in violation of Or. Rev. Stat. § 646.705, et seq.



                                            - 195 -
010808-11/1421601 V1
        CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 204 of 243




          500. Plaintiffs and members of the Oregon Class were injured with respect to

 purchases of beef within the intrastate commerce of Oregon, or alternatively to interstate

 commerce involving actual or threatened injury to persons located in Oregon, and are

 entitled to all forms of relief, including actual damages, treble damages, reasonable

 attorneys’ fees, expert witness fees and investigative costs, and injunctive relief.

                        TWENTY-FIRST CLAIM FOR RELIEF
                VIOLATION OF THE RHODE ISLAND ANTITRUST ACT,
                          R.I. GEN LAWS § 6-36-1, ET SEQ.
                    (ON BEHALF OF THE RHODE ISLAND CLASS)

          501. Plaintiffs incorporate and reallege, as though fully set forth herein, each and

 every allegation set forth in the preceding paragraphs of this Complaint.

          502. The Rhode Island Antitrust Act aims to promote the unhampered growth of

 commerce and industry throughout Rhode Island by prohibiting unreasonable restraints

 of trade and monopolistic practices that hamper, prevent or decrease competition. R.I.

 Gen. Laws § 636-2(a)(2).

          503. Plaintiffs purchased beef within the State of Rhode Island during the Class

 Period. But for defendants’ conduct set forth herein, the price per pound of beef would

 have been lower, in an amount to be determined at trial.

          504. Under the Rhode Island Antitrust Act, as of January 1, 2008, indirect

 purchasers have standing to maintain an action based on the facts alleged in this

 Complaint. R.I. Gen. Laws § 6-36-11(a). In Rhode Island, the claims of plaintiffs and the

 Class alleged herein run from January 1, 2008, through the date that the effects of

 defendants’ anticompetitive conduct cease.



                                            - 196 -
010808-11/1421601 V1
        CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 205 of 243




           505. Defendants contracted, combined and conspired in restraint of trade of beef

 within the intrastate commerce of Rhode Island, and established, maintained or used, or

 attempted to establish, maintain or use, a monopoly in the trade of beef for the purpose of

 excluding competition or controlling, fixing or maintaining prices within the intrastate

 commerce of Rhode Island, in violation of R.I. Gen. Laws § 6-36-1, et seq.

           506. Plaintiffs and members of the Rhode Island Class were injured with respect

 to purchases of beef in Rhode Island and are entitled to all forms of relief, including actual

 damages, treble damages, reasonable costs, reasonable attorneys’ fees, and injunctive

 relief.

                   TWENTY-SECOND CLAIM FOR RELIEF
           VIOLATION OF THE SOUTH DAKOTA ANTITRUST STATUTE,
                   S.D. CODIFIED LAWS § 37-1-3.1, ET SEQ.
                (ON BEHALF OF THE SOUTH DAKOTA CLASS)

           507. Plaintiffs incorporate and reallege, as though fully set forth herein, each and

 every allegation set forth in the preceding paragraphs of this Complaint.

           508. Chapter 37-1 of the South Dakota Codified Laws prohibits restraint of trade,

 monopolies and discriminatory trade practices. S.D. Codified Laws §§ 37-1- 3.1, 3.2.

           509. Plaintiffs purchased beef within the State of South Dakota during the Class

 Period. But for defendants’ conduct set forth herein, the price per pound of beef would

 have been lower, in an amount to be determined at trial.

           510. Under South Dakota law, indirect purchasers have standing under the

 antitrust provisions of the South Dakota Codified Laws to maintain an action based on the

 facts alleged in this Complaint. S.D. Codified Laws § 37-1-33.



                                             - 197 -
010808-11/1421601 V1
        CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 206 of 243




          511. Defendants contracted, combined or conspired in restraint of trade or

 commerce of beef within the intrastate commerce of South Dakota, and monopolized or

 attempted to monopolize trade or commerce of beef within the intrastate commerce of

 South Dakota, in violation of S.D. Codified Laws § 37-1, et seq.

          512. Plaintiffs and members of the South Dakota Class were injured with respect

 to purchases of beef in South Dakota and are entitled to all forms of relief, including actual

 damages, treble damages, taxable costs, reasonable attorneys’ fees, and injunctive or other

 equitable relief.

                    TWENTY-THIRD CLAIM FOR RELIEF
            VIOLATION OF THE TENNESSEE TRADE PRACTICES ACT,
                      TENN. CODE, § 47-25-101, ET SEQ.
                  (ON BEHALF OF THE TENNESSEE CLASS)

          513. Plaintiffs incorporate and reallege, as though fully set forth herein, each and

 every allegation set forth in the preceding paragraphs of this Complaint.

          514. The Tennessee Trade Practices Act generally governs commerce and trade

 in Tennessee, and it prohibits, inter alia, all arrangements, contracts, agreements, or

 combinations between persons or corporations made with a view to lessen, or which tend

 to lessen, full and free competition in goods in Tennessee. All such arrangements,

 contracts, agreements, or combinations between persons or corporations designed, or

 which tend, to increase the prices of any such goods, are against public policy, unlawful,

 and void. Tenn. Code, § 47-25-101.




                                            - 198 -
010808-11/1421601 V1
        CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 207 of 243




          515. Defendants competed unfairly and colluded by meeting to fix prices, divide

 markets, and otherwise restrain trade as set forth herein, in violation of Tenn. Code, § 47-

 25-101, et seq.

          516. Defendant’s conduct violated the Tennessee Trade Practice Act because it

 was an arrangement, contract, agreement, or combination to lessen full and free

 competition in goods in Tennessee, and because it tended to increase the prices of goods

 in Tennessee. Specifically, defendants’ combination or conspiracy had the following

 effects: (1) price competition for beef was restrained, suppressed, and eliminated

 throughout Tennessee; (2) prices for beef were raised, fixed, maintained and stabilized at

 artificially high levels throughout Tennessee; (3) plaintiffs and the Tennessee Class were

 deprived of free and open competition; and (4) plaintiffs and the Tennessee Class paid

 supra-competitive, artificially inflated prices for beef.

          517. During the Class Period, defendants’ illegal conduct had a substantial effect

 on Tennessee commerce as beef was sold in Tennessee.

          518. Plaintiffs and the Tennessee Class purchased beef within the State of

 Tennessee during the Class Period. But for defendants’ conduct set forth herein, the price

 per pound of beef would have been lower, in an amount to be determined at trial. As a

 direct and proximate result of defendants’ unlawful conduct, plaintiffs and the Tennessee

 Class have been injured in their business and property and are threatened with further

 injury




                                            - 199 -
010808-11/1421601 V1
        CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 208 of 243




          519. Under Tennessee law, indirect purchasers (such as plaintiffs and the

 Tennessee Class) have standing under the Tennessee Trade Practice Acts to maintain an

 action based on the facts alleged in this Complaint.

          520. Plaintiffs and members of the Tennessee Class were injured with respect to

 purchases of beef in Tennessee and are entitled to all forms of relief available under the

 law, including return of the unlawful overcharges that they paid on their purchases,

 damages, equitable relief, and reasonable attorneys’ fees.

                         TWENTY-FOURTH CLAIM FOR RELIEF
                       VIOLATION OF THE UTAH ANTITRUST ACT,
                          UTAH CODE ANN. §§ 76-10-911, ET SEQ.
                           (ON BEHALF OF THE UTAH CLASS)

          521. Plaintiffs incorporate and reallege, as though fully set forth herein, each and

 every allegation set forth in the preceding paragraphs of this Complaint.

          522. The Utah Antitrust Act aims to “encourage free and open competition in the

 interest of the general welfare and economy of this state by prohibiting monopolistic and

 unfair trade practices, combinations and conspiracies in restraint of trade or commerce . .

 . .” Utah Code Ann. § 76-10-3102.

          523. Plaintiffs purchased beef within the State of Utah during the Class Period.

 But for defendants’ conduct set forth herein, the price per pound of beef would have been

 lower, in an amount to be determined at trial.

          524. Under the Utah Antitrust Act, indirect purchasers who are either Utah

 residents or Utah citizens have standing to maintain an action based on the facts alleged

 in this Complaint. Utah Code Ann. § 76-10-3109(1)(a).



                                            - 200 -
010808-11/1421601 V1
        CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 209 of 243




          525. Defendants contracted, combined or conspired in restraint of trade or

 commerce of beef, and monopolized or attempted to monopolize trade or commerce of

 beef, in violation of Utah Code Ann. § 76-10-3101, et seq.

          526. Plaintiffs and members of the Utah Class who are either Utah residents or

 Utah citizens were injured with respect to purchases of beef in Utah and are entitled to all

 forms of relief, including actual damages, treble damages, costs of suit, reasonable

 attorneys’ fees, and injunctive relief.

                       TWENTY-FIFTH CLAIM FOR RELIEF
               VIOLATION OF THE WEST VIRGINIA ANTITRUST ACT,
                          W. VA. CODE §47-18-1, ET SEQ.
                   (ON BEHALF OF THE WEST VIRGINIA CLASS)

          527. Plaintiffs incorporate and reallege, as though fully set forth herein, each and

 every allegation set forth in the preceding paragraphs of this Complaint.

          528. The violations of federal antitrust law set forth above also constitute

 violations of section 47-18-1 of the West Virginia Code.

          529. During the Class Period, defendants and their co-conspirators engaged in a

 continuing contract, combination or conspiracy in unreasonable restraint of trade and

 commerce and other anticompetitive conduct alleged above in violation of W. Va. Code

 § 47-18-1, et seq.

          530. Defendants’ anticompetitive acts described above were knowing, willful and

 constitute violations or flagrant violations of the West Virginia Antitrust Act.

          531. As a direct and proximate result of defendants’ unlawful conduct, plaintiffs

 and members of the West Virginia Class have been injured in their business and property



                                            - 201 -
010808-11/1421601 V1
        CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 210 of 243




 in that they paid more for beef than they otherwise would have paid in the absence of

 defendants’ unlawful conduct. As a result of defendants’ violation of Section 47-18-3 of

 the West Virginia Antitrust Act, plaintiffs and members of the West Virginia Class seek

 treble damages and their cost of suit, including reasonable attorneys’ fees, pursuant to

 section 47-18-9 of the West Virginia Code.

                         TWENTY-SIXTH CLAIM FOR RELIEF
                   VIOLATION OF THE WISCONSIN ANTITRUST ACT,
                          WIS. STAT. ANN. § 133.01(1), ET SEQ.
                       (ON BEHALF OF THE WISCONSIN CLASS)

          532. Plaintiffs incorporate and reallege, as though fully set forth herein, each and

 every allegation set forth in the preceding paragraphs of this Complaint.

          533. Chapter 133 of the Wisconsin Statutes governs trust and monopolies, with

 the intent “to safeguard the public against the creation or perpetuation of monopolies and

 to foster and encourage competition by prohibiting unfair and discriminatory business

 practices which destroy or hamper competition.” Wis. Stat. § 133.01.

          534. Plaintiffs purchased beef within the State of Wisconsin during the Class

 Period. But for defendants’ conduct set forth herein, the price per pound of beef would

 have been lower, in an amount to be determined at trial.

          535. Under Wisconsin law, indirect purchasers have standing under the antitrust

 provisions of the Wisconsin Statutes to maintain an action based on the facts alleged in

 this Complaint. Wis. Stat. 133.18(a).

          536. Defendants contracted, combined or conspired in restraint of trade or

 commerce of beef, and monopolized or attempted to monopolize the trade or commerce



                                            - 202 -
010808-11/1421601 V1
        CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 211 of 243




 of beef, with the intention of injuring or destroying competition therein, in violation of

 Wis. Stat. § 133.01, et seq.

          537. Plaintiffs and members of the Wisconsin Class were injured with respect to

 purchases of beef in Wisconsin in that the actions alleged herein substantially affected the

 people of Wisconsin, with at least thousands of consumers in Wisconsin paying

 substantially higher prices for defendants’ beef in Wisconsin.

          538. Accordingly, plaintiffs and members of the Wisconsin Class are entitled to

 all forms of relief, including actual damages, treble damages, costs and reasonable

 attorneys’ fees, and injunctive relief.

          539. Defendants’ and their co-conspirators’ anticompetitive activities have

 directly, foreseeably and proximately caused injury to the Wisconsin Class. Their injuries

 consist of: (1) being denied the opportunity to purchase lower-priced beef from

 defendants, and (2) paying higher prices for defendants’ beef than they would have in the

 absence of defendants’ conduct. These injuries are of the type of the laws of Wisconsin

 were designed to prevent, and flow from that which makes defendants’ conduct unlawful.

          540. Defendants are jointly and severally liable for all damages suffered by

 plaintiffs and members of the Wisconsin Class.

             VIOLATIONS OF STATE CONSUMER PROTECTION LAWS

          541. Plaintiffs incorporate by reference the allegations in the preceding

 paragraphs.

          542. The following claims for relief are pled under the consumer protection or

 similar laws of each jurisdiction identified below, on behalf of the indicated class.


                                           - 203 -
010808-11/1421601 V1
        CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 212 of 243




                    TWENTY-SEVENTH CLAIM FOR RELIEF
           VIOLATION OF CALIFORNIA’S UNFAIR COMPETITION LAW
              CAL. BUS. & PROF. CODE § 17200, ET SEQ. (THE “UCL”)
                   (ON BEHALF OF THE CALIFORNIA CLASS)

          543. Plaintiffs incorporate and reallege, as though fully set forth herein, each and

 every allegation set forth in the preceding paragraphs of this Complaint.

          544. The violations of federal antitrust law set forth above also constitute

 violations of section 17200, et seq. of California Business and Professions Code.

          545. Defendants have engaged in unfair competition or unfair, unconscionable,

 deceptive or fraudulent acts or practices in violation of the UCL by engaging in the acts

 and practices specified above.

          546. This claim is instituted pursuant to sections 17203 and 17204 of California

 Business and Professions Code, to obtain restitution from these defendants for acts, as

 alleged herein, that violated the UCL.

          547. The defendants’ conduct as alleged herein violated the UCL. The acts,

 omissions, misrepresentations, practices and non-disclosures of defendants, as alleged

 herein, constituted a common, continuous, and continuing course of conduct of unfair

 competition by means of unfair, unlawful, and/or fraudulent business acts or practices

 within the meaning of the UCL, including, but not limited to, the violations of section

 16720, et seq., of California Business and Professions Code, set forth above.

          548. Defendants’ acts, omissions, misrepresentations, practices, and non-

 disclosures, as described above, whether or not in violation of section 16720, et seq., of




                                            - 204 -
010808-11/1421601 V1
        CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 213 of 243




 California Business and Professions Code, and whether or not concerted or independent

 acts, are otherwise unfair, unconscionable, unlawful or fraudulent.

          549. Plaintiffs and members of the California Class are entitled to full restitution

 and/or disgorgement of all revenues, earnings, profits, compensation, and benefits that

 may have been obtained by defendants as a result of such business acts or practices.

          550. The illegal conduct alleged herein is continuing and there is no indication

 that defendants will not continue such activity into the future.

          551. The unlawful and unfair business practices of defendants, and each of them,

 as described above, have caused and continue to cause plaintiffs and the members of the

 California Class to pay supra-competitive and artificially inflated prices for beef sold in

 the State of California. Plaintiffs and the members of the California Class suffered injury

 in fact and lost money or property as a result of such unfair competition.

          552. As alleged in this Complaint, defendants and their co-conspirators have been

 unjustly enriched as a result of their wrongful conduct and by defendants’ unfair

 competition. Plaintiffs and the members of the California Class are accordingly entitled

 to equitable relief including restitution and/or disgorgement of all revenues, earnings,

 profits, compensation, and benefits that may have been obtained by defendants as a result

 of such business practices, pursuant to California Business and Professions Code sections

 17203 and 17204.




                                            - 205 -
010808-11/1421601 V1
        CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 214 of 243




              TWENTY-EIGHTH CLAIM FOR RELIEF
VIOLATION OF THE DISTRICT OF COLUMBIA CONSUMER PROTECTION
                      PROCEDURES ACT,
                  D.C. CODE § 28-3901, ET SEQ.
       (ON BEHALF OF THE DISTRICT OF COLUMBIA CLASS)

          553. Plaintiffs incorporate and reallege, as though fully set forth herein, each and

 every allegation set forth in the preceding paragraphs of this Complaint.

          554. Plaintiffs and members of the District of Columbia Class purchased beef for

 personal, family, or household purposes.

          555. By reason of the conduct alleged herein, defendants have violated D.C. Code

 § 28-3901, et seq.

          556. Defendants are “merchants” within the meaning of D.C. Code § 28-

 3901(a)(3).

          557. Defendants entered into a contract, combination, or conspiracy between two

 or more persons in restraint of, or to monopolize, trade or commerce in the Beef market,

 a substantial part of which occurred within the District of Columbia.

          558. Defendant established, maintained, or used a monopoly, or attempted to

 establish a monopoly, of trade or commerce in the beef market, a substantial part of which

 occurred within the District of Columbia, for the purpose of excluding competition or

 controlling, fixing, or maintaining prices in the Beef Market.

          559. Defendants’ conduct was an unfair method of competition, and an unfair or

 deceptive act or practice within the conduct of commerce within the District of Columbia.

          560. Defendants’ unlawful conduct substantially affected the District of

 Columbia’s trade and commerce.


                                            - 206 -
010808-11/1421601 V1
        CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 215 of 243




          561. As a direct and proximate cause of defendants’ unlawful conduct, plaintiffs

 and members of the District of Columbia Class have been injured in their business or

 property and are threatened with further injury.

          562. By reason of the foregoing, plaintiffs and members of the District of

 Columbia Class are entitled to seek all forms of relief, including treble damages or $1500

 per violation (whichever is greater) plus punitive damages, reasonable attorney’s fees and

 costs under D.C. Code § 28-3901, et seq.

                           TWENTY-NINTH CLAIM FOR RELIEF
                       VIOLATION OF THE FLORIDA DECEPTIVE AND
                            UNFAIR TRADE PRACTICES ACT,
                             FLA. STAT. § 501.201(2), ET SEQ.
                          (ON BEHALF OF THE FLORIDA CLASS)

          563. Plaintiffs incorporate and reallege, as though fully set forth herein, each and

 every allegation set forth in the preceding paragraphs of this Complaint.

          564. The Florida Deceptive & Unfair Trade Practices Act, Florida Stat. §§

 501.201, et seq. (the “FDUTPA”), generally prohibits “unfair methods of competition,

 unconscionable acts or practices, and unfair or deceptive acts or practices in the conduct

 of any trade or commerce,” including practices in restraint of trade. Florida Stat. §

 501.204(1).

          565. The primary policy of the FDUTPA is “[t]o protect the consuming public and

 legitimate business enterprises from those who engage in unfair methods of competition,

 or unconscionable, deceptive, or unfair acts or practices in the conduct of any trade or

 commerce.” Florida Stat. § 501.202(2).




                                            - 207 -
010808-11/1421601 V1
        CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 216 of 243




          566. A claim for damages under the FDUTPA has three elements: (1) a prohibited

 practice; (2) causation; and (3) actual damages.

          567. Under Florida law, indirect purchasers have standing to maintain an action

 under the FDUTPA based on the facts alleged in this Complaint. Fla. Stat. § 501.211(a)

 (“anyone aggrieved by a violation of this [statute] may bring an action . . .”).

          568. Plaintiffs purchased beef within the State of Florida during the Class Period.

 But for defendants’ conduct set forth herein, the price per pound of beef would have been

 lower, in an amount to be determined at trial.

          569. Defendants entered into a contract, combination or conspiracy between two

 or more persons in restraint of, or to monopolize, trade or commerce in the beef market, a

 substantial part of which occurred within Florida.

          570. Defendants established, maintained or used a monopoly, or attempted to

 establish a monopoly, of trade or commerce in the market for beef, for the purpose of

 excluding competition or controlling, fixing or maintaining prices in Florida at a level

 higher than the competitive market level, beginning at least as early as 2008 and

 continuing through the date of this filing.

          571. Accordingly, defendants’ conduct was an unfair method of competition, and

 an unfair or deceptive act or practice within the conduct of commerce within the State of

 Florida.

          572. Defendants’ unlawful conduct substantially affected Florida’s trade and

 commerce.




                                            - 208 -
010808-11/1421601 V1
        CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 217 of 243




          573. As a direct and proximate cause of defendants’ unlawful conduct, plaintiffs

 and the members of the Florida Class have been injured in their business or property by

 virtue of overcharges for beef and are threatened with further injury.

          574. By reason of the foregoing, plaintiffs and the members of the Florida Class

 is entitled to seek all forms of relief, including injunctive relief pursuant to Florida Stat.

 §501.208 and declaratory judgment, actual damages, reasonable attorneys’ fees and costs

 pursuant to Florida Stat. § 501.211.

                 THIRTIETH CLAIM FOR RELIEF
 VIOLATION OF THE HAWAII REVISED STATUTES ANNOTATED §§ 480-1,
                           ET SEQ.
                 (ON BEHALF OF HAWAII CLASS)

          575. Plaintiffs incorporate and reallege, as though fully set forth herein, each and

 every allegation set forth in the preceding paragraphs of this Complaint.

          576. Defendants have engaged in unfair competition or unfair, unconscionable, or

 deceptive acts or practices in violation of the Hawaii Revised Statutes Annotated §§ 480-

 1, et seq.

          577. Defendants’ unlawful conduct had the following effects: (1) beef price

 competition was restrained, suppressed, and eliminated throughout Hawaii; (2) beef prices

 were, fixed, maintained, and stabilized at artificially high levels throughout Hawaii; (3)

 plaintiffs and members of the Hawaii Class were deprived of free and open competition;

 and (4) plaintiffs and members of the Hawaii Class paid supra-competitive, artificially

 inflated prices for beef.




                                            - 209 -
010808-11/1421601 V1
        CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 218 of 243




          578. During the Class Period, Defendants’ illegal conduct substantially affected

 Hawaii commerce and consumers.

          579. As a direct and proximate result of Defendants’ unlawful conduct, plaintiffs

 and members of the Hawaii Class have been injured and are threatened with further injury.

                   THIRTY-FIRST CLAIM FOR RELIEF
     VIOLATION OF THE ILLINOIS CONSUMER FRAUD AND DECEPTIVE
                       BUSINESS PRACTICES ACT,
               815 ILL. COMP. STAT. ANN. 505/10A, ET SEQ.
                 (ON BEHALF OF THE ILLINOIS CLASS)

          580. Plaintiffs incorporate and reallege, as though fully set forth herein, each and

 every allegation set forth in the preceding paragraphs of this Complaint.

          581. By reason of the conduct alleged herein, defendants have violated 740 Ill.

 Comp. Stat. Ann. 10/3(1), et seq.

          582. Defendants entered into a contract, combination, or conspiracy between two

 or more persons in restraint of, or to monopolize, trade or commerce in the beef market, a

 substantial part of which occurred within Illinois.

          583. Defendants established, maintained, or used a monopoly, or attempted to

 establish a monopoly, of trade or commerce in the beef market, a substantial part of which

 occurred within Illinois, for the purpose of excluding competition or controlling, fixing,

 or maintaining prices in the beef market.

          584. Defendants’ conduct was unfair, unconscionable, or deceptive within the

 conduct of commerce within the State of Illinois.

          585. Defendants’ conduct misled consumers, withheld material facts, and resulted

 in material misrepresentations to plaintiffs and members of the classes.


                                             - 210 -
010808-11/1421601 V1
        CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 219 of 243




          586. Defendants’ unlawful conduct substantially affected Illinois’s trade and

 commerce.

          587. As a direct and proximate cause of defendants’ unlawful conduct, plaintiffs

 and members of the Illinois Class were actually deceived and have been injured in their

 business or property and are threatened with further injury.

          588. By reason of the foregoing, plaintiffs and members of the Illinois Class are

 entitled to seek all forms of relief, including actual damages or any other relief the Court

 deems proper under 815 Ill. Comp. Stat. Ann. 505/10a, et seq.

                THIRTY-SECOND CLAIM FOR RELIEF
  VIOLATION OF THE MASSACHUSETTS CONSUMER PROTECTION ACT,
               MASS. GEN. LAWS CH. 93A § 1, ET SEQ.
           (ON BEHALF OF THE MASSACHUSETTS CLASS)

          589. Plaintiffs incorporate and reallege, as though fully set forth herein, each and

 every allegation set forth in the preceding paragraphs of this Complaint.

          590. Plaintiffs reserve their right to bring a claim under Mass. Gen. Laws Ch. 93A

 et seq. Pursuant to Mass. Gen. Laws Ch. 93A § 9, plaintiffs served all defendants on April

 26, 2019, via certified mail, return receipt requested, Demand for Payment Letters. In

 accordance with the statute, these letters explained the unfair acts, the injury suffered, and

 requested relief from the defendants within 30 days. If necessary, plaintiffs will amend to

 add specific claims under Mass. Gen. Laws Ch. 93A et seq.




                                            - 211 -
010808-11/1421601 V1
        CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 220 of 243




                   THIRTY-THIRD CLAIM FOR RELIEF
        VIOLATION OF THE MICHIGAN CONSUMER PROTECTION ACT,
                MICH. COMP. LAWS ANN. § 445.901, ET SEQ.
                 (ON BEHALF OF THE MICHIGAN CLASS)

          591. Plaintiffs incorporate and reallege, as though fully set forth herein, each and

 every allegation set forth in the preceding paragraphs of this Complaint.

          592. By reason of the conduct alleged herein, defendants have violated Mich.

 Comp. Laws Ann. § 445.901, et seq.

          593. Defendants have entered into a contract, combination, or conspiracy between

 two or more persons in restraint of, or to monopolize, trade or commerce in the beef

 market, a substantial part of which occurred within Michigan.

          594. Defendants established, maintained, or used a monopoly, or attempted to

 establish a monopoly, of trade or commerce in the beef market, for the purpose of

 excluding or limiting competition or controlling or maintaining prices, a substantial part

 of which occurred within Michigan.

          595. Defendants’ conduct was conducted with the intent to deceive Michigan

 consumers regarding the nature of defendants’ actions within the stream of Michigan

 commerce.

          596. Defendants’ conduct was unfair, unconscionable, or deceptive within the

 conduct of commerce within the State of Michigan.

          597. Defendants’ conduct misled consumers, withheld material facts, and took

 advantage of plaintiffs and members-of-the-classes’ inability to protect themselves.




                                            - 212 -
010808-11/1421601 V1
        CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 221 of 243




          598. Defendants’ unlawful conduct substantially affected Michigan’s trade and

 commerce.

          599. As a direct and proximate cause of defendants’ unlawful conduct, plaintiffs

 and members of the Michigan Class have been injured in their business or property and

 are threatened with further injury.

          600. By reason of the foregoing, plaintiffs and the Michigan Class are entitled to

 seek all forms of relief available under Mich. Comp. Laws Ann. § 445.911.

                    THIRTY-FOURTH CLAIM FOR RELIEF
            VIOLATION OF THE MINNESOTA CONSUMER FRAUD ACT,
                       MINN. STAT. § 325F.68, ET SEQ.
                  (ON BEHALF OF THE MINNESOTA CLASS)

          601. Plaintiffs incorporate and reallege, as though fully set forth herein, each and

 every allegation set forth in the preceding paragraphs of this Complaint.

          602. By reason of the conduct alleged herein, defendants have violated Minn. Stat.

 § 325F.68, et seq.

          603. Defendants engaged in a deceptive trade practice with the intent to injure

 competitors and consumers through supra-competitive profits.

          604. Defendants established, maintained, or used a monopoly, or attempted to

 establish a monopoly, of trade or commerce in the beef market, a substantial part of which

 occurred within Minnesota, for the purpose of controlling, fixing, or maintaining prices in

 the beef market.

          605. Defendants’ conduct was unfair, unconscionable, or deceptive within the

 conduct of commerce within the State of Minnesota.



                                            - 213 -
010808-11/1421601 V1
        CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 222 of 243




          606. Defendants’ conduct, specifically in the form of fraudulent concealment of

 their horizontal agreement, created a fraudulent or deceptive act or practice committed by

 a supplier in connection with a consumer transaction.

          607. Defendants’ unlawful conduct substantially affected Minnesota’s trade and

 commerce.

          608. Defendants’ conduct was willful.

          609. As a direct and proximate cause of defendants’ unlawful conduct, plaintiffs

 and the members of the Minnesota Class have been injured in their business or property

 and are threatened with further injury.

          610. By reason of the foregoing, plaintiffs and the members of the Minnesota

 Class are entitled to seek all forms of relief, including damages, reasonable attorneys’ fees

 and costs under Minn. Stat. § 325F.68, et seq. and applicable case law.

                   THIRTY- FIFTH CLAIM FOR RELIEF
       VIOLATION OF THE MONTANA UNFAIR TRADE PRACTICES AND
                 CONSUMER PROTECTION ACT OF 1970,
         MONT. CODE, §§ 30-14-103, ET SEQ., AND §§ 30-14-201, ET. SEQ.
                 (ON BEHALF OF THE MONTANA CLASS)

          611. Plaintiffs incorporate and reallege, as though fully set forth herein, each and

 every allegation set forth in the preceding paragraphs of this Complaint.

          612. Defendants have engaged in unfair competition or unfair, unconscionable, or

 deceptive acts or practices in violation of the Montana Unfair Trade Practices and

 Consumer Protection Act of 1970, Mont. Code, §§ 30-14-103, et seq., and §§ 30-14-201,

 et. seq.




                                            - 214 -
010808-11/1421601 V1
        CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 223 of 243




          613. Defendants’ unlawful conduct had the following effects: (1) beef price

 competition was restrained, suppressed, and eliminated throughout Montana; (2) beef

 prices were raised, fixed, maintained, and stabilized at artificially high levels throughout

 Montana; (3) plaintiffs and members of the Montana Class were deprived of free and open

 competition; and (4) plaintiffs and members of the Montana Class paid supra-competitive,

 artificially inflated prices for beef.

          614. During the Class Period, defendants’ illegal conduct substantially affected

 Montana commerce and consumers.

          615. As a direct and proximate result of defendants’ unlawful conduct, plaintiffs

 and members of the Montana Class have been injured and are threatened with further

 injury. Defendants have engaged in unfair competition or unfair or deceptive acts or

 practices in violation of Mont. Code, §§ 30-14-103, et seq., and §§ 30-14-201, et. seq.,

 and, accordingly, plaintiffs and members of the Montana Class seek all relief available

 under that statute.

                  THIRTY-SIXTH CLAIM FOR RELIEF
       VIOLATION OF THE NEBRASKA CONSUMER PROTECTION ACT,
                   NEB. REV. STAT. § 59-1602, ET SEQ.
                (ON BEHALF OF THE NEBRASKA CLASS)

          616. Plaintiffs incorporate and reallege, as though fully set forth herein, each and

 every allegation set forth in the preceding paragraphs of this Complaint.

          617. By reason of the conduct alleged herein, defendants have violated Neb. Rev.

 Stat. § 59-1602, et seq.




                                            - 215 -
010808-11/1421601 V1
        CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 224 of 243




          618. Defendants have entered into a contract, combination, or conspiracy between

 two or more persons in restraint of, or to monopolize, trade or commerce in the beef

 market, a substantial part of which occurred within Nebraska.

          619. Defendants established, maintained, or used a monopoly, or attempted to

 establish a monopoly, of trade or commerce in the beef market, for the purpose of

 excluding or limiting competition or controlling or maintaining prices, a substantial part

 of which occurred within Nebraska.

          620. Defendants’ conduct was conducted with the intent to deceive Nebraska

 consumers regarding the nature of defendants’ actions within the stream of Nebraska

 commerce.

          621. Defendants’ conduct was unfair, unconscionable, or deceptive within the

 conduct of commerce within the State of Nebraska.

          622. Defendants’ conduct misled consumers, withheld material facts, and had a

 direct or indirect impact upon plaintiffs and members of the Nevada Class’s ability to

 protect themselves.

          623. Defendants’ unlawful conduct substantially affected Nebraska’s trade and

 commerce.

          624. As a direct and proximate cause of defendants’ unlawful conduct, plaintiffs

 and the members of the Nebraska Class have been injured in their business or property

 and are threatened with further injury.

          625. By reason of the foregoing, plaintiffs and members of the Nebraska Class are

 entitled to seek all forms of relief available under Neb. Rev. Stat. § 59- 1614.


                                           - 216 -
010808-11/1421601 V1
        CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 225 of 243




                THIRTY-SEVENTH CLAIM FOR RELIEF
     VIOLATION OF THE NEVADA DECEPTIVE TRADE PRACTICES ACT,
                  NEV. REV. STAT. § 598.0903, ET SEQ.
                (ON BEHALF OF THE NEVADA CLASS)

          626. Plaintiffs incorporate and reallege, as though fully set forth herein, each and

 every allegation set forth in the preceding paragraphs of this Complaint.

          627. By reason of the conduct alleged herein, defendants have violated Nev. Rev.

 Stat. § 598.0903, et seq.

          628. Defendants engaged in a deceptive trade practice with the intent to injure

 competitors and to substantially lessen competition.

          629. Defendants established, maintained, or used a monopoly, or attempted to

 establish a monopoly, of trade or commerce in the beef market, a substantial part of which

 occurred within Nevada, for the purpose of excluding competition or controlling, fixing,

 or maintaining prices in the beef market.

          630. Defendants’ conduct was unfair, unconscionable, or deceptive within the

 conduct of commerce within the State of Nevada.

          631. Defendants’ conduct amounted to a fraudulent act or practice committed by

 a supplier in connection with a consumer transaction.

          632. Defendants’ unlawful conduct substantially affected Nevada’s trade and

 commerce.

          633. Defendants’ conduct was willful.




                                             - 217 -
010808-11/1421601 V1
        CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 226 of 243




          634. As a direct and proximate cause of defendants’ unlawful conduct, the

 members of the Nevada Class have been injured in their business or property and are

 threatened with further injury.

          635. By reason of the foregoing, the Nevada Class is entitled to seek all forms of

 relief, including damages, reasonable attorneys’ fees and costs, and a civil penalty of up

 to $5,000 per violation under Nev. Rev. Stat. § 598.0993.

                THIRTY-EIGHTH CLAIM FOR RELIEF
  VIOLATION OF THE NEW HAMPSHIRE CONSUMER PROTECTION ACT,
           N.H. REV. STAT. ANN. TIT. XXXI, § 358-A, ET SEQ.
           (ON BEHALF OF THE NEW HAMPSHIRE CLASS)

          636. Plaintiffs incorporate and reallege, as though fully set forth herein, each and

 every allegation set forth in the preceding paragraphs of this Complaint.

          637. By reason of the conduct alleged herein, defendants have violated N.H. Rev.

 Stat. Ann. tit. XXXI, § 358-A, et seq.

          638. Defendants have entered into a contract, combination, or conspiracy between

 two or more persons in restraint of, or to monopolize, trade or commerce in the beef

 market, a substantial part of which occurred within New Hampshire.

          639. Defendants established, maintained, or used a monopoly, or attempted to

 establish a monopoly, of trade or commerce in the beef market, for the purpose of

 excluding or limiting competition or controlling or maintaining prices, a substantial part

 of which occurred within New Hampshire.




                                            - 218 -
010808-11/1421601 V1
        CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 227 of 243




          640. Defendants’ conduct was conducted with the intent to deceive New

 Hampshire consumers regarding the nature of defendants’ actions within the stream of

 New Hampshire commerce.

          641. Defendants’ conduct was unfair or deceptive within the conduct of

 commerce within the State of New Hampshire.

          642. Defendants’ conduct was willful and knowing.

          643. Defendants’ conduct misled consumers, withheld material facts, and had a

 direct or indirect impact upon plaintiffs and members of the New Hampshire Class’s

 ability to protect themselves.

          644. Defendants’ unlawful conduct substantially affected New Hampshire’s trade

 and commerce.

          645. As a direct and proximate cause of defendants’ unlawful conduct, plaintiffs

 and the members of the New Hampshire Class have been injured in their business or

 property and are threatened with further injury.

          646. By reason of the foregoing, plaintiffs and the members of the New

 Hampshire Class are entitled to seek all forms of relief available under N.H. Rev. Stat.

 Ann. tit. XXXI, §§ 358-A:10 and 358-A:10-a.

                    THIRTY-NINTH CLAIM FOR RELIEF
          VIOLATION OF THE NEW MEXICO UNFAIR PRACTICES ACT,
                     N.M. STAT. ANN. §§ 57-12-3, ET SEQ.
                 (ON BEHALF OF THE NEW MEXICO CLASS)

          647. Plaintiffs incorporate and reallege, as though fully set forth herein, each and

 every allegation set forth in the preceding paragraphs of this Complaint.



                                            - 219 -
010808-11/1421601 V1
        CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 228 of 243




          648. By reason of the conduct alleged herein, defendants have violated N.M. Stat.

 Ann. §§ 57-12-3, et seq.

          649. Defendants entered into a contract, combination, or conspiracy between two

 or more persons in restraint of, or to monopolize, trade or commerce in the beef market, a

 substantial part of which occurred within New Mexico.

          650. Defendants established, maintained, or used a monopoly, or attempted to

 establish a monopoly, of trade or commerce in the beef market, a substantial part of which

 occurred within New Mexico, for the purpose of excluding competition or controlling,

 fixing, or maintaining prices in the beef market.

          651. Defendants’ conduct was unfair, unconscionable, or deceptive within the

 conduct of commerce within the State of New Mexico.

          652. Defendants’ conduct misled consumers, withheld material facts, and resulted

 in material misrepresentations to plaintiffs and members of the New Mexico Class.

          653. Defendants’ unlawful conduct substantially affected New Mexico’s trade

 and commerce.

          654. Defendants’ conduct constituted “unconscionable trade practices” in that

 such conduct, inter alia, resulted in a gross disparity between the value received by the

 New Mexico Class members and the price paid by them for beef as set forth in N.M. Stat.

 Ann. § 57-12-2E.

          655. Defendants’ conduct was willful.




                                           - 220 -
010808-11/1421601 V1
        CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 229 of 243




          656. As a direct and proximate cause of defendants’ unlawful conduct, plaintiffs

 and the members of the New Mexico Class have been injured in their business or property

 and are threatened with further injury.

          657. By reason of the foregoing, plaintiffs and members of the New Mexico Class

 are entitled to seek all forms of relief, including actual damages or up to $300 per

 violation, whichever is greater, plus reasonable attorney’s fees under N.M. Stat. Ann. §§

 57-12-10.

                 FORTIETH CLAIM FOR RELIEF
 VIOLATION OF THE NORTH CAROLINA UNFAIR TRADE AND BUSINESS
                        PRACTICES ACT,
                 N.C. GEN. STAT. § 75-1.1, ET SEQ.
          (ON BEHALF OF THE NORTH CAROLINA CLASS)

          658. Plaintiffs incorporate and reallege, as though fully set forth herein, each and

 every allegation set forth in the preceding paragraphs of this Complaint.

          659. By reason of the conduct alleged herein, defendants have violated N.C. Gen.

 Stat. § 75-1.1, et seq.

          660. Defendants entered into a contract, combination, or conspiracy in restraint

 of, or to monopolize, trade or commerce in the beef market, a substantial part of which

 occurred within North Carolina.

          661. Defendants’ conduct was unfair, unconscionable, or deceptive within the

 conduct of commerce within the State of North Carolina.

          662. Defendants’ trade practices are and have been immoral, unethical,

 unscrupulous, and substantially injurious to consumers.




                                            - 221 -
010808-11/1421601 V1
        CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 230 of 243




          663. Defendants’ conduct misled consumers, withheld material facts, and resulted

 in material misrepresentations to plaintiffs and members of the North Carolina Class.

          664. Defendants’ unlawful conduct substantially affected North Carolina’s trade

 and commerce.

          665. Defendants’ conduct constitutes consumer-oriented deceptive acts or

 practices within the meaning of North Carolina law, which resulted in consumer injury

 and broad adverse impact on the public at large, and harmed the public interest of North

 Carolina consumers in an honest marketplace in which economic activity is conducted in

 a competitive manner.

          666. As a direct and proximate cause of defendants’ unlawful conduct, plaintiffs

 and the members of the North Carolina Class have been injured in their business or

 property and are threatened with further injury.

          667. By reason of the foregoing, plaintiffs and the members of the North Carolina

 Class are entitled to seek all forms of relief, including treble damages under N.C. Gen.

 Stat. § 7516.

                FORTY-FIRST CLAIM FOR RELIEF
 VIOLATION OF THE NORTH DAKOTA UNFAIR TRADE PRACTICES LAW,
                 N.D. CENT. CODE § 51-10, ET SEQ.
           (ON BEHALF OF THE NORTH DAKOTA CLASS)

          668. Plaintiffs incorporate and reallege, as though fully set forth herein, each and

 every allegation set forth in the preceding paragraphs of this Complaint.

          669. By reason of the conduct alleged herein, defendants have violated N.D. Cent.

 Code § 51-10-01, et seq.



                                            - 222 -
010808-11/1421601 V1
        CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 231 of 243




          670. Defendants engaged in a deceptive trade practice with the intent to injure

 competitors and consumers through supra-competitive profits.

          671. Defendants established, maintained, or used a monopoly, or attempted to

 establish a monopoly, of trade or commerce in the beef market, a substantial part of which

 occurred within North Dakota, for the purpose of controlling, fixing, or maintaining prices

 in the beef market.

          672. Defendants’ conduct was unfair, unconscionable, or deceptive within the

 conduct of commerce within the State of North Dakota.

          673. Defendants’ conduct amounted to a fraudulent or deceptive act or practice

 committed by a supplier in connection with a consumer transaction.

          674. Defendants’ unlawful conduct substantially affected North Dakota’s trade

 and commerce.

          675. Defendants’ conduct was willful.

          676. As a direct and proximate cause of defendants’ unlawful conduct, plaintiffs

 and the members of the North Dakota Class have been injured in their business or property

 and are threatened with further injury.

          677. By reason of the foregoing, plaintiffs and the members of the North Dakota

 Class are entitled to seek all forms of relief, including damages and injunctive relief under

 N.D. Cent. Code § 51-10-06.




                                           - 223 -
010808-11/1421601 V1
        CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 232 of 243




                 FORTY-SECOND CLAIM FOR RELIEF
     VIOLATION OF THE OREGON UNLAWFUL TRADE PRACTICES ACT,
                   OR. REV. STAT. § 646.605, ET SEQ.
                (ON BEHALF OF THE OREGON CLASS)

          678. Plaintiffs incorporate and reallege, as though fully set forth herein, each and

 every allegation set forth in the preceding paragraphs of this Complaint.

          679. By reason of the conduct alleged herein, defendants have violated Or. Rev.

 Stat. § 646.608, et seq.

          680. Defendants have entered into a contract, combination, or conspiracy between

 two or more persons in restraint of, or to monopolize, trade or commerce in the beef

 market, a substantial part of which occurred within Oregon.

          681. Defendants established, maintained, or used a monopoly, or attempted to

 establish a monopoly, of trade or commerce in the beef market, for the purpose of

 excluding or limiting competition or controlling or maintaining prices, a substantial part

 of which occurred within Oregon.

          682. Defendants’ conduct was conducted with the intent to deceive Oregon

 consumers regarding the nature of defendants’ actions within the stream of Oregon

 commerce.

          683. Defendants’ conduct was unfair or deceptive within the conduct of

 commerce within the State of Oregon.

          684. Defendants’ conduct misled consumers, withheld material facts, and had a

 direct or indirect impact upon plaintiffs’ and members of the Oregon Class’s ability to

 protect themselves.



                                            - 224 -
010808-11/1421601 V1
        CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 233 of 243




          685. Defendants’ unlawful conduct substantially affected Oregon’s trade and

 commerce.

          686. As a direct and proximate cause of defendants’ unlawful conduct, plaintiffs

 and the members of the Oregon Class have been injured in their business or property and

 are threatened with further injury.

          687. By reason of the foregoing, plaintiffs and the members of the Oregon Class

 are entitled to seek all forms of relief available under Or. Rev. Stat. § 646.638.

          688. Pursuant to section 646.638 of the Oregon Unlawful Trade Practices Act,

 with the filing of this action, a copy of this Complaint is being served upon the Attorney

 General of Oregon.

                 FORTY-THIRD CLAIM FOR RELIEF
   VIOLATION OF THE RHODE ISLAND DECEPTIVE TRADE PRACTICES
                               ACT,
                  R.I. GEN. LAWS § 6-13.1-1, ET SEQ.
            (ON BEHALF OF THE RHODE ISLAND CLASS)

          689. Plaintiffs incorporate and reallege, as though fully set forth herein, each and

 every allegation set forth in the preceding paragraphs of this Complaint.

          690. By reason of the conduct alleged herein, defendants have violated R.I. Gen

 Laws § 6-13.1-1, et seq.

          691. Defendants engaged in an unfair or deceptive act or practice with the intent

 to injure competitors and consumers through supra-competitive profits.

          692. Defendants established, maintained, or used a monopoly, or attempted to

 establish a monopoly, of trade or commerce in the beef market, a substantial part of which




                                            - 225 -
010808-11/1421601 V1
        CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 234 of 243




 occurred within Rhode Island, for the purpose of controlling, fixing, or maintaining prices

 in the beef market.

          693. Defendants’ conduct was unfair or deceptive within the conduct of

 commerce within the State of Rhode Island.

          694. Defendants’ conduct amounted to an unfair or deceptive act or practice

 committed by a supplier in connection with a consumer transaction.

          695. Defendants’ unlawful conduct substantially affected Rhode Island’s trade

 and commerce.

          696. Defendants’ conduct was willful.

          697. Defendants deliberately failed to disclose material facts to plaintiffs and

 members of the Rhode Island Class concerning defendants’ unlawful activities, including

 the horizontal conspiracy and artificially-inflated prices for beef.

          698. Defendants’ deception, including its affirmative misrepresentations and/or

 omissions concerning the price of beef, constitutes information necessary to plaintiffs and

 members of the Rhode Island Class relating to the cost of beef purchased.

          699. Plaintiffs and members of the Rhode Island class purchased goods, namely

 beef, primarily for personal, family, or household purposes.

          700. As a direct and proximate cause of defendants’ unlawful conduct, plaintiffs

 and the members of the Rhode Island Class have been injured in their business or property

 and are threatened with further injury.

          701. By reason of the foregoing, plaintiffs and the members of the Rhode Island

 Class are entitled to seek all forms of relief, including actual damages or $200 per


                                           - 226 -
010808-11/1421601 V1
        CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 235 of 243




 violation, whichever is greater, and injunctive relief and punitive damages under R.I. Gen

 Laws § 6-13.1-5.2.

                FORTY-FOURTH CLAIM FOR RELIEF
   VIOLATION OF THE SOUTH CAROLINA’S UNFAIR TRADE PRACTICES
                               ACT,
                  S.C. CODE ANN. §§ 39-5-10, ET SEQ.
           (ON BEHALF OF THE SOUTH CAROLINA CLASS)

          702. Plaintiffs incorporate and reallege, as though fully set forth herein, each and

 every allegation set forth in the preceding paragraphs of this Complaint.

          703. By reason of the conduct alleged herein, defendants have violated S.C. Code

 Ann. §§ 39-5-10.

          704. Defendants have entered into a contract, combination, or conspiracy between

 two or more persons in restraint of, or to monopolize, trade or commerce in the beef

 market, a substantial part of which occurred within South Carolina.

          705. Defendants established, maintained, or used a monopoly, or attempted to

 establish a monopoly, of trade or commerce in the beef market, for the purpose of

 excluding or limiting competition or controlling or maintaining prices, a substantial part

 of which occurred within South Carolina.

          706. Defendants’ conduct was conducted with the intent to deceive South

 Carolina consumers regarding the nature of defendants’ actions within the stream of South

 Carolina commerce.

          707. Defendants’ conduct was unfair or deceptive within the conduct of

 commerce within the State of South Carolina.




                                            - 227 -
010808-11/1421601 V1
        CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 236 of 243




          708. Defendants’ conduct misled consumers, withheld material facts, and had a

 direct or indirect impact upon plaintiffs’ and members of the South Carolina Class’s ability

 to protect themselves.

          709. Defendants’ unlawful conduct substantially affected South Carolina trade

 and commerce.

          710. Defendants’ unlawful conduct substantially harmed the public interest of the

 State of South Carolina, as nearly all members of the public purchase and consume beef.

                  FORTY-FIFTH CLAIM FOR RELIEF
   VIOLATION OF THE SOUTH DAKOTA DECEPTIVE TRADE PRACTICES
                AND CONSUMER PROTECTION LAW,
                 S.D. CODIFIED LAWS § 37-24, ET SEQ.
            (ON BEHALF OF THE SOUTH DAKOTA CLASS)

          711. Plaintiffs incorporate and reallege, as though fully set forth herein, each and

 every allegation set forth in the preceding paragraphs of this Complaint.

          712. By reason of the conduct alleged herein, defendants have violated S.D.

 Codified Laws § 37-24-6.

          713. Defendants engaged in a deceptive trade practice with the intent to injure

 competitors and consumers through supra-competitive profits.

          714. Defendants established, maintained, or used a monopoly, or attempted to

 establish a monopoly, of trade or commerce in the beef market, a substantial part of which

 occurred within South Dakota, for the purpose of controlling, fixing, or maintaining prices

 in the beef market.

          715. Defendants’ conduct was unfair, unconscionable, or deceptive within the

 conduct of commerce within the State of South Dakota.


                                            - 228 -
010808-11/1421601 V1
        CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 237 of 243




          716. Defendants’ conduct amounted to a fraudulent or deceptive act or practice

 committed by a supplier in connection with a consumer transaction.

          717. Defendants’ unlawful conduct substantially affected South Dakota’s trade

 and commerce.

          718. Defendants’ conduct was willful.

          719. As a direct and proximate cause of defendants’ unlawful conduct, plaintiffs

 and the members of the South Dakota Class have been injured in their business or property

 and are threatened with further injury.

          720. By reason of the foregoing, plaintiffs and the members of the South Dakota

 Class are entitled to seek all forms of relief, including actual damages and injunctive relief

 under S.D. Codified Laws § 37-24-31.

                   FORTY-SIXTH CLAIM FOR RELIEF
        VIOLATION OF THE UTAH CONSUMER SALES PRACTICES ACT,
                   UTAH CODE ANN. §§ 13-11-1, ET SEQ.
                   (ON BEHALF OF THE UTAH CLASS)

          721. Plaintiffs incorporate and reallege, as though fully set forth herein, each and

 every allegation set forth in the preceding paragraphs of this Complaint.

          722. By reason of the conduct alleged herein, defendants have violated Utah Code

 Ann. §§ 13-11-1, et seq.

          723. Defendants entered into a contract, combination, or conspiracy between two

 or more persons in restraint of, or to monopolize, trade or commerce in the beef market, a

 substantial part of which occurred within Utah.

          724. Defendants are suppliers within the meaning of Utah Code Ann. §§ 13-11-3.



                                            - 229 -
010808-11/1421601 V1
        CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 238 of 243




          725. Defendants established, maintained, or used a monopoly, or attempted to

 establish a monopoly, of trade or commerce in the beef market, a substantial part of which

 occurred within Utah, for the purpose of excluding competition or controlling, fixing, or

 maintaining prices in the beef market.

          726. Defendants’ conduct was unfair, unconscionable, or deceptive within the

 conduct of commerce within the State of Utah.

          727. Defendants’ conduct and/or practices were unconscionable and were

 undertaken in connection with consumer transactions.

          728. Defendants knew or had reason to know that their conduct was

 unconscionable.

          729. Defendants’ conduct misled consumers, withheld material facts, and resulted

 in material misrepresentations to plaintiffs and members of the Utah Class.

          730. Defendants’ unlawful conduct substantially affected Utah’s trade and

 commerce.

          731. As a direct and proximate cause of defendants’ unlawful conduct, plaintiffs

 and the members of the Utah Class have been injured in their business or property and are

 threatened with further injury.

          732. By reason of the foregoing, plaintiffs and the members of the Utah Class are

 entitled to seek all forms of relief, including declaratory judgment, injunctive relief, and

 ancillary relief, pursuant to Utah Code Ann. §§ 13-11-19(5) and 13-11-20.




                                           - 230 -
010808-11/1421601 V1
        CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 239 of 243




                      FORTY-SEVENTH CLAIM FOR RELIEF
                 VIOLATION OF THE UTAH UNFAIR PRACTICES ACT,
                        UTAH CODE ALL. §§ 13-5-1, ET SEQ.
                        (ON BEHALF OF THE UTAH CLASS)

          733. Plaintiffs incorporate and reallege, as though fully set forth herein, each and

 every allegation set forth in the preceding paragraphs of this Complaint.

          734. By reason of the conduct alleged herein, defendants have violated Utah Code

 Ann. §§ 13-5-1, et seq.

          735. Defendants entered into a contract, combination, or conspiracy between two

 or more persons in restraint of, or to monopolize, trade or commerce in the beef market, a

 substantial part of which occurred within Utah.

          736. Defendants established, maintained, or used a monopoly, or attempted to

 establish a monopoly, of trade or commerce in the beef market, a substantial part of which

 occurred within Utah, for the purpose of excluding competition or controlling, fixing, or

 maintaining prices in the beef market.

          737. Defendants’ conduct caused or was intended to cause unfair methods of

 competition within the State of Utah.

          738. Defendants’ unlawful conduct substantially affected Utah’s trade and

 commerce.

          739. As a direct and proximate cause of defendants’ unlawful conduct, plaintiffs

 and the members of the Utah Class have been injured in their business or property and are

 threatened with further injury.




                                            - 231 -
010808-11/1421601 V1
        CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 240 of 243




          740. By reason of the foregoing, plaintiffs and the members of the Utah Class are

 entitled to seek all forms of relief, including actual damages or $2000 per Utah Class

 member, whichever is greater, plus reasonable attorney’s fees under Utah Code Ann. §§

 13-5-14, et seq.

           FORTY-EIGHTH CLAIM FOR RELIEF UNJUST ENRICHMENT

          741. Plaintiffs incorporate by reference the allegations in the preceding

 paragraphs.

          742. As a result of their unlawful conduct described above, defendants have and

 will continued to be unjustly enriched by the receipt of unlawfully inflated prices and

 unlawful profits of beef.

          743. Under common law principles of unjust enrichment, defendants should not

 be permitted to retain the benefits conferred on them by overpayments by plaintiffs and

 members of the classes in the following states: Arizona, California, District of Columbia,

 Florida, Hawaii, Illinois, Iowa, Kansas, Maine, Massachusetts, Michigan, Minnesota,

 Mississippi, Missouri, Montana, Nebraska, Nevada, New Hampshire, New Mexico, North

 Carolina, Oregon, Rhode Island, South Carolina, South Dakota, Tennessee, Utah, West

 Virginia, and Wisconsin.

                             XI.    REQUEST FOR RELIEF

         WHEREFORE, plaintiffs, on behalf of themselves and the classes of all others so

similarly situated, respectfully requests judgment against defendants as follows:

          744. The Court determine that this action may be maintained as a class action

 under Rule 23(a), (b)(2), and (b)(3) of the Federal Rules of Civil Procedure, appoint



                                           - 232 -
010808-11/1421601 V1
        CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 241 of 243




 plaintiffs as Class Representatives and their counsel of record as Class Counsel, and direct

 that notice of this action, as provided by Rule 23(c)(2) of the Federal Rules of Civil

 Procedure, be given to the Class, once certified;

          745. The unlawful conduct, conspiracy or combination alleged herein be adjudged

 and decreed in violation of Section 1 of the Sherman Act and listed state antitrust laws,

 unfair competition laws, state consumer protection laws, and common law;

          746. Plaintiffs and the Class recover damages, to the maximum extent allowed

 under the applicable state laws, and that a joint and several judgments in favor of plaintiffs

 and the members of the Classes be entered against defendants in an amount to be trebled

 to the extent such laws permit;

          747. Defendants, their affiliates, successors, transferees, assignees and other

 officers, directors, partners, agents and employees thereof, and all other persons acting or

 claiming to act on their behalf or in concert with them, be permanently enjoined and

 restrained from in any manner continuing, maintaining or renewing the conduct,

 conspiracy, or combination alleged herein, or from entering into any other conspiracy or

 combination having a similar purpose or effect, and from adopting or following any

 practice, plan, program, or device having a similar purpose or effect;

          748. Defendants, their affiliates, successors, transferees, assignees and other

 officers, directors, partners, agents and employees thereof, and all other persons acting or

 claiming to act on their behalf or in concert with them, be permanently enjoined and

 restrained from in any manner continuing, maintaining, or renewing the sharing of highly




                                            - 233 -
010808-11/1421601 V1
        CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 242 of 243




 sensitive competitive information that permits individual identification of company’s

 information;

          749. Plaintiffs and the members of the classes be awarded pre- and post- judgment

 interest as provided by law, and that such interest be awarded at the highest legal rate from

 and after the date of service of this Complaint;

          750. Plaintiffs and the members of the Classes recover their costs of suit, including

 reasonable attorneys’ fees, as provided by law; and

          751. Plaintiffs and the members of the Classes have such other and further relief

 as the case may require and the Court may deem just and proper.

                             XII.   JURY TRIAL DEMANDED

          752. Plaintiffs demand a trial by jury, pursuant to Rule 38(b) of the Federal Rules

 of Civil Procedure, of all issues so triable.

Dated: January 27, 2021                     Respectfully submitted,
                                            HAGENS BERMAN SOBOL SHAPIRO LLP

                                            By:    s/ Steve W. Berman
                                                  STEVE W. BERMAN (pro hac vice)
                                            1301 Second Avenue, Suite 2000
                                            Seattle, Washington 98101
                                            T: (206) 623-7292
                                            F: (206) 623-0594
                                            steve@hbsslaw.com
                                            Shana E. Scarlett
                                            Rio S. Pierce
                                            HAGENS BERMAN SOBOL SHAPIRO LLP
                                            715 Hearst Avenue, Suite 202
                                            Berkeley, California 94710
                                            T: (510) 725-3000
                                            F: (510) 725-3001
                                            shanas@hbsslaw.com
                                            riop@hbsslaw.com



                                             - 234 -
010808-11/1421601 V1
        CASE 0:19-cv-01129-JRT-HB Doc. 257 Filed 01/27/21 Page 243 of 243




                                     s/ Brian D. Clark
                                     BRIAN D. CLARK (MN #0390069)

                                     W. Joseph Bruckner (MN #0147758)
                                     Arielle S. Wagner (MN #0398332)
                                     Stephanie A. Chen (MN #0400032)
                                     LOCKRIDGE GRINDAL NAUEN P.L.L.P.
                                     100 Washington Avenue South, Suite 2200
                                     Minneapolis, MN 55401
                                     T: (612) 339-6900
                                     F: (612) 339-0981
                                     wjbruckner@locklaw.com
                                     bdclark@locklaw.com
                                     aswagner@locklaw.com
                                     sachen@locklaw.com

                                     J. Barton Goplerud
                                     Shindler, Anderson, Goplerud & Weese, PC
                                     5015 Grand Ridge Drive, Suite 100
                                     West Des Moines, Iowa 50265
                                     T: (515) 223-4567
                                     F: (515) 223-8887
                                     goplerud@sagwlaw.com

                                     Counsel for Plaintiffs and the Proposed
                                     Consumer Indirect Purchaser Classes




                                     - 235 -
010808-11/1421601 V1
